                      Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 1 of 357 Page ID
                                                        #:678


                       1       BRUCE J. SARCHET, Bar No. 121042
                               bsarchet@littler.com
                       2       MICHAEL J. LOTITO, Bar No. 108740
                               mlotito@littler.com
                       3       JAMES A. PARETTI, JR.
                               jparetti@littler.com
                       4       LITTLER MENDELSON, P.C.
                               500 Capitol Mall
                       5       Suite 2000
                               Sacramento, CA 95814
                       6       Telephone: 916.830.7200
                               Facsimile: 916.561.0828
                       7
                               Attorneys for Amici Curiae
                       8       CHAMBER OF COMMERCE OF
                               THE UNITED STATES OF AMERICA,
                       9       ENGINE ADVOCACY, AND TECHNET
                    10
                    11
                                                      UNITED STATES DISTRICT COURT
                    12
                                                    CENTRAL DISTRICT OF CALIFORNIA
                    13
                               LYDIA OLSON, MIGUEL PEREZ,                Case No. 2:19-cv-10956-DMG-RAO
                    14         POSTMATES INC., and UBER
                               TECHNOLOGIES, INC.,                       BRIEF AMICI CURIAE IN
                    15                                                   SUPPORT OF PLAINTIFFS’
                                              Plaintiff,                 MOTION FOR A PRELIMINARY
                    16                                                   INJUNCTION
                    17         v.
                                                                         Judge:          Hon. Dolly M. Gee
                               STATE OF CALIFORNIA; XAVIER               Hearing Date:   February 7, 2020
                    18                                                   Time:           2:00 P.M.
                               BECERRA, in his capacity as Attorney
                    19         General of the State of California; and
                               “JOHN DOE,” in his official capacity,
                    20
                                              Defendant.
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
         916.830.7200
                      Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 2 of 357 Page ID
                                                        #:679


                       1                                               TABLE OF CONTENTS
                       2
                                                                                                                               PAGE
                       3       I.     INTEREST OF AMICI CURIAE|....................................................................... 1
                       4       II.    SUMMARY OF ARGUMENT........................................................................... 2
                       5       III.   ARGUMENT....................................................................................................... 3
                       6              A. Plaintiffs Will Suffer Irreparable Harm Without Injunctive Relief. .............. 5
                       7              B. The Public Interest Strongly Favors A Preliminary Injunction. ................... 11
                       8       IV.    CONCLUSION ................................................................................................. 17
                       9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                                       i.
         916.830.7200
                      Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 3 of 357 Page ID
                                                        #:680


                       1                                              TABLE OF AUTHORITIES
                       2
                                                                                                                                               Page(s)
                       3
                               Cases
                       4
                               Allied Structural Steel Co. v. Spannaus,
                       5
                                  438 U.S. 234 (1978)................................................................................................... 4
                       6
                               Associated General Contractor v. Coal. for Econ. Equity,
                       7          950 F.2d 1401 (9th Cir. 1991) ................................................................................... 5
                       8
                               California Trucking Association v. Becerra,
                       9         No. 3:18-cv-02458-BEN-BLM, 2020 WL 248933 (Jan. 16, 2020) ........................ 10
                    10         City & Cty. of San Francisco v. U.S. Dept. of Homeland Security,
                    11            944 F.3d 773 (9th Cir. 2019) ..................................................................................... 3
                    12         Dynamex Operations West v. Superior Court,
                                 416 P.3d 1 (Cal. 2018) ........................................................................................... 4, 5
                    13
                    14         Fowler Packing Co., Inc. v. Lanier,
                                 844 F.3d 809 (9th Cir. 2016) ..................................................................................... 3
                    15
                               Garrett v. City of Escondido,
                    16
                                 465 F. Supp. 2d 1043 (S.D. Cal. 2006) ................................................................... 10
                    17
                               Lawson v. Grubhub, Inc.,
                    18           302 F. Supp. 3d 1071 (N.D. Cal. 2018)..................................................................... 5
                    19
                               Merrifield v. Lockyer,
                    20           547 F.3d 978 (9th Cir. 2008) ..................................................................................... 3
                    21         Valle del Sol, Inc. v. Whiting,
                    22            732 F.3d 1106 (9th Cir. 2013) ................................................................................... 5
                    23         Winter v. Natural Res. Def. Council, Inc.,
                    24           555 U.S. 7 (2008)....................................................................................................... 3

                    25         Statutes
                    26         California Labor Code § 226.7 ....................................................................................... 7
                    27         California Labor Code § 512 .......................................................................................... 7
                    28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                                          i.
         916.830.7200
                      Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 4 of 357 Page ID
                                                        #:681


                       1       California Labor Code § 553 ........................................................................................ 10
                       2
                               California Labor Code § 2080 ........................................................................................ 8
                       3
                       4
                       5
                       6
                       7
                       8
                       9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                                       ii.
         916.830.7200
                      Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 5 of 357 Page ID
                                                        #:682


                       1             For the reasons set forth herein, Amici Curiae the Chamber of Commerce of the
                       2
                               United States of America, Engine Advocacy, and TechNet respectfully urge this court
                       3
                       4       to grant Plaintiffs’ Motion for a Preliminary Injunction and enjoin defendants from

                       5       enforcing AB 5 against them, or otherwise causing it to be enforced against them,
                       6
                               pending final judgment.
                       7
                               I.    INTEREST OF AMICI CURIAE 1|
                       8
                       9             The Chamber of Commerce of the United States of America (“Chamber”) is the
                    10         world’s largest business federation. It represents approximately 300,000 direct
                    11
                               members and indirectly represents the interests of more than three million companies
                    12
                    13         and professional organizations of every size, in every industry sector, and from every
                    14         region of the country. An important function of the Chamber is to represent the
                    15
                               interests of its members in matters before the courts, Congress, and the Executive
                    16
                    17         Branch. To that end, the Chamber regularly files amicus curiae briefs in cases, like
                    18         this one, that raise issues of concern to the nation’s business community.
                    19
                                     Engine Advocacy (“Engine”) is a non-profit technology policy, research, and
                    20
                    21         advocacy organization that bridges the gap between policymakers and startups,
                    22         working with government and a community of high-technology, growth-oriented
                    23
                               startups across the nation to support the development of technology entrepreneurship.
                    24
                    25
                    26
                               1
                    27           No counsel for a party in this litigation authored this brief in whole or in part. No
                               person or entity, other than amici or their counsel, made a monetary contribution
                    28         intended to fund the preparation or submission of this brief.
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                          1.
         916.830.7200
                      Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 6 of 357 Page ID
                                                        #:683


                       1       Engine conducts research, organizes events, and spearheads campaigns to educate
                       2
                               elected officials, the entrepreneur community, and the general public on issues vital to
                       3
                       4       fostering technological innovation. Engine seeks to bring to the court’s attention the

                       5       particularly severe burdens that would fall on early-stage companies in the absence of
                       6
                               a preliminary injunction in this case.
                       7
                       8               TechNet is the national, bipartisan network of technology CEOs and senior
                       9       executives that promotes the growth of the innovation economy by advocating a
                    10
                               targeted policy agenda at the federal and 50-state level. TechNet’s diverse
                    11
                    12         membership includes 83 dynamic American businesses ranging from startups to the
                    13         most iconic companies on the planet and represents over three million employees and
                    14
                               countless customers in the fields of information technology, e-commerce, the sharing
                    15
                    16         and gig economies, advanced energy, cybersecurity, venture capital, and finance.
                    17         TechNet seeks to bring to the Court’s attention the significant harm to its member
                    18
                               businesses and the state’s economy if a preliminary injunction does not issue in this
                    19
                    20         case.
                    21         II.     SUMMARY OF ARGUMENT
                    22                 In September 2019, the State of California adopted Assembly Bill 5 (“AB 5”),
                    23
                               which purports to cure the “harm” and “unfairness” to workers who are “exploited”
                    24
                    25         when they are classified as independent contractors rather than employees under state
                    26         labor and wage and hour laws. AB 5, Section 1(b), (d). But AB 5 has already had
                    27
                               precisely the opposite effect, making it more difficult for countless workers (and
                    28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                        2.
         916.830.7200
                      Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 7 of 357 Page ID
                                                        #:684


                       1       would-be workers) to earn their livelihood. The law likewise harms businesses, the
                       2
                               consuming public, and the state’s economy writ large. For these reasons, the court
                       3
                       4       should grant plaintiffs’ request for a preliminary injunction.

                       5       III.   ARGUMENT
                       6              As explained in their brief, plaintiffs have established each of the four
                       7
                               preliminary injunction factors. See Winter v. Natural Res. Def. Council, Inc., 555
                       8
                       9       U.S. 7, 20 (2008). For starters, they are likely to succeed on the merits of their claims;
                    10         at a minimum, they have raised “serious questions going to the merits” of their claims,
                    11
                               justifying injunctive relief. City & Cty. of San Francisco v. U.S. Dept. of Homeland
                    12
                    13         Security, 944 F.3d 773, 789 (9th Cir. 2019) (quoting All. for the Wild Rockies v.
                    14         Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011)).
                    15
                                      As the Ninth Circuit has recognized, regulatory exclusions that are irrational,
                    16
                    17         arbitrary, or serve illegitimate purposes violate the Fourteenth Amendment’s Equal
                    18         Protection Clause. See, e.g., Fowler Packing Co., Inc. v. Lanier, 844 F.3d 809, 815-
                    19
                               16 (9th Cir. 2016) (inclusion of exceptions in legislation solely for the purpose of
                    20
                    21         obtaining support of organized labor violates Equal Protection); Merrifield v. Lockyer,
                    22         547 F.3d 978, 986 (9th Cir. 2008) (irrational exclusions contained in statute violates
                    23
                               Equal Protection). AB 5 denies covered businesses the equal protection of the laws
                    24
                    25         because it singles out “gig” economy workers and other particular industries and
                    26         business models—the ones that unions want to target for organizing drives—for
                    27
                               unfavorable regulatory treatment without any legitimate or rational basis (other than
                    28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                          3.
         916.830.7200
                      Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 8 of 357 Page ID
                                                        #:685


                       1       the capriciousness of the unions).
                       2
                                     Moreover, AB 5 dramatically restricts the freedom of businesses and
                       3
                       4       individuals to contract with one another to set the terms and conditions of their labor,

                       5       unlawfully “impairing the Obligation of Contracts.” U.S. Const., Art. I, § 10. The
                       6
                               Contracts Clause prohibits States from substantially impairing contractual rights
                       7
                       8       without sufficient justification. See Allied Structural Steel Co. v. Spannaus, 438 U.S.
                       9       234, 241 (1978) (Contract Clause imposes limits on state abridging existing
                    10
                               contractual relationships even when exercising otherwise legitimate police power).
                    11
                    12         AB 5 violates that constitutional prohibition.
                    13               Plaintiffs have accordingly met their burden of establishing that they are likely
                    14
                               to succeed on the merits of their claims.
                    15
                    16               The balance of the equities also favors the plaintiffs. See Memorandum in
                    17         Support of Plaintiffs’ Motion for Preliminary Injunction, Docket No. 14-1, at 22-23.
                    18
                               Amici focus their brief on the irreparable harm in the absence of injunctive relief and
                    19
                    20         the strong public interest favoring such relief.
                    21               To be clear, amici do not contend that AB 5 applies to any particular Plaintiff,
                    22
                               that a Company Plaintiff’s workers would (or should) be classified as statutory
                    23
                    24         employees under AB 5, or that the Company Plaintiffs cannot meet the ABC test in
                    25         EITHER AB 5 or Dynamex Operations West v. Superior Court, 416 P.3d 1 (Cal.
                    26
                               2018). In fact, in a pre-AB 5 case, another federal district court in California recently
                    27
                    28         ruled that a worker who used an online platform comparable to Plaintiff Postmates’s
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                           4.
         916.830.7200
                      Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 9 of 357 Page ID
                                                        #:686


                       1       platform was properly classified as an independent contractor under California law.
                       2
                               See Lawson v. Grubhub, Inc., 302 F. Supp. 3d 1071 (N.D. Cal. 2018). Many of the
                       3
                       4       same factors analyzed by the court in Lawson are part of the analysis required by

                       5       AB5’s ABC test. Compare id. at 1083, with Dynamex, 416 P.3d at 36-40.
                       6
                                            A.     Plaintiffs Will Suffer Irreparable Harm Without Injunctive
                       7                           Relief.
                       8                    And it is not even necessary to decide or assume that AB 5 does require
                       9
                               reclassification of workers using either Company’s apps for purposes of adjudicating
                    10
                    11         their motion for injunctive relief: the imminent threat of governmental enforcement
                    12         (even if unsuccessful), and the accompanying prospect of potential civil and criminal
                    13
                               penalties, are sufficient to establish irreparable harm. See Valle del Sol, Inc. v.
                    14
                    15         Whiting, 732 F.3d 1106, 1029 (9th Cir. 2013) (“credible threat” of unconstitutional
                    16         statute’s enforcement establishes likelihood of irreparable harm). Indeed, it is well
                    17
                               established in this Circuit that the likely deprivation of constitutional rights constitutes
                    18
                    19         an irreparable injury. See, e.g., id.; Associated General Contractor v. Coal. for Econ.
                    20         Equity, 950 F.2d 1401, 1412 (9th Cir. 1991) (“We have stated that ‘[a]n alleged
                    21
                               constitutional infringement will often alone constitute irreparable harm.’” (quoting
                    22
                    23         Goldies’s Bookstore v. Superior Ct., 739 F.2d 466, 472 (9th Cir. 1984))).
                    24               But even beyond the constitutional harm, the threat of enforcement of AB 5,
                    25
                               backed by both civil and criminal penalties, threatens the livelihood of hundreds of
                    26
                    27         thousands of workers and businesses by decreasing the flexibility of workers who
                    28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                          5.
         916.830.7200
                     Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 10 of 357 Page ID
                                                       #:687


                       1       have chosen to work as independent contractors. In 2020, during an era of historically
                       2
                               low unemployment, workers certainly could choose to enter the workforce as a
                       3
                       4       traditional W-2 employee. This was noted in a 2018 study from Beacon Economics:

                       5             The argument that alternative work arrangements are a sub-optimal form of
                       6             employment for workers is harder to make at a time when the national
                                     unemployment rate stands at multi-decade lows. While it may be possible to
                       7             make the case that workers who are engaged in alternative work arrangements
                       8             might seek more standard types of employment when the economy is operating
                                     below capacity, it is difficult to make this claim as the economy nears full
                       9             employment. In other words, in a growing economy, workers should be much
                    10               more able to find the types of employment they seek, subject to their
                                     qualifications.
                    11
                    12         Christopher Thornberg et al., Understanding California’s Dynamex Decision, Beacon
                    13         Economics (2018), p. 6.
                    14
                                     Many workers in California and throughout the country have continued to work
                    15
                    16         as independent contractors. In a 2005 report, the Bureau of Labor Statistics (BLS)
                    17         surveyed contractors, and concluded that: “The majority of independent contractors
                    18
                               (82 percent) preferred their work arrangement to a traditional job.” U.S. Dep’t of
                    19
                    20         Labor, Bureau of Labor Statistics, Contingent and Alternative Employment
                    21         Relationships (July 2005). And BLS found similar results in its 2017 survey:
                    22
                               “Independent contractors overwhelmingly prefer their work arrangement (79 percent)
                    23
                    24         to traditional jobs. Fewer than 1 in 10 independent contractors would prefer a
                    25         traditional work arrangement.” U.S. Dep’t of Labor, Bureau of Labor Statistics,
                    26
                               Contingent and Alternative Employment Relationships (May 2017).
                    27
                    28                The BLS surveys show that for many years independent contractors prefer their
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                        6.
         916.830.7200
                     Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 11 of 357 Page ID
                                                       #:688


                       1       work arrangements to traditional W-2 employment, and in this highly favorable job
                       2
                               market, these workers could freely switch to W-2 jobs if they so choose. AB 5
                       3
                       4       largely denies workers this choice, forcing them to choose between their livelihoods

                       5       and employment relationships which they neither want nor need.
                       6
                                     Traditional employment arrangements will irreparably harm contractors by
                       7
                       8       requiring that they give up the flexibility and freedom to be their own boss which
                       9       independent contracting provides. Mobile platforms such as the Uber and Postmates
                    10
                               apps operate in a way that is incommensurate with an employment relationship
                    11
                    12         between the platform company and the driver or courier. The app establishes an
                    13         online marketplace for users to find one another other and transact for services.
                    14
                                     California’s employment rules do not map well onto such a platform. For
                    15
                    16         example, the California Wage Orders require employers to provide an uninterrupted
                    17         10-minute rest period to employees for every four hours worked, or major fraction
                    18
                               thereof. See, e.g., IWC Order 5-2001, Section 12. Failure to provide the required rest
                    19
                    20         period results in a penalty of one hour of pay, due to the employee. California Labor
                    21         Code § 226.7. California Labor Code § 512 also requires that employees receive a
                    22
                               duty-free, uninterrupted 30-minute meal period before the end of the fifth hour of
                    23
                    24         work. Again, failure to provide the required rest period triggers a penalty of one hour
                    25         of pay, due to the employee. California Labor Code § 226.7. So for an eight-hour
                    26
                               work day, employees must be away from their homes and families for at least eight
                    27
                    28         and a half hours per day.
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                         7.
         916.830.7200
                     Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 12 of 357 Page ID
                                                       #:689


                       1             Yet another example is that employers must reimburse their employees for
                       2
                               business expenses. See California Labor Code § 2080. This makes remote work
                       3
                       4       complicated—employers potentially must reimburse those who work at home for such

                       5       things as home internet access, furniture, heat, and electricity, and rent. As a result,
                       6
                               employers naturally significantly limit remote work.
                       7
                       8             These restrictions limit when, where, and how California employees work,
                       9       making it impossible for them to have true flexibility. By contrast, independent
                    10
                               contractors can work as many or as few hours in a day, with as many or as few breaks,
                    11
                    12         as they choose. They can eat when they like so they can end work when they want
                    13         and pursue other endeavors, such as spending more time with their family. And they
                    14
                               are much freer to choose where they work because they cover their own expenses.
                    15
                    16         AB 5 largely eliminates this work-life flexibility which independent contractors enjoy.
                    17               Moreover, businesses such as the Plaintiffs here are confronted with difficult
                    18
                               compliance questions and draconian civil and criminal penalties if they make the
                    19
                    20         wrong choice. For example, how do California’s meal-and-break requirements apply
                    21         where a putative “employee” performs services throughout the workday for a series of
                    22
                               different companies? Many “gig” economy workers “multi-app,”—i.e., they use
                    23
                    24         multiple online platforms simultaneously to find their customers. Which, if any,
                    25         company must provide the required breaks? If a multi-apping worker uses his or her
                    26
                               car to perform services for numerous companies for various purposes throughout the
                    27
                    28         day—say, delivering groceries in the afternoon, passengers during rush hour, and
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                          8.
         916.830.7200
                     Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 13 of 357 Page ID
                                                       #:690


                       1       restaurant meals in the evening—which company or companies must reimburse
                       2
                               mileage and other business-related expenses? These difficult legal questions will
                       3
                       4       inevitably arise, and the state labor code carries very serious consequences for

                       5       potentially “wrong” answers. Insofar as AB 5 directly threatens the viability of such
                       6
                               platform-based services, it likewise threatens the financial viability of new and
                       7
                       8       fledgling businesses that rely on them and the many early-stage platform startups that
                       9       are not parties to this litigation but face significant harms from AB 5. Injunctive relief
                    10
                               is appropriate to halt each of these ongoing injuries.
                    11
                    12               Moreover, businesses such as the Plaintiffs here are confronted with difficult
                    13         compliance questions and draconian civil and criminal penalties if they make the
                    14
                               wrong choice. For example, how do California’s meal-and-break requirements apply
                    15
                    16         where a putative “employee” performs services throughout the workday for a series of
                    17         different companies? Many “gig” economy workers “multi-app,” completing tasks
                    18
                               for several platform-based companies each day. Which, if any, company must
                    19
                    20         provide the required breaks? If a multi-apping worker uses his or her car to perform
                    21         services for numerous companies for various purposes throughout the day—say,
                    22
                               delivering groceries in the afternoon, passengers during rush hour, and restaurant
                    23
                    24         meals in the evening—which company or companies must reimburse mileage and
                    25         other business-related expenses? These difficult legal questions will inevitably arise,
                    26
                               and the state labor code carries very serious consequences for potentially “wrong”
                    27
                    28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                         9.
         916.830.7200
                     Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 14 of 357 Page ID
                                                       #:691


                       1       answers.2 Insofar as AB 5 directly threatens the viability of such platform-based
                       2
                               services, it likewise threatens the financial viability of new and fledgling businesses
                       3
                       4       that rely on them and the many early-stage platform startups that are not parties to this

                       5       litigation but face significant harms from AB 5. Injunctive relief is appropriate to halt
                       6
                               each of these ongoing injuries.
                       7
                       8             Indeed, federal courts in the Ninth Circuit have already recognized that AB 5’s
                       9       civil and criminal penalties, and the threat of their enforcement, constitute irreparable
                    10
                               harm justifying preliminary injunctive relief. See California Trucking Association v.
                    11
                    12         Becerra, No. 3:18-cv-02458-BEN-BLM, 2020 WL 248933, at *10-11 (Jan. 16, 2020);
                    13         see also Garrett v. City of Escondido, 465 F. Supp. 2d 1043, 1052 (S.D. Cal. 2006)
                    14
                               (holding that threats of enforcement are sufficient to establish irreparable harm).
                    15
                    16               B.     The Public Interest Strongly Favors A Preliminary Injunction.

                    17               As detailed above, AB 5 is already harming workers, businesses, consumers,
                    18
                               and the entire California economy.
                    19
                    20               The innovative business models used by Company Plaintiffs significantly

                    21         enhance social welfare. They provide goods and services to consumers more
                    22
                               efficiently, at lower prices. For example, on-demand ride-sharing services provide
                    23
                    24         faster and more efficient transportation than traditional medallion-based taxi services.

                    25
                    26         2
                                 For example, in addition to steep civil penalties, the California Labor Code imposes
                    27         criminal penalties for failure to pay required overtime pay, see Cal. Lab. Code § 553,
                               and minimum wage, see id. § 1199, to workers classified as employees (including
                    28         those who would be newly classified as employees under AB 5).
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                         10.
         916.830.7200
                     Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 15 of 357 Page ID
                                                       #:692


                       1       See, e.g., “Faster and Cheaper: How Ride-Sourcing Fills a Gap in Low-Income Los
                       2
                               Angeles Neighborhoods,” BOTEC Corporation, July 2015, available at
                       3
                       4       http://botecanalysis.com/wp-content/uploads/2017/02/Uber-LA-Report.pdf (last

                       5       accessed January 27, 2020). The growth of platform-based on-demand rideshare
                       6
                               services has likewise reduced drunk driving. See James Sherk, “The Rise of the Gig
                       7
                       8       Economy: Good for Workers and Consumers,” Heritage Foundation (October 6,
                       9       2016) (citing Brad Greenwood and Sunil Wattal, “Show Me the Way to Go Home: An
                    10
                               Empirical Investigation of Ride Sharing and Alcohol Related Motor Vehicle
                    11
                    12         Homicide,” Temple University Fox School of Business Research Paper No. 15-054,
                    13         January 29, 2015, http://papers.ssrn.com/sol3/papers.cfm?abstract_id=2557612),
                    14
                               available at https://www.heritage.org/jobs-and-labor/report/the-rise-the-gig-economy-
                    15
                    16         good-workers-and-consumers#_ftn21 (last accessed January 27, 2020)).
                    17               AB 5 undermines these public benefits, threatening enforcement actions that
                    18
                               increase Company Plaintiffs’ costs, which the consuming public will ultimately bear
                    19
                    20         through higher prices. Plaintiffs have supplied ample evidence of AB 5’s economic
                    21         harm from potentially requiring platform-based companies to reclassify their workers
                    22
                               as full-blown employees. See generally Declaration of Justin McCrary in Support of
                    23
                    24         Plaintiffs’ Motion for Preliminary Injunction, Docket No. 19.
                    25               This harm goes far beyond direct costs to companies, or lost earnings to
                    26
                               workers. For example, platform-based services may facilitate greater competition. A
                    27
                    28         large, national chain restaurant may enjoy the economies of scale and name
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                       11.
         916.830.7200
                     Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 16 of 357 Page ID
                                                       #:693


                       1       recognition needed to maintain a workforce of dedicated delivery drivers. But a new,
                       2
                               independent restaurant with slim profit margins may be unable to afford to hire a
                       3
                       4       delivery employee, even on only a part-time basis. But that same restaurant, at a

                       5       fraction of the cost, can subscribe with any number of platform-based delivery
                       6
                               services to deliver their meals to a wide range of customers. Because AB 5 directly
                       7
                       8       threatens the viability of such platform-based services, it likewise threatens the
                       9       financial viability of new and fledgling businesses that rely on them.
                    10
                                     An analysis done earlier this month by the Chamber makes clear that the
                    11
                    12         harmful effects on the “gig” economy of state regulation like AB 5 are not limited
                    13         solely to workers or the platform-based companies that they utilize. On the contrary,
                    14
                               they harm a far broader swath of the economy and even government itself:
                    15
                    16               Logically, platform holders would have to make some changes to their
                                     models. If gig workers become employees, they will be subject to state
                    17               wage-and-hour laws. Platform holders will become responsible for
                    18               providing an hourly minimum wage and overtime. So to ensure they can
                                     continue making a profit, platform holders will have to take more control
                    19               over when where gig employees work. . . .
                    20
                                     And these controls will necessarily change the nature of gig work—often
                    21               to the detriment of gig workers. Military spouses, transitioning service
                    22               members, ex-offenders, students, parents, and moonlighters may no
                                     longer have access to the gig economy. Legislators will have closed an
                    23               avenue for millions of Americans to supplement their incomes or sustain
                    24               themselves when they are in between jobs. In that sense, they may
                                     actually be raising costs for the state, which may need to provide social
                    25               services to people who no longer have alternative work opportunities.
                    26               And they will, perhaps, have smothered a nascent industry in its cradle.
                    27         U.S. Chamber of Commerce Employment Policy Division, Ready, Fire, Aim: How
                    28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                         12.
         916.830.7200
                     Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 17 of 357 Page ID
                                                       #:694


                       1       State Regulators Are Threatening the Gig Economy, at 36-37 (emphasis added)
                       2
                               (attached hereto as Exhibit B, and available at: https://www.uschamber.com/report/
                       3
                       4       ready-fire-aim-how-state-regulators-are-threatening-the-gig-economy-and-millions-

                       5       of-workers (last accessed January 27, 2020)).
                       6
                                     The threat of AB 5’s enforcement is already causing harm to the livelihood of
                       7
                       8       hundreds of thousands of workers in California. California State Assemblyman Kevin
                       9       Kiley has collected the testimony of these victims in the recently published AB 5
                    10
                               STORIES: Testimonials of Californians Who Have Lost Their Livelihoods (attached
                    11
                    12         hereto as Exhibit A, and available at
                    13         https://ad06.asmrc.org/sites/default/files/districts/ad06/files/AB5%20Booklet_0.pdf
                    14
                               (last accessed January 29, 2020)). Just a small sampling of these accounts makes clear
                    15
                    16         that AB 5 has already wreaked, and continues to threaten, irreparable collateral harm
                    17         to workers and small businesses alike.
                    18
                               •     Ryan: “I am the owner of a pediatric therapy company. We provide work to
                    19               approximately 40 ICs who want to see a few clients in addition to their full time
                    20               jobs. This law would force me to let go of all 40 ICs as I cannot afford to pay
                                     them.”
                    21
                    22         •     Jan: “I’m an older woman with two teaching credentials living in a small
                                     county who cannot find employment outside of independent contractor online
                    23               teaching jobs. One company has already announced they will no longer
                    24               contract with California teachers. I care for a disabled husband. I will lose my
                                     home if I cannot work for those companies.”
                    25
                               •     Ernie: “I’m retired and at age 75 the freelance writing I do for several
                    26               publications is an important supplemental income source for me and my family.
                    27               I’m good at what I do and produce about 200 articles a year. Yesterday I was
                                     notified that my work is being cut in half and I am losing one column entirely
                    28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                        13.
         916.830.7200
                     Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 18 of 357 Page ID
                                                       #:695


                       1             because I submit more than the arbitrary 35 to that publication.”
                       2
                               •     Cori: “AB 5 is detrimental to my small blog. Hiring contractors to do small
                       3             things for me here and there is how I make it work. I cannot ask all of those
                                     contractors to become employees. It is unsustainable. I will have to look out of
                       4
                                     state for help.”
                       5
                               •     Hope: “This bill will devastate the services the Deaf community receive.
                       6             Almost all of the American Sign Language Interpreters that work in the
                       7             community are Independent Contractors. We get the bulk of our work through
                                     agencies that work like clearing houses that send out the work. We set our pay
                       8             and take the work if we want or don’t want.”
                       9
                               •     Donna: “I am a bandleader and work with 20 different musicians through the
                    10               course of the year. Some I will use once some 15-20 times. The costs of
                                     making them employees, work comp, payroll costs etc. will put me out of
                    11
                                     business.”
                    12
                               •     Andrea: “I’m a freelance writer who writes dozens of pieces for various clients
                    13               each month. I did my writing through a content mill, which has now blocked
                    14               California writers from communicating with any new clients and is limiting us
                                     to 34 articles per year for the clients we already had. For perspective, I often
                    15               wrote more than 34 articles per MONTH for ONE of my clients alone. I am
                    16               now losing these clients, many of whom I’ve worked with for years. I was
                                     incredibly happy with my work life prior to AB 5. I made enough money to
                    17               satisfy my needs, and I was able to work when I wanted and take time off when I
                    18               wanted, something I needed due to my chronic health problems.”
                    19         •     Susan: “I am a tax preparer. I prepare corporate and partnership returns for
                    20               mostly entertainment clients. If they are forced to become employees of the
                                     studios, I lose my business. I’ve had some of my clients for 30 years.”
                    21
                               •     Marsha: “I lost my job of 12 years as a medical transcriptionist because of AB
                    22               5. Many in this profession value the flexibility in hour and working from home
                    23               more than employee status. Now I have no money at all.”
                    24         •     Andi: “Just lost my ability to earn a living because of California Assembly Bill
                    25               5. My freelance brokerage company says that they have to let California
                                     authors go. Almost a decade of hard work gone in an instant. I can’t stop
                    26               crying. Right before Christmas.”
                    27         (Emphases added.) These examples demonstrate how, contrary to its stated purpose,
                    28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                       14.
         916.830.7200
                     Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 19 of 357 Page ID
                                                       #:696


                       1       AB 5 has caused workers and small businesses serious and sometimes devastating
                       2
                               financial and personal harm. Because of AB 5, much less work is available. Clients
                       3
                       4       no longer do business with contractors, threatening their economic security. AB 5

                       5       also removed essential flexibility in their working arrangements that allowed them to
                       6
                               care for ailing family members or otherwise balance work and life commitments.
                       7
                       8       Small and independent businesses are likewise suffering, as the threat of AB 5
                       9       enforcement forces them to dramatically restructure their businesses in unsustainable
                    10
                               ways.
                    11
                    12                 Additional economic harm from AB 5 is already well documented, as
                    13         California businesses close and businesses (and workers) leave the state to pursue
                    14
                               their livelihood free of AB 5’s reach. See, e.g., Karen Anderson, “Another Voice:
                    15
                    16         Assembly Bill 5 harms hundreds of industries and professions,” Sacramento Business
                    17         Journal (January 24, 2020) (describing how AB 5 has led to closures of businesses,
                    18
                               outflux of California independent contractors, and relocation of California platform-
                    19
                    20         based employers); Nellie Bowles & Noam Scheiber, “California Wanted to Protect
                    21         Uber Drivers. Now It May Hurt Freelancers,” New York Times (December 31, 2019)
                    22
                               (detailing deleterious effects of AB 5 on freelance workers, including writers,
                    23
                    24         translators, transcriptionists, performers, and clergy); Max Willens, “‘It definitely
                    25         limits our options’: Under AB 5, publishers and freelancers see costs rise,” Digiday
                    26
                               (January 17, 2020) (cataloging negative economic impact of AB 5 on freelance writers
                    27
                    28         and publishers that engage them).
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                         15.
         916.830.7200
                     Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 20 of 357 Page ID
                                                       #:697


                       1             A preliminary injunction against the enforcement of AB 5 as applied to the
                       2
                               Plaintiffs therefore would advance the public interest.
                       3
                       4       IV. CONCLUSION

                       5             For the foregoing reasons, the Chamber respectfully urges this court to grant
                       6
                               Plaintiffs’ Motion for a Preliminary Injunction and enjoin defendants from enforcing
                       7
                       8       AB 5 against them, or otherwise causing it to be enforced against them, pending final
                       9       judgment.
                    10
                               Dated: February 4, 2020
                    11
                    12
                                                                          /s/ Bruce J. Sarchet
                    13                                                    BRUCE J. SARCHET, Bar No. 121042
                                                                          MICHAEL J. LOTITO, Bar No. 108740
                    14                                                    JAMES A. PARETTI, JR.
                    15                                                    LITTLER MENDELSON, P.C.
                    16                                                    Attorneys for Amici Curiae
                                                                          CHAMBER OF COMMERCE OF THE
                    17                                                    UNITED STATES OF AMERICA
                                                                          ENGINE ADVOCACY
                    18                                                    TECHNET
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
LITTLE R MEND ELSO N, P .C .
        500 Capitol Mall
           Suite 2000
     Sacram ento, CA 95814
                                                                        16.
         916.830.7200
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 21 of 357 Page ID
                                  #:698




                      EXHIBIT A
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 22 of 357 Page ID
                                  #:699




                                                &
                                                  W'
                                               "*/{
                                                (at
                                                                fl
                                                                SK

                                                                ,^/Sj
                                                                        AB5
                                                      &T (FOB

                                                                        stores
  Y7^<                                                                  Testimonials ofCalifornians who

            ft                                                          have lost their LIVELIHOODS
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 23 of 357 Page ID
                                  #:700
  Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 24 of 357 Page ID
                                    #:701




the following are
stories of
californias who
have been
                                                       #AB5STORIES
  Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 25 of 357 Page ID
                                    #:702




negatively
impacted by ab 5.


           #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 26 of 357 Page ID
                                             #:703




Cori
“AB5 is detrimental to my small blog. Hiring contractors to do small things for me here and there
is how I make it work. I cannot ask all of those contractors to become employees. It is

unsustainable. I will have to look out of state for help.”




                                                                #AB5STORIES
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 27 of 357 Page ID
                                  #:704




         #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 28 of 357 Page ID
                                             #:705




Elyse
“As a person with a disability, freelance writing is the only way I have been able to make a living
and have a viable career. AB5 will not only rob people like me of having dignity and a source of

income.”




                                                                #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 29 of 357 Page ID
                                            #:706




Lucy
“As an Independent contractor Interpreter I work for multiple agencies and have the freedom to
work when I want and as much as I want. I love what I do and AB5 will drastically limit the work I

                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 30 of 357 Page ID
                                            #:707


can perform. I can get a job with benefits and payroll deductions, but I prefer to work as an

independent contractor because it’s more lucrative and flexible.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 31 of 357 Page ID
                                            #:708




Baofeng
“I am a freelance translator. Two major clients just locked me out of vendor portals, just because I
live in California. Over 90% of my income is from these two companies.”




                    #AB5STORIES
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 32 of 357 Page ID
                                  #:709




                                                     #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 33 of 357 Page ID
                                             #:710




Amber
“I love being my own boss, contributing to multiple publications, controlling my own schedule, being
flexible enough to take time off whenever my young son needs me. If one of my clients offered me a full-

time W-2 job, I’d probably say no. Luckily, I haven’t yet been directly impacted by AB5. But I do have a

solid client that’s started offering me smaller pieces of work, so I worry about hitting that




                      #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 34 of 357 Page ID
                                             #:711

35-pays and treats me well, due to an arbitrary limit.submission limit. It’d be a shame if I had to turn
down work, from a client that   ”




                                                                    #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 35 of 357 Page ID
                                             #:712




Eddie
“I use my own tools to work in the entertainment industry and have to drive approx 30,000
miles a year. All of these are write offs that I depend on to stay in business. Take that away and

my family is homeless including my 11 month old baby.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 36 of 357 Page ID
                                            #:713




Stephany
“I quit my tech job 4.5 years ago to shear sheep and write. In mid 2017, I moved my
grandmother to California. She is completely cognitively and physically impaired. I love my life,

independence, business, and family. The state should not be able to take those away.”




                                                               #AB5STORIES
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 37 of 357 Page ID
                                  #:714




Anonymo

         #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 38 of 357 Page ID
                                            #:715




us
“I am an online teacher hired as an IC. The company I work for is based in China....they have
already stated that they will no longer hire CA teachers.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 39 of 357 Page ID
                                            #:716




Donna
“I am a bandleader and work with 20 different musicians through the course of the year. Some I
will use once some 15-20 times. The costs of making them employees, work comp, payroll costs

etc. will put me out of business.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 40 of 357 Page ID
                                            #:717




Lorri
“Independent court and deposition reporters! We freelance for several firms, set our own
schedule, don’t need benefits. Want to stay independent!”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 41 of 357 Page ID
                                            #:718




Claire
“I am a translator and work as an independent contractor for many years, for only one company.
I was told by email 20 days ago that I won’t be able to work for them anymore, starting in

January. It’s my only income and I love what I do.”




                    #AB5STORIES
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 42 of 357 Page ID
                                  #:719




Anonymo

                                                     #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 43 of 357 Page ID
                                             #:720




us
“I write more than 35 freelance articles in a month, and this bill would cap me at less than that for
a year. And it will not force anyone to hire me on staff.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 44 of 357 Page ID
                                            #:721




Nancy
“I’m a pharmacist who’s lost my position as an IC who performs inspections of pharmacies
across the country for compliance to standards of safe practices in nonsterile and sterile

compounding.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 45 of 357 Page ID
                                            #:722




Melissa
“My husband is a band leader. Can’t get paid to play music on the weekends anymore because
according to AB5 he’d have to make the singer, drummer, and bass player employees of the

band.”




                   #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 46 of 357 Page ID
                                            #:723




Susan
“I am a tax preparer. I prepare corporate and partnership returns for mostly entertainment
clients. If they are forced to become employees of the studios, I lose my business. I’ve had some

of my clients for 30 years.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 47 of 357 Page ID
                                            #:724




Micaela
“Translation business-owner here. I have the option to contract translators elsewhere. But I would
rather be able to continue contracting with excellent CA-based translators. AB5 brings a lot of

uncertainty. Without an exception, we may be forced to contract outside CA.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 48 of 357 Page ID
                                            #:725




Mayan
“Please understand that my mother, a translator and interpreter for over 30 years, will no longer
be allowed to speak for immigrants in the court system because of AB 5.”




                                                               #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 49 of 357 Page ID
                                             #:726




Alexis
“Please fix AB 5 so that I may continue to put food on my table as
I struggle to rebuild my home in Paradise. Still displaced after the Camp Fire.”


                    #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 50 of 357 Page ID
                                             #:727




Andi
“Just lost my ability to earn a living because of California Assembly Bill 5. My freelance brokerage
company says they have to let California authors go. Almost a decade of hard work gone in an


                                                                #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 51 of 357 Page ID
                                             #:728

instant. I can’t stop crying.


Right before Christmas.”




                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 52 of 357 Page ID
                                            #:729




Rebecca
“Today, along with literally HUNDREDS of my colleagues, I was told that I can no longer hold a paid
position at SB Nation. California, you’re breaking my heart (and taking my money).”




                                                               #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 53 of 357 Page ID
                                             #:730




Whitson
“I cannot begin to explain the stress this has put on me and my family. I know there are no
guarantees in this business. I could lose clients to layoffs, or to a recession. But I never thought


                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 54 of 357 Page ID
                                            #:731


the government would just take work away from me arbitrarily.”




                                                               #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 55 of 357 Page ID
                                             #:732




Mallory
“I have been a professional journalist since 2005. I have worked fulltime and freelanced for a
significant amount of years in my career. Most recently, I was laid off from a full-time editor
position Bustle in November and due to AB-5, many of the publications that were initially
interested in


me freelancing for them stopped being interested.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 56 of 357 Page ID
                                            #:733




Travis
“I am an independent contractor working in the film and television industry who’s had plenty of
sleepless nights worrying about the future of my business. If AB 5 is not overturned, I don’t


                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 57 of 357 Page ID
                                            #:734


believe small service businesses such as mine have a future in this state.”




                    #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 58 of 357 Page ID
                                             #:735




Jennifer
“I am a freelance Spanish interpreter and have been certified since 2012. AB 5 will dismantle our
industry’s decades-old, proven independent contractor model and force us to adopt an
unsustainable alternative which will drive many language professionals to leave our thriving
careers and deprive limited English proficient individuals of their right to receive services in their

primary language.”




                                                                 #AB5STORIES
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 59 of 357 Page ID
                                  #:736




         #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 60 of 357 Page ID
                                            #:737




Marsha
“I lost my job of 12 years as a medical transcriptionist because of AB5. Many in this profession
value the flexibility in hours and working from home more than employee status. Now I have no

money at all.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 61 of 357 Page ID
                                            #:738




Kirk
“After 27 years in construction trucking, own a home, raised 2 boys, own $250,000 worth of CARB
LEGAL equipment. AB 5 will put me out of business!”

                   #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 62 of 357 Page ID
                                            #:739




Laura
“This hurts the Deaf community because of the complications in hiring and retaining qualified sign
language interpreters.”

                                                               #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 63 of 357 Page ID
                                             #:740




Connie
“This affects my ability to work (and provide for my family as a single parent) in the Courts in
multiple counties.”

                      #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 64 of 357 Page ID
                                             #:741




Austin
“I am a full-time employee at a corporation in California, but I work as a freelance writer on the side for
supplemental income. I enjoy my job as a writer, and I am very grateful of the publication I produce

                                                                                      content for, as they
                                                                    #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 65 of 357 Page ID
                                             #:742

have allowed me to maintain a flexible schedule and have afforded me the opportunity to be paid to do

something I love.

After learning about how AB 5 will not only affect my livelihood, but that of hundreds of thousands of

other Californians, it makes me sick to my stomach.”




                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 66 of 357 Page ID
                                            #:743




Susan
“I have been an independent contractor working as a court reporter for over 30 years. The
opportunity to be an employee has always been available to me, but I chose freelancing

because it afforded me the opportunity to put my family first, before my job.”




                                                               #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 67 of 357 Page ID
                                             #:744




Julie
“I am an American Sign Language interpreter for the Deaf a majority of the work we do is as
independent contractors since many locations only need our services occasionally. There is
already a scarcity
                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 68 of 357 Page ID
                                            #:745

of qualified interpreters. This bill makes getting assignments covered even more difficult which

means more Deaf people will be left without communication access.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 69 of 357 Page ID
                                            #:746




Maria
“I won’t be able to work as an American Sign Language interpreter. I work freelance and I have
now been removed from all agencies I worked for in my capacity as interpreter.”




                   #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 70 of 357 Page ID
                                             #:747




Stephanie
“AB 5 is detrimental to the well being of my Deaf clients as well as my right to earn a living the
way I want to. I’m losing so much work because agencies can’t afford to keep all of their sign


                                                                #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 71 of 357 Page ID
                                            #:748


language interpreters on as employees.”




                   #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 72 of 357 Page ID
                                             #:749




Michael
“With this law, I’d never have been able to make the short films I have in the past. For aspiring
filmmakers trying to break in, this is death.”




                                                                #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 73 of 357 Page ID
                                            #:750




Claudia
“I’m a freelance language professional (translator) and my corporate clients are dropping my
translation services starting this month.”

                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 74 of 357 Page ID
                                            #:751




Hope
“This bill will devastate the services the Deaf community receive. Almost all the American Sign
Language Interpreters that work in the community are Independent Contractors. We get the bulk
                                                                               of our work through
                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 75 of 357 Page ID
                                            #:752

agencies that work like clearing houses that send out the work. We set our pay and take the work

if we want or don’t want.”




                   #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 76 of 357 Page ID
                                             #:753




Ernie
“I’m retired and at age 75 the freelance writing I do for several publications is an important
supplemental income source for me and my family. I’m good at what I do and produce abut 200
articles a year. Yesterday I was notified that my work is being cut in half and I am losing one

column entirely because I submit more than the arbitrary 35 to that publication.”




                                                                #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 77 of 357 Page ID
                                            #:754




Jay
“I have been a PR/Marketing Communications freelancer since 1992 and this legislation greatly
impacts my ability to work.”

                   #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 78 of 357 Page ID
                                            #:755




Kelly
“I’m a freelance writer supporting myself and a family in Los Angeles, and AB5 directly impacts
how I can do that, as well as thousands of my colleagues.”

                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 79 of 357 Page ID
                                            #:756




Anthony
“I currently serve the courts as a certified Interpreter (Independent Contractor). Interpreters were
among the list of “losers” who did not get an exemption from AB5 and as a consequence, we are


                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 80 of 357 Page ID
                                            #:757


all in a state of chaos, knowing that the law makes it impossible for us to resume doing our work. ”




                                                               #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 81 of 357 Page ID
                                             #:758




Katherine
“I am an online English teacher hired as an independent contractor... In no way shape or form
does it benefit me, in actuality it is detrimental to my financial well being.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 82 of 357 Page ID
                                            #:759




John
“I have been a freelancer for 35 years and am in several areas of work, some of which are
adversely affected by AB5. I’ve had as many as 15 1099s in some years - it’ll be impossible to have


                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 83 of 357 Page ID
                                            #:760


that many W-2s and I’ll not be able to deduct business expenses.”




                   #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 84 of 357 Page ID
                                            #:761




Jan
“I’m an older woman with two teaching credentials living in a small county who cannot find
employment outside of independent contractor online teaching jobs. One company has already
announced they will no longer contract with California teachers. I care for a disabled husband.


I will lose my home if I cannot work for these companies.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 85 of 357 Page ID
                                            #:762




Katherine
“I am independent contractor for multiple companies and have been for over 6 years. This allowed
me to be at home to care for my elderly parents. Because companies would rather err on the side
of caution and not
                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 86 of 357 Page ID
                                            #:763

deal with the headache I’m backed into a corner and going to have to take a job outside of the
home again and just hope nothing happens to them while I’m


40+ hours a week!”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 87 of 357 Page ID
                                            #:764




Wendy
“As a freelance journalist, this bill is devastating to me and my ability to earn enough money to
support myself.”




                    #AB5STORIES
            Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 88 of 357 Page ID
                                              #:765




Connie
“The AB 5 law has now taken away my limited options for employment . I am not medically cleared to return to the
workforce, I have problems standing and walking which severely impact my ability to find employment. My company as well
as many other online teaching companies are now choosing to not work with California teachers. I have a bachelors degree

                                                                          #AB5STORIES
             Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 89 of 357 Page ID
                                               #:766

as well as a teaching credential I am not a victim, I choose to work as an independent contractor because it is what suits my
life best at this moment. AB 5 is taking away my choices and my livelihood away. I tried to apply to other companies and
was told that they



can no longer work with Californians, as of January 1, 2020 I will be unemployed and stand a chance of losing everything I

have and becoming homeless because of this new law.”




                        #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 90 of 357 Page ID
                                             #:767




Jessica
“I am an independent contractor for a company based in China. They recently announced they are
no longer partnering with new California independent contractors. The current CA contractors are

feeling like our jobs are in jeopardy.”




                                                                #AB5STORIES
            Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 91 of 357 Page ID
                                              #:768




Andrea
“I’m a freelance writer who writes dozens of pieces for various clients each month. I did my writing through a
content mill, which has now blocked California writers from communicating with any new clients and is limiting



                       #AB5STORIES
             Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 92 of 357 Page ID
                                               #:769

us to 34 articles per year for the clients we already had. For perspective, I often wrote more than 34 articles per
MONTH for ONE of my clients alone.

I’m now losing these clients, many of whom I’ve worked with for years. I was incredibly happy with my work life prior to AB
5. I made enough money to satisfy my needs, and I was able to work when I wanted and take time off when I wanted,




something I needed due to my chronic health problems.    ”




                                                                            #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 93 of 357 Page ID
                                            #:770




Willow
“I am a freelance writer and filmmaker, and AB5 directly impacts my ability to work, and my ability
to hire film crew members!”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 94 of 357 Page ID
                                            #:771




Linda
“I have successfully been freelancing for over 20 years. My job has allowed me to care for my
mother and raise my son. This legislation now has the potential to destroy my writing business and


                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 95 of 357 Page ID
                                            #:772


the businesses of many of my colleagues.”




                   #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 96 of 357 Page ID
                                             #:773




Nicole
“I am a professional in the photography and video industry. This bill is already costing me work as
advertising agencies and clients are choosing to shoot out of state and hire non-Californians. I
hold a degree in film production and have spent my entire career building a list of clients so that I
can remain flexible to take care of my family and spend time with my husband who is a first

responder.”




                                                                #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 97 of 357 Page ID
                                            #:774




Amy
“I’m a freelance writer who’s worked for a decade at my craft. AB 5 has essentially left me without
any work.”

                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 98 of 357 Page ID
                                            #:775




Richard
“Musician. Multiple venues stating they’re worried about hiring live entertainment until the
details regarding AB5 are ‘sorted out’.”

                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 99 of 357 Page ID
                                            #:776




Hsiao-Yu
“Software engineer contractor was my previous job and I loved it. Now AB 5 took it away.”


                   #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 100 of 357 Page ID
                                            #:777




Jennifer
“I own and run a very small business as a postpartum doula and
Lactation educator and I enjoy being independent and autonomous. AB



                                                              #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 101 of 357 Page ID
                                             #:778


5 limits me if I need/want to hire people as my business grows.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 102 of 357 Page ID
                                             #:779




Catherine
“It takes away job flexibility for my sons to work while they are in college.”




                                                                #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 103 of 357 Page ID
                                             #:780




Kathleen
“My work as an independent is threatened, I am retired but like to supplement my income by
picking up a few jobs during the year.”

                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 104 of 357 Page ID
                                             #:781




Elizabeth
“As a mobile Notary Signing Agent, I am in limbo with this disastrous law.”


                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 105 of 357 Page ID
                                             #:782




Ryan
“I am the owner of a pediatric therapy company. We provide work to approximately 40 ICs who
want to see a few clients in addition to their full time jobs. This law would force me to let go of


                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 106 of 357 Page ID
                                             #:783


all 40 ICs as I cannot afford to pay them.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 107 of 357 Page ID
                                             #:784




Karen
“I am currently working as a freelance food delivery driver and if this bad law is not appealed,
then I would lose my livelihood and trying to find a good paying job at the age of 54 is nearly

impossible due to age discrimination.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 108 of 357 Page ID
                                             #:785




Carla
“As a stay at home mother of three I rely on being an independent contractor and working from
home. AB 5 hurts my family, it takes food off our tables and necessities for my children. ”

                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 109 of 357 Page ID
                                             #:786




Janet
“There is no way my clients are going to hire me as an employee to work on sporadic projects
during the year, so I will lose the ability to augment my social security and I’m not eligible for SNAP
benefits. I’m 67
                    #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 110 of 357 Page ID
                                              #:787

years old, on Social Secutity and if I can’t find a full time job at this point, I can’t pay the rent and

eat!”




                                                                   #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 111 of 357 Page ID
                                             #:788




Walter
“I am an actor, singer, and storyteller, active throughout San Diego
County. AB 5 is impacting my ability to work.”




                    #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 112 of 357 Page ID
                                            #:789




Rachel
“I am a freelance musician and teacher living in Los Angeles. Much of my performance
income is non-Union and I am hired to perform for each organization maybe once or twice a
                                                                               year. I am very
                                                              #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 113 of 357 Page ID
                                            #:790

concerned that my performance income will dry up, given the vast majority of arts
organizations will not be able to comply with AB5 and make musicians employees, nor does

that make any sense given the business model.”




                   #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 114 of 357 Page ID
                                             #:791




Rebekah
“I am a Pediatric Occupational Therapist with 23 years of experience in my field. Since starting a
family, I have enjoyed the flexibility of working as a private contractor. Because of AB 5, this is no

longer possible.”




                                                                 #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 115 of 357 Page ID
                                              #:792




Christine
“I’ve already lost two writing jobs and I’m on the verge of losing a third.
I will have no income source. I’ve lived in California my entire life, but am considering moving to

Nevada.”
                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 116 of 357 Page ID
                                             #:793




Gail
“I am a sign language interpreter and have worked self employed for almost 20 years. This impacts
my livelihood by not letting agencies give me work.”

                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 117 of 357 Page ID
                                             #:794




Nicolas
“I am a freelance musician. Some of the theater companies I work for are either cancelling shows
or having to make some adjustments that are not sustainable in the long run.”

                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 118 of 357 Page ID
                                             #:795




Scott
“AB 5, within a week of it’s implementation, has already destroyed countless jobs in CA. As a
music professional it has the potential to put me out of business and decimate my industry.”

                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 119 of 357 Page ID
                                             #:796




Marina
“I’m a certified court interpreter. I have been freelancing for 15 years and very happy doing that.
What I like about freelancing is that I only work for the good agencies (that pay well), I can work as
much or as little
                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 120 of 357 Page ID
                                             #:797

as I want to spend time with my 3 year old. This law is destroying my wonderful work/life

combo.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 121 of 357 Page ID
                                             #:798




Robin
“My husband and I are both freelance professionals. Both of us have taken a huge financial hit. We
have 3 children to provide for.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 122 of 357 Page ID
                                             #:799




George
“I’m a self-employed freelance composer working from home, making just barely enough to
survive. On occasion I will hire musicians to come in and do recording, doesn’t make sense to have


                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 123 of 357 Page ID
                                             #:800


them be an employee if I only hire them for a few hours at a time.”




                    #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 124 of 357 Page ID
                                              #:801




Marisa
“I just moved to California from the east coast. I work in film/media production, and Los Angeles is a “gig based”
economy particularly in the film industry! I can’t find regular work now as I was already making near minimum
wage as a Production Assistant (though I’m not struggling to pay rent by any means, as with typical overtime the
pay levels out well). Positioning myself as an S-corp or LLC to jump through hoops for this law will cost more than it

would benefit me. I’m now forced to look for full-time jobs (which are scarce!) just to avoid dealing with AB 5.”




                                                                         #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 125 of 357 Page ID
                                              #:802




Paul
“I’ve been a freelance writer and editor for 25 years. Working freelance has allowed me to raise my
daughter from the day she came home from the hospital to the present (she’s 10), pick and choose both the
work I do and the hours and days

                     #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 126 of 357 Page ID
                                              #:803

I do it, and work with incredible employers who have (with very few exceptions)
ALWAYS had my best interests at heart. AB5 will force me to leave jobs that I’ve held for over a decade
and join a growing pool of other freelancers who are grabbing at the few freelance jobs that will be left

for us.”




                                                                      #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 127 of 357 Page ID
                                             #:804




Marlene
“AB 5 has impacted my life. I am self employed by choice. I do not want to be an employee nor do
I want to lose my tax exemptions as a company. I should not be forced into employment
relationships with my clients, most of which will not hire me anymore if they are forced to


become my employers. This law will destroy my business.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 128 of 357 Page ID
                                             #:805




Tracy
“I am an ASL interpeter and work for several agencies. By being able to work for different
agencies I can meet the needs of the Deaf community . With this bill I would no longer be able


                                                               #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 129 of 357 Page ID
                                            #:806


to work as I do and the Deaf community would suffer.”




                   #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 130 of 357 Page ID
                                             #:807




Susan
“As a freelance court reporter, AB 5 has upended my career. I have been working as an
independent contractor since January of 1992. I WANT to be an independent contractor. In any
given year, I can work with 10, 15, 20, even 30 different agencies to help cover calendar. Some I
may only work for once. Some a handful of times. I do not want to be



an employee of any of the agencies. I want to set my own hours, what depositions I choose to

report, where I choose to work.”

                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 131 of 357 Page ID
                                             #:808




Julia
“I am a freelance writer based in L.A. A couple years ago, I started freelancing - a change that allowed
me to work from my own home, on my own hours, and own schedule. I now write for multiple
publications and
                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 132 of 357 Page ID
                                             #:809

companies and, for the first time, feel in control of my mental health and livelihood. AB 5 threatens this
and the thought of giving up my business devastates me. My work means everything to me. It is not a
question - if AB5 were to take my work away, I’d have to move. It simply would not be an option to stay




here.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 133 of 357 Page ID
                                             #:810




Nikki
“I’m a freelance musician and a realtor. I’m 90% self employed. ALL of my freelance work is
independently contracted and I have over 30+ clients and vendors (annually) who I provide
services for. THIS LAW DOES NOT HELP ME. In turn, it actually makes it very difficult for me to do

any sort of work for these 30+ clients without them having to provide benefits for me.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 134 of 357 Page ID
                                             #:811




Deborah
“I’m a 67-year-old grandmother living on Social Security. Up until Jan 1st I was also an online
transcriptionist earning approx $200 a month in much needed additional income. I love the work
                                                                                and it is a perfect
                                                               #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 135 of 357 Page ID
                                            #:812

fit for workfrom-home situations, however due to AB 5, California residents were dropped by the

world-wide company I was working for.”




                   #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 136 of 357 Page ID
                                             #:813




Ryland
“With the implementation of AB5, I, as a musician, producer, and contractor, will not be hiring
anyone this year so long as AB5 is in effect. I cannot afford the added expenses. Additionally,
several companies I work for l are struggling to determine how to remain afloat as they are service

based and do not bring in hefty profits beyond what the team members are paid.”




                                                               #AB5STORIES
            Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 137 of 357 Page ID
                                               #:814




Jessica
“As a freelance court reporter, I choose when to work, what jobs to take, and how to
transcribe testimony. I do not want to be an employee. As a new mom I can tell agencies that I
only want
                      #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 138 of 357 Page ID
                                            #:815

afternoon work or only morning work, or that I only want to work on Tuesdays and Thursdays.

As an employee, I would not get to pick a schedule that works for me.”




                                                              #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 139 of 357 Page ID
                                             #:816




Nelly
“As a Single mom of 3, I depend on all my freelance work that I get medical interpreting to help
meet ends. I make just enough to cover all my bills.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 140 of 357 Page ID
                                             #:817




Sylvia
“I am an independent musician, and I run the Non-profit community orchestra, Southland
Symphony. We are attempting to shift to a model to comply, but there is a very real chance that
                                                                                we will not be able
                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 141 of 357 Page ID
                                             #:818

to sustain our operation with these new costs and requirements. We provide music for our
community, provide free admission to our concerts for those who cannot afford tickets, perform
for several city events each year, and more.


But we may not be able to continue unless this bill is repealed.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 142 of 357 Page ID
                                             #:819




John
“I’m a freelance composer in the film industry and consistently employ musicians throughout the
year, in addition to my own freelance employment. If this comes down as onerous as it appears to
be, I will have not choice but to leave the state I was born and raised in and/or increase my

employment of oversea musicians and out of state musicians.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 143 of 357 Page ID
                                             #:820




Danielle
“I am a freelance court reporter in California. We are not part of the gig economy. We are highly
trained and skilled and work for various court reporting firms, law firms and courthouses. We make
our own schedule
                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 144 of 357 Page ID
                                             #:821

and accept the work we choose. We are no way employees with the many firms we work for.

Classifying freelance court reporters as employees will affect our livelihood in a negative way. ”




                                                                #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 145 of 357 Page ID
                                             #:822




Jamie
“I am a freelance licensed stenographer/court reporter licensed by the state of California. AB5 will
impact my livelihood in so many ways.


I choose to be an independent contractor.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 146 of 357 Page ID
                                             #:823




Jennifer
“I have been a self employed sign language interpreter for 40 years. If I have to follow AB 5, I
wouldn’t been able to work anymore, since I’m getting close to retirement age. I love my


                                                                #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 147 of 357 Page ID
                                            #:824


work, I love choosing my own schedule, and interpreters are in high demand.”




                   #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 148 of 357 Page ID
                                              #:825




Tricia
“I am a freelance court reporter, licensed by the State of California. I have been an independent contractor for
25 years, business license issued by City of San Diego. My clients are reporting agencies. I choose my
assignments, negotiate my own rates, provide my own equipment, set my own schedule, and invoice over 30
clients (agencies) a year. I am now being told by my clients that they cannot do business with me unless I
incorporate. I am a sole proprietor



and have decided a corporation is not best for me, but I will be driven into bankruptcy if I don’t.”




                                                                        #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 149 of 357 Page ID
                                             #:826




Candi
“I have two children to support and AB 5 would be financially detrimental for my family. The
ability to be an independent and name my own rates has allowed me to make ends meet to


                    #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 150 of 357 Page ID
                                            #:827


support my family.”




                                                              #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 151 of 357 Page ID
                                             #:828




Michele
Ann
“I have spent most of my adult life creating a career as a freelance writer. I have non-traditional
skills that would
                    #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 152 of 357 Page ID
                                              #:829

prevent me from being hired by a newspaper but I have a longterm newspaper client for just this
reason, I have skills staff writers do not have. If I were to lose this gig (about 110 articles a year),

everything, including my ability to write books (I’ve written 24 so far) would fall apart. ”




                                                                   #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 153 of 357 Page ID
                                            #:830




Vivien
“I am a freelance press photographer. The 35 submission cap silences me.”




                   #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 154 of 357 Page ID
                                             #:831




Lorraine
“I may be losing my job as an independent contractor doing transcribing for almost 30 years. AB5
is life-destroying.”

                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 155 of 357 Page ID
                                             #:832




Elizabeth
“I am a Certified Shorthand Reporter in the State I’d California who will be adversely affected by
AB5. As a licensed professional, I do not want or need to be classified as an employee since I work


                    #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 156 of 357 Page ID
                                            #:833

for many agencies reporting depositions and court hearings and can set my own rates and job

schedule.”




                                                              #AB5STORIES
            Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 157 of 357 Page ID
                                               #:834




Kristen
“I am a freelance sign language interpreter. AB5 only hurts my profession by not allowing us the flexibility we need
to be able to create and manage our own schedules to accept the jobs we need and are qualified for. We do not wish
to work as employees nor will that structure fit how our career operates. It will likely drive up service costs while we
are paid less which will hurts thousands of Deaf and Hard of Hearing individuals who will not be able to get adequate
services or any services at all. We could be pushed out of state to even find adequate work which will worsen the

issue that we don’t have enough qualified interpreters to fill all areas of need.”




                        #AB5STORIES
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 158 of 357 Page ID
                                   #:835




                                                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 159 of 357 Page ID
                                             #:836




Lisa
“I am a Certified Shorthand Reporter. For my whole career, 24 years, I’ve been an independent
contractor. I love being independent. I accept/decline work as it fits into my life and my family’s

life.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 160 of 357 Page ID
                                             #:837




Haana
“I am a music producer and it unnecessarily complicates every aspect of my business currently as a
sole proprieter. This bill will be the death of the music industry in CA.”

                                                                #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 161 of 357 Page ID
                                              #:838




Coleen
“As an independent freelance Certified Shorthand Reporter (CSR), AB5 is going to put me and the
firms I work for out of business. We as freelance CSRs have always been independent contractors.
It allows us to
                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 162 of 357 Page ID
                                             #:839

have a flexible schedule, to work for multiple agencies when we want to, so we have time for our

family and other commitments.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 163 of 357 Page ID
                                             #:840




Angel
“This law will negatively effect my ability to manage my business. All of my contractors work for
me about 2 hours out of each month, there is no way I can keep up with the amount of paperwork

in turning them into employees. This law will ruin my business.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 164 of 357 Page ID
                                             #:841




Kerry
“I have been working as a freelance court reporter since 1999. I also do transcription and scoping
works. I should be able to continue the career I have established for the last 21 years. ”

                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 165 of 357 Page ID
                                             #:842




Lourdes
“I am an independent freelance court reporter who loves being able to work whenever I choose.
As a mother of two very young children, this bill will definitely impact my livelihood on being able


                    #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 166 of 357 Page ID
                                            #:843


to provide for my family.”




                                                              #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 167 of 357 Page ID
                                             #:844




Sandy
“I’m a self employed muscian, bandleader and instructor. If I have to do payroll for my band
members, it will most likely make it unfeasible to continue to do work as a musician.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 168 of 357 Page ID
                                             #:845




Colleen
“I am a court reporter in California that does depositions. I do work for many different firms. Two
firms have already notified me that they can no longer give me work. I am the one who supports
                                                                                my family, and
                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 169 of 357 Page ID
                                             #:846


I have been doing this work for over 30 years. I’m not sure what to do now...”




                    #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 170 of 357 Page ID
                                            #:847




Calista
“I am a terminal manager for a transportation company that leases owner operators to transport
mobile offices and manufactured homes. Due to this law, the company I work for will be closing my

terminal and cancelling the California based owner operators leases.”




                                                              #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 171 of 357 Page ID
                                             #:848




Jennifer
“I am a freelance American Sign Language interpreter, and the only way for our industry to
successfully deliver quality interpretation and translation services to members of the deaf
community is to
                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 172 of 357 Page ID
                                             #:849

allow our long-standing business structure to remain intact. AB5 would cause serious harm to the

provision of interpretation and translation services to deaf individuals.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 173 of 357 Page ID
                                             #:850




Orson
“I am an operatic tenor and artist. The implementation of this law would greatly affect my
ability to bring awareness and inspiration to the communities at large.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 174 of 357 Page ID
                                             #:851




Josh
“(AB5) is devastating for opera singers in California. I hire hundreds of singers and musicians per
year, and this bill may cut that number in half, or force us to close all together.”

                                                                 #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 175 of 357 Page ID
                                             #:852




Amy
“I am an independent contractor physical therapist by choice so that I can work part time and care
for my child. Please repeal AB5 because it will take a lot of moms out of the work force.”

                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 176 of 357 Page ID
                                             #:853




Kaitlyn
“Having recently moved to California, I’ve been relying heavily on freelance writing as a source of
income. With the passing of AB5, I have just been locked out of my freelance writing platforms,


                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 177 of 357 Page ID
                                             #:854


and am left to scramble to find other means to pay my bills.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 178 of 357 Page ID
                                             #:855




Rosemary
“I am a freelance Sign Language interpreter with a very specialized skill set that I have worked
many years to develop. AB5 hinders my ability to meet a specific language need in the deaf

community by blocking agencies from hiring me when and as needed.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 179 of 357 Page ID
                                             #:856




Andrew
“As a nurse anesthesiologist, I have found AB5 to limit my ability to have multiple contracts and
affect my business negatively. Those I contract with no longer feel safe offering a 1099 contract


                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 180 of 357 Page ID
                                             #:857

to me; however, neither of us are interested in a W2. This inhibits my ability to be competitive

in the field.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 181 of 357 Page ID
                                             #:858




Joe
“I am a freelancer. Freelancing has been necessary for me in California to make ends meet and
support my family. Having read the text of (AB5), I fear it will be too difficult to find companies
who are willing to utilize my services.


I may be unable to continue working with some of my current clients.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 182 of 357 Page ID
                                             #:859




Misti
“Due to the passing of AB5, I had to quit working as a licensed massage therapist. Being an
independent contractor at a chiropractors office, I do not have the money to be setting up a


                                                               #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 183 of 357 Page ID
                                            #:860


business right now.”




                   #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 184 of 357 Page ID
                                            #:861




Lee
“My wife and I are independent insurance adjusters. AB5 is having huge and negative impacts on
our profession.”




                                                              #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 185 of 357 Page ID
                                             #:862




Cris
“I am a freelance sign language interpreter. To force interpreters to become employees is to
endanger their livelihood and self determination, and also endangers the availability of


                    #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 186 of 357 Page ID
                                            #:863


interpreters for the deaf community.”




                                                              #AB5STORIES
            Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 187 of 357 Page ID
                                               #:864




Elizabeth
“I have a disability which makes flexible hours essential to my ability to earn income. My health
has improved when I can freelance more and get out of the set schedule and being in an office.
Now the one thing I can predictably and successfully earn income with is disappearing. This law is
hurting all of us who need to work flexible and irregular schedules for all kinds of family and health

reasons.”




                      #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 188 of 357 Page ID
                                             #:865




Jeff
“I am a picture editor in the entertainment industry. The amount of companies that now deny
loan out services has grown and it is affecting earnings.”

                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 189 of 357 Page ID
                                             #:866




Alicia
“I just got my first notice that because of AB5 I won’t be paid for a big comedy show I’m
promoting - but I have to do the show anyway in order to get more shows. This could cripple my


                    #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 190 of 357 Page ID
                                            #:867


performing career.”




                                                              #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 191 of 357 Page ID
                                             #:868




Renee
“The last few months have been an emotional roller coaster because of AB5. As a small business
in the entertainment transcription and translation field I’ve utilized the skills of local transcription
specialists. It pained me to tell my California transcribers that I could no longer work with them.

The law is causing chaos, grief, fear and anger in the CA freelance community.”




                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 192 of 357 Page ID
                                             #:869




Lynn
“I am a transcriptionist. I work from home and I love it. Just recently, without notice, the
companies I work for were forced to cut off all their California workers. They are still
                                                                                 operating,
                                                                #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 193 of 357 Page ID
                                             #:870

because they have transcriptionists all over the world working for them. But those of us in

California just lost our livelihood.”




                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 194 of 357 Page ID
                                             #:871




Rene
“I am a freelance certified stenographer. I’ve been working as an independent contractor for
over 30 years. This is the only way deposition reporters can operate and be viewed as

independent, nonbiased parties in litigation.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 195 of 357 Page ID
                                             #:872




Andi
“As a highly skilled and educated freelancer, this law adversely impacts my ability to provide for
my family. My work as a freelancer allows me to homeschool and contribute to my household
financially. This
                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 196 of 357 Page ID
                                             #:873

law greatly impacts us and as a result, I am considering a move out of my native state so that we

may continue to provide for our family.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 197 of 357 Page ID
                                             #:874




Gwen
“I have been a freelance certified stenographer since 1986. I work for as many as 15-20 different
agencies in any given year reporting pre-trial depositions. I am trained for nothing else. It would be
devastating for me. I would not be able to be an employee because that would mean I was not
impartial, which a court stenographer absolutely must be. The burden it would be on the legal

industry needs to be considered as well as the harm to all freelance reporters working in the state.”




                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 198 of 357 Page ID
                                             #:875




Elisabeth
“I am an independent, reporter-owned court reporting business and working freelance reporter.
This AB5 is killing my business.”

                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 199 of 357 Page ID
                                             #:876




Kathryn
“I am (was) a transcriber working from home. I am a senior citizen living on a very small fixed
income and absolutely need the little bit of money I earned as an independent contractor. AB5 has


                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 200 of 357 Page ID
                                             #:877


devastated my life. I don’t know how I will be able to pay my bills and afford to live.”




                                                               #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 201 of 357 Page ID
                                              #:878




Jennifer
“I am a freelance Spanish interpreter and choose to be independent. I contract with about 40 Language Services
Companies each year, subcontract from 10 to 15 colleagues and have a handful of direct clients. I have already
received a couple new contracts from the Language Services Companies with indemnity sections that place the
burden for enforcement of AB5 on the individual interpreters. If I refuse to sign these contracts, I will lose out on an
estimated $8,000 of income in 2020. AB5 will dismantle our industry’s decades-old, proven independent contractor
model and force us to adopt an unsustainable alternative which will drive many language professionals to leave our




                      #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 202 of 357 Page ID
                                              #:879




thriving career. ”




Cindy
“I have been a sign language interpreter for 30 years. I have been self-employed for 25 of those
                                                                                 years. If AB5 is not

                                                                #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 203 of 357 Page ID
                                             #:880

repealed, it will seriously affect my income in a negative way. As a self-employed person I control
how much I charge per hour and hopw many hours I work on any given day. AB5 will take away the

freedom that I have had for 25 years to live and work in a way that works for me.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 204 of 357 Page ID
                                             #:881




Marianne
“As a freelance reporter, I do not work with one firm exclusively due to where I reside. I need to
work with multiple court reporting firms all over the state. If AB5 is not repealed, there will be

many freelance court reporters who will retire.”




                                                                #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 205 of 357 Page ID
                                             #:882




Julia
“I am a translator and certified interpreter for State and Federal Courts, and have been an
independent contractor in California for almost 30 years. Some of my clients retain my services
only a few times
                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 206 of 357 Page ID
                                             #:883

per year. We provide a professional and fundamental service to our community. Far from
protecting us, AB5 is the reason many interpreters and translators already started losing their

jobs.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 207 of 357 Page ID
                                             #:884




Kyle
“I am a freelance writer working for a number of publications. AB5 would absolutely gut my work
load, cutting my pay by 70% and leaving me unable to pay bills to support my family.”




                    #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 208 of 357 Page ID
                                            #:885




Jeffrey
“I’ve been doing writing and editing work as a remote-working independent contractor for
nearly three years now. In anticipation of AB5, my employer stopped renewing the contracts of


                                                              #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 209 of 357 Page ID
                                             #:886


California workers. I haven’t been able to find work since then.”




                    #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 210 of 357 Page ID
                                            #:887




Jayson
“I’m an independent owner operator in the trucking industry. With the passage of AB5, my 25
years worth of work will be destroyed.”




                                                              #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 211 of 357 Page ID
                                            #:888




Jeffrey
“I’ve been doing writing and editing work as a remote-working independent contractor for
nearly three years now. In anticipation of AB5, my employer stopped renewing the contracts of


                   #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 212 of 357 Page ID
                                             #:889


California workers. I haven’t been able to find work since then.”




                                                               #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 213 of 357 Page ID
                                            #:890




Jayson
“I’m an independent owner operator in the trucking industry. With the passage of AB5, my 25
years worth of work will be destroyed.”




                   #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 214 of 357 Page ID
                                             #:891




Michelle
“I am a nail technician renting a space in a very tiny hair salon. I am my sole provider and this bill
will put me out of business.”

                                                                 #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 215 of 357 Page ID
                                              #:892




Joshua
“I am a freelance musician who will be severely affected by this bill. If clubs and restaurants are hit
with the extra expenses of making every musician they hire “employees,” they will simply opt for
strictly
                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 216 of 357 Page ID
                                             #:893

prerecorded music. Essentially, creatives will be completely squeezed out of the California

economy.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 217 of 357 Page ID
                                             #:894




Steven
“I am a freelance musician. If left as-is, this bill will be the death blow to my career, my colleague’s
careers, and my industry.”




                     #AB5STORIES
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 218 of 357 Page ID
                                   #:895




                                                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 219 of 357 Page ID
                                             #:896




Tim
“I am an orchestra manager for one of the hundreds of 501(c)(3) organizations that provide
cultural events to enhance the lives of our local citizens. AB5 will decimate this enriching bunch of

organizations.”




                    #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 220 of 357 Page ID
                                            #:897




Katherine
“I’m a freelance court reporter. There is no way I can do my job and make the money I have been
making if I’m working as an employee for one agency. Doing so would be cutting my earnings by


                                                              #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 221 of 357 Page ID
                                            #:898


$40,000 to $60,000 a year!”




                   #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 222 of 357 Page ID
                                             #:899




Kim
“I am a freelance, independent contractor California Certified Shorthand Reporter. It is very
important to me that I remain an independent contractor as I require the flexibility that being an
independent contractor provides. Being treated as employees would not only be detrimental to
freelance court


reporter’s work lives, but also to our personal lives.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 223 of 357 Page ID
                                             #:900




Stacy
“I am a consumer who has had the cost of AB5 passed onto me. I take music lessons. The music
company that provides the lessons through the use of independent contractors has passed their
costs of having to
                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 224 of 357 Page ID
                                             #:901

hire these independent contractors as employees onto me. The cost of my lessons has increased as

a result of AB5, I may have to cancel them.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 225 of 357 Page ID
                                             #:902




Kate
“I have a social media management business and am at a point where I no longer do all the work
myself. I have 4 clients and am already burning out physically and mentally. However, I need to
take on more clients in order to make a livable income. Without contractors helping me, I will not
be able to do so. My business will suffer and so will my ability to make enough money to pay my

bills because i cannot afford to hire them as employees.”




                    #AB5STORIES
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 226 of 357 Page ID
                                   #:903




                                                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 227 of 357 Page ID
                                             #:904




Shonna
“I had to close my company of 10 years due to the AB5 law! It has destroyed my finances, and I
had to lay off 20 people. It is very difficult to keep up a small business for many people at this

point.”




                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 228 of 357 Page ID
                                             #:905




Ernie
“I have been a columnist for several publications. When AB5 was adopted my workload was
essentially cut in half. I lost one column entirely and was cut back to 35 annually on a second
                                                                                for one
                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 229 of 357 Page ID
                                             #:906

publication. For a second publication, my work was cut to 35. This has been a significant loss of

income for me.”




                    #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 230 of 357 Page ID
                                            #:907




David
“I’m a journalist and seven-time published author. I freelance as a means to supplement my
income and feed my family, but now I can’t contribute to my own blog and I’m missing out on

$1,000 per month.”




                                                              #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 231 of 357 Page ID
                                             #:908




Dave
“Until AB5 erased my income, I was a successful freelance writer. Several of my largest and most
lucrative clients stopped working with me on January 1, causing my income to plummet. ”

                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 232 of 357 Page ID
                                             #:909




Ryan
“I’m an entertainer who performs mostly at private events. When I am already booked, I send out
2 other people to perform. I signed contracts with clients and took deposits back in 2018-19 for
                                                                                shows in 2020. The
                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 233 of 357 Page ID
                                             #:910

budgets were set. Now having to pay for workers comp, payroll taxes, accountants, payroll

company, sick days, I stand to lose $89,000 in 2020.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 234 of 357 Page ID
                                             #:911




Esther
“I am a freelance interpreter, I help people who do not speak English communicate with their
medical providers. I am a proud senior, capable of being independent and self sufficient. AB5

leaves me out of work.”




                                                               #AB5STORIES
             Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 235 of 357 Page ID
                                                #:912




Anne
“Since being laid off in 2016, I’ve managed to build a steady stream of income through freelance writing and consulting. Because I
don’t have to commute, I am more productive and earn more. I’m also grateful for the flexibility to work while still being able to
spend plenty of time with my young child. Due to the high cost of child care, I cannot afford to take a full-time job—but working for
myself has made it

                           #AB5STORIES
             Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 236 of 357 Page ID
                                                #:913

possible for me to be a good worker and a good parent. However, due to AB5, I’m at risk of losing my main client and only
consistent and predictable source of income. Many companies are simply choosing not to work with California freelancers, instead
abandoning longstanding professional relationships only because of AB5. The ripple effects of AB5 mean lost wages



and lost opportunity not just for freelancers, but for the fellow workers we employ. If I lose my clients, my husband and I will no

longer be able to afford our home.”




                                                                                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 237 of 357 Page ID
                                             #:914




Connie
“I am a transcriptionist. All the transcription work is now going out of state. No transcription
company in California will use us, and the transcription companies out of state won’t use us. We

are out of work because of AB5.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 238 of 357 Page ID
                                             #:915




John
“I am a guest orchestral conductor. I depend on my contractor status to maintain sustainable fees,
while not fleecing orchestras. Because of this bill, I just lost my first scheduled job with an
                                                                                   orchestra - $9000
                                                                  #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 239 of 357 Page ID
                                             #:916

that would have put a dent in my student loans, or helped pay my insurance, or paid for food and

shelter is now gone - all because of AB5.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 240 of 357 Page ID
                                             #:917




Angel
“I run a small entertainment company and use about 300 contractors through the course of the
year. Some I will use once some 15-20 times. The costs of making them employees, work comp,

payroll costs etc. will put me out of business.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 241 of 357 Page ID
                                             #:918




Janet
“As an independent songwriter, AB5 gravely endangers my ability to earn a living.”


                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 242 of 357 Page ID
                                             #:919




Aedan
“I’m a 27 year old freelance writer and my heart is broken. As is, full-time positions within media
companies are a rarity — and now the two that I primarily do freelance contributions for have let
                                                                                me go because of
                                                               #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 243 of 357 Page ID
                                              #:920

AB5. This not only has stripped me of an opportunity to pursue my passion and make some
semblance of money from it, but it’s extremely disheartening to those who pay their bills (and

taxes).”




                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 244 of 357 Page ID
                                             #:921




Angelica
“I became a certified interpreter just last year. Finding agencies is hard and now the few I know
are asking me to become incorporated, until I get a business license/corporation, I cannot work.

I haven’t worked as an interpreter so far in January. My bills are starting to add up. ”




                                                                #AB5STORIES
             Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 245 of 357 Page ID
                                                #:922




Stephanie
“I am an American Sign Language Interpreter who has already lost work after AB5 was passed. Many
agencies that I contract with cannot afford to make us all employees so my contracts were terminated. I
chose this
                       #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 246 of 357 Page ID
                                             #:923

profession knowing that the majority of my work would be as an independent contractor and I was okay
with that. Now, after 10-plus years in the field, I don’t have any say in what jobs I take because there aren’t
any for me to choose from. What’s worse is my Deaf clientele won’t have as many interpreters to choose




from and there are already not enough of us in this field.”




                                                                  #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 247 of 357 Page ID
                                             #:924




Myrna
“I started working with a company doing remote dental billing in January of 2018 to supplement
my Social Security check. I am 66 and I really loved staying home and doing my job in the field that
I’m good at. Now I am told I have to get an LLC which I cannot afford to keep being an independent
contractor with them. So I have lost my job and my income that was helping me stay in my home

and on my feet.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 248 of 357 Page ID
                                             #:925




Eddie
“As a freelance musician and sound engineer, I am hired by various groups for either or both of my
professional services. None of which am I an employee nor should I be because there is no
                                                                                guaranteed 40
                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 249 of 357 Page ID
                                             #:926

hours of work per work or otherwise. Moreover, my wife and I have adapted our lives, especially in
regards to our children, to not have to pay much in babysitting because my



flexible schedule allows me to work when I want and be home when I want. Becoming an employee

somewhere would do far more bad than good for us.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 250 of 357 Page ID
                                             #:927




Jessica
“I have been an American Sign Language interpreter for the deaf for half my life. Many agencies I
work with are letting go of all ties with ICs and hiring a skeleton crew of employees to cover some
of their work. Others are shutting down. I am now down to very, very few options to feed my
family. From someone who has worked full time my entire career, I’ll be very lucky if I can work

even part time now.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 251 of 357 Page ID
                                             #:928




Ellen
“I am a Dance Teacher and Choreographer working in several different schools and community
centers, with contracts that last generally between six weeks and three months. AB5 will kill my


                    #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 252 of 357 Page ID
                                            #:929


livelihood of more than 30 years.”




                                                              #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 253 of 357 Page ID
                                             #:930




Charles
“For the past three years, I’ve worked as a freelance writer producing translations for one client
and copywriting for dozens of clients through a referral service. As a result of AB5, I’ve been
reduced to 34 submissions a year from well over 700 by the referral service, which is about 60%

of my income.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 254 of 357 Page ID
                                             #:931




Carole
“I am a long-time freelance writer. One of my best clients dropped me at the beginning of 2020. I
lost several thousand dollars last year from this outlet for my work. Also, I am having more trouble
                                                                                than usual placing
                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 255 of 357 Page ID
                                             #:932

stories in general. Unfortunately, I am not going to be able to make up this money with my

profession, so my only choice might be to attempt another line of work. ”




                    #AB5STORIES
                Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 256 of 357 Page ID
                                                   #:933




Rebekah
“I am a Pediatric Occupational Therapist with over 20 years experience in my field. When my husband and I started a family, we decided that I would
leave my full time school district position (As a W-2 employee, benefits, retirement, etc.) in favor of the flexibility of being an independent contractor.
When my children were very young, I worked two days a week. I was almost able to recoup my full time pay! A few years ago, one of my school district
positions switched back to an employee status. I remained an IC for another company that I work for. Our state organization, the Occupational Therapy
Association of CA, sought an exemption from AB5. That obviously wasn’t granted. I cannot pass the ABC test, as I provide a service similar to what the
contracting agency that I contract with provides. Contract based therapy services- whether it’s Occupational or Physical Therapy, or Speech-Language
Pathology, are mandated by IDEA. There are times, especially in small rural school districts, that contracting for services makes



sense. I have been given the option to become a W2 employee. I will lose out on hourly wages, my take home pay will be lower, and will not have the tax

benefits of being an independent contractor.”




                                                                                                  #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 257 of 357 Page ID
                                             #:934




Gerald
“I am a 58-year-old freelance musician and graphic artist. I have been earning all or part of my
income as an independent contractor since I was seventeen-years-old. AB5, as it is currently


                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 258 of 357 Page ID
                                             #:935

written, is already losing me work and causing an unfair burden related to trying to work as a

freelancer.”




                                                               #AB5STORIES
              Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 259 of 357 Page ID
                                                 #:936




Sarah
“I have been a full time small business owner and artist for 10 years and this law is hurting small businesses. This law makes it difficult for
small businesses to hire independent writers, graphic designers, virtual assistants, marketing reps, and other necessary Gig work that
helps small businesses to be able to grow. It’s going to take the arts, music, literature, and culture out of our lives by forcing artists to
either incorporate, which is extremely cost prohibitive in California, or to stop producing art, meaning that the patrons of the arts will lose
access to art programming that enriches the lives of the people in our communities. People who choose to work as Freelance workers
have chosen this path because they want the flexibility to set their own hours and rates and work when they want and they will no longer
be able



to excel in their creative fields under AB5. This law hurts the lower and middle class people who have side gigs, creative gigs, or are trying

to launch their own small business.   ”

                             #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 260 of 357 Page ID
                                             #:937




Timothy
“With this new AB5 law, it will be REALLY difficult for me as a small marketing/ad agency owner
to grow and scale. I cannot give other creative professionals job opportunities. I cannot afford to
                                                                                put employees on
                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 261 of 357 Page ID
                                             #:938

payroll until my business becomes steady enough to where I can hire full-time staff. Most of the
freelancers we hire do not even want to be considered employees. They love the creative

freedom!”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 262 of 357 Page ID
                                             #:939




Rachele
“I am a stay at home mom of twin boys. Being able to work from home has allowed me to support
my family and raise the boys. I was a medical transcriptionist. Because of this new law I will now
need to obtain employment outside of my home which will be very difficult as I have been out of
the workforce for 10 years, working from home. I will also now need to obtain daycare for the

boys, costing several hundred a month.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 263 of 357 Page ID
                                             #:940




RL
“I have been a freelance cartoonist for a small newspaper for 25 years. With these new rules, most
smaller publications would never hire a cartoonist as an employee. With the 35 submission limit, I
can’t even do a
                    #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 264 of 357 Page ID
                                            #:941

weekly cartoon anymore. The income I receive helps to augment my social security and under AB5

I would get a $3000 per year pay cut.”




                                                              #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 265 of 357 Page ID
                                             #:942




Alexis
“I am a professional, independent sign language interpreter. I work as an independent contractor
and set my own schedule. AB 5 threatens unfairly and adversely affects my ability to function as an

independent contractor.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 266 of 357 Page ID
                                             #:943




Loralyn
“I have been a Sign Language Interpreter for more than 30 years. As I near retirement age, the
concept of losing my means of earning a living is devastating.”

                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 267 of 357 Page ID
                                             #:944




Robin
“Working as a freelance writer, editor, and recipe developer has allowed me to be at home to take
care of my young son and to maintain steady work and income. I have happily worked for myself
providing services
                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 268 of 357 Page ID
                                             #:945

to multiple clients for nearly 20 years. I have built a successful business for myself, but I have

already lost one lucrative contract this year because of AB5 and I fear that others will follow.”




                                                                 #AB5STORIES
            Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 269 of 357 Page ID
                                               #:946




Zenab
“I am an Arabic Interpreter and a mother. I have been working as a freelance independent contractor for over 19
years. I am a professional that worked very hard to achieve my educational goals to be recognized in my field of
work. There is a very high demand for Arabic interpreters in our community and not enough professionals. Now,
and because of AB5, we are not able to do our jobs and duties towards our community. I had over 5 letters from
agencies in the first week of 2020 telling me they are not going to work with me as freelancers due to AB5. I am
very frustrated because I am no longer able to do what I love and no longer able to provide for myself and my

family in California. I might have to move out to be able to live a decent life.”




                       #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 270 of 357 Page ID
                                             #:947




Tina
“My small staffing business is significantly impacted as a result of this. My Independent
Contractors (ICs) have taken a significant cut in pay, my business has taken a reduction in


                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 271 of 357 Page ID
                                             #:948


profitability and I am losing clients as a result.”




                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 272 of 357 Page ID
                                             #:949




Lauren
“I’m new to the writing world, but freelance writing for the past year has been my dream come
true. I’ve loved everything about it, but especially the freedom. I wrote what I wanted, when I
wanted, for who I wanted. I controlled my income, my schedule, and choose my subjects. Now, in
order to continue living my humble writing dream, I have to consider leaving my home; the state I
grew up in, my parents grew up in, and my grandparents grew up in. That makes me incredibly

sad.”



                                                               #AB5STORIES
              Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 273 of 357 Page ID
                                                 #:950




Reina
“For a retired performing artist who simply would like to receive a little compensation to be able to pay myself and other retired
performing artists who work with me, this bill is most disturbing, frustrating, discouraging and literally career-ending for my little
performing group. My performing friends and I simply want to give back to our community by performing at retirement homes and local
club organizations. We

                            #AB5STORIES
              Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 274 of 357 Page ID
                                                 #:951

do it because we love it. Not for a paycheck. Not for retirement benefits. Because of AB5, I will need to stop inviting people to perform with
me for a little stipend, or I will need to simply stop paying them and let them volunteer their time. Yes, of course they would be willing to
volunteer, but they work hard to learn music and dances. I would just like to honor them by paying them something. And I doubt that my

performers, who may earn a whopping $500 a year, would be interested in getting a business license.”




                                                                                         #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 275 of 357 Page ID
                                              #:952




Nancy
“I am an optometrist and mother of two. AB5 has slashed my income by 30 percent overnight. Why
weren’t optometrists given an exemption when other medical doctors were? This is unfair! Doctors have

historically worked as independent contractors. This gives us the flexibility to work at multiple locations

that need us.

We do not need or want to be any part of this bill. We are not exploited workers. We are professionals

that are happy being independent contractors. Being contractors allows us to deliver medical care

efficiently and economically. This bill will drive up the cost of health care which is already too high.”


                      #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 276 of 357 Page ID
                                              #:953




Jared
“AB5 forced me to shut down my business over night and fundamentally changed the way my industry has to
do business. I went from making about $80,000 a year in home services to a minimum wage employee doing
the exact same job. Being self employed I was able to insure myself for far less than a company can. I can no

                                                                     #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 277 of 357 Page ID
                                              #:954

longer invest in my business to grow it for my children or write off the expenses of doing so. My family trade
is gone. I have gone from planning to work only 4 days a week to spend more time with my kids to not

knowing if I can make ends meet working 7 days.”




                      #AB5STORIES
               Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 278 of 357 Page ID
                                                  #:955




Kristin
“As a professional classical soprano, I rely on multiple gigs collectively for income as an independent contractor. Making a living with
one full-time job in the opera field rarely exists. I’ve already lost all work starting this year because of this poorly written bill as the
projects I was contracted to sing have been cancelled. Students and freelancers rely upon the freedom to be able to earn income via
these short term contracts - they don’t want to be employees. As a board member for a mid-tier non-profit Opera company, we would
be unable to produce operas going forward under the AB5 labor laws. We exist in order to expose communities to this art form, either
free of charge or for a very nominal ticket price. We obtain our revenue via small grants, fundraisers, benefit concerts, silent auctions
and ticket sales in



order to just break even and pay our singers, conductors, etc. Our contractors rely on our projects, in addition to others in order to

collectively supplement them with opportunities and income.       ”

                                                                                             #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 279 of 357 Page ID
                                              #:956




Tuomas
“I’ve been a successful freelance translator in California for over 20 years but now AB5 threatens to make
me unemployed. I’ve already lost several clients because of it. I offer Finnish language services to tens of

language service
                      #AB5STORIES
           Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 280 of 357 Page ID
                                              #:957

companies all over the United States and none of these companies would consider hiring me as an

employee for the small amount of intermittent work I do for each individual client – nor would I want to

be hired or classified as an employee. I want to decide my clients, projects, rates and ways to operate. I’m

in this business because of the freedom it offers.   ”




                                                                   #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 281 of 357 Page ID
                                             #:958




Rosanne
“I am I am a professional singer, and I also do transcription work to earn m living. Because of
this bill I am now unemployed. If it trickles over into my music gigs, I plan on leaving California.
This has been absolutely devastating to me and has left me scrambling to try to find a job. This

has turned my world upside down.”




                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 282 of 357 Page ID
                                             #:959




Jean
“I have been a contract tech writer in the medical device industry for 15 years. Because I can’t
afford to live in the Bay Area, I live on the central coast and contract for companies in the SF Bay
                                                                                 Area where medical
                                                                #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 283 of 357 Page ID
                                             #:960

device industry thrives. My last project ended in December. I am now unemployed with no
prospects thanks to ab5. This is devastating. I have no idea how I’m



going to pay my mortgage and stay affloat. Gig jobs will now be given to writers living outside the

state.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 284 of 357 Page ID
                                             #:961




Jessica
“I am a transcriptionist. I homeschool my kids. I attend college with a double major. I provide
childcare for my grandson. I was in no way exploited by the company I contracted with. I made $60
per 1 hour audio file. I paid taxes and had benefits. I chose my own hours. I built my whole life
around independent contracting. It was all taken away. How will I continue to provide childcare,

homeschooling, and pursue my degree now?”




                                                                #AB5STORIES
               Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 285 of 357 Page ID
                                                  #:962




Court
“My wife and I are freelance event entertainers who do live caricatures. Since AB5 went into effect Jan. 1, we have received no inquiries
to book with any corporate clients, which is very unusual. Event entertainment is our primary source of income. And it seems to be
drying up. Companies seem to be staying away from any vendors and suppliers if they are in California because they don’t want to risk
violating this law. Also,

                            #AB5STORIES
              Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 286 of 357 Page ID
                                                 #:963

this law forces us to hire all of our local colleagues who work with us at events as employees, even if we only use them for a single event
once a year, which is often the case. Likewise, all of these other artists would have to make me and my wife their employees if we ever
help them out at an



event. For a local network of people to all simultaneously be each others’ employees and employers at the same time is insane. But that’s

what AB5 would force us to do, or we risk fines that would bankrupt us.”




                                                                                        #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 287 of 357 Page ID
                                             #:964




Larry
“I have a full time job, but I supplement my income as a sound engineer and video editor in order
to support my disabled wife. I’m the sole provider in our household. I’m losing freelance work and
necessary income thanks to AB5. I’m considering moving out of CA, and taking my wife away from

her family just to be able to stay financially afloat.”




                     #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 288 of 357 Page ID
                                             #:965




Carol
“I lost my home in the Camp Fire of 2018. The only silver lining I had was that I didn’t lose my
livelihood as so many others did because I’m able to work remotely from anywhere. AB5 put an
                                                                                end to that. Still
                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 289 of 357 Page ID
                                             #:966

displaced, my income has been severely diminished. This makes it so much harder to get back
home. Rebuilding costs have more than doubled since the fire, and



my insurance already doesn’t cover my entire loss. Now I will have to divert some of those

proceeds just to live.”




                    #AB5STORIES
              Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 290 of 357 Page ID
                                                 #:967




Jennifer
“On January 1st, I and dozens of my other freelance transcription colleagues were unceremoniously and swiftly laid off. I had blinked at
the new computer monitor I had just purchased with my transcription earnings when I had logged into my work email that day. Laid off? I
leaned back in my ergonomic chair and rested my feet on my new mini work desk. The month of January was the month that I had
budgeted and calculated that I could start paying off family members, student loans, get a car, and sign my daughter up for dance lessons.
I had been asked a few months prior to join a medical team for the company I was contracting with and finally, finally, I was making big
strides and sighing in relief. That day, I almost threw up. After years of not even scraping by I had finally found my little niche. Being a
single mom I had been lost but decided to freelance transcribe while my daughter went to preschool paid for by the state. I can say it was
a literal life-saver and every day I was waking up thanking this great country with it’s freedom to freelance and build a pretty great life

from the ground-up.   ”



                                                                                           #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 291 of 357 Page ID
                                             #:968




Anna
“I’m a telephonic interpreter. I work as an independent contractor with several companies,
servicing both government and commercial sectors. Literally, on 01/01/20, my account was frozen
with one of my
                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 292 of 357 Page ID
                                             #:969

companies, demanding that I form a CORPORATION and sign my contract ANEW as one. No, they
dont let me be just a DBA. Another company also just put me into an inactive status due to AB5

without giving any further explanations.”




                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 293 of 357 Page ID
                                             #:970




Daniel
“I am a chiropractor in California. I was just terminated from my wonderful independent contract,
10 hour/week job. The company cited AB-5. I’ve had this job for 10 years. The job allowed me

flexibility to take care of my three special-needs kids. Now it’s gone.”




                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 294 of 357 Page ID
                                             #:971




Cathleen
“The ability to work independently provides me as a single mother of multiple children with
special needs flexibility to earn livable wages. Minimum wage, workman’s comp, paid leave, and
                                                                                other provisions in a
                                                               #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 295 of 357 Page ID
                                             #:972

traditional employee setting are the trade-offs for that schedule flexibility that I CHOOSE to not
have by working independently. AB5 does not protect the working middle class. It severely cripples

it!”




                    #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 296 of 357 Page ID
                                            #:973




Will
“I’m a freelance photographer that essentially now lost supplemental income because of AB5.”




                                                              #AB5STORIES
             Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 297 of 357 Page ID
                                                #:974




Mary
“For the past several years I have put my Master’s degree to work doing online research and writing executive summaries that
match with market and industry trends. I can do the summaries when available from my home computer (around my children’s
school schedule) where and when I want. I get paid per summary and can choose how many I want to complete. This side “gig”
had paid for my older children’s tuition in college. I have paid state and federal taxes on these earnings. This has now dried up

                          #AB5STORIES
             Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 298 of 357 Page ID
                                                #:975

as my employer (a small business) does not want to deal with California’s



convoluted AB5 and why should they when there are 49 states with contractors to chose from. Not only am I out my earnings

but CA will have to do without the taxes I paid on them as well.”




                                                                            #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 299 of 357 Page ID
                                             #:976




Tamara
“I am a Certified Shorthand Reporter licensed within the state of California. I have been an
independent contractor for 35 years as well as run a small firm. This decision has been nothing
short of devastating to myself and the professional reporters with whom I have had a wonderful
business-to-business working relationship for years. The cumbersome expense, needless hours



attaining business licenses, S-Corp filing, creating business banking accounts, as well as the

unknown future of our profession is weighing quite heavily. ”

                    #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 300 of 357 Page ID
                                             #:977




Lloyd
“As a tech startup owner. This law has been deviation to say the least. I have only been in business
for 2 yrs and for the most part been very successful. When this law was announced all the contacts


                                                               #AB5STORIES
         Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 301 of 357 Page ID
                                            #:978


we had with multiple companies from all over the place instantly ended.”




                   #AB5STORIES
          Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 302 of 357 Page ID
                                             #:979




Fredina
“I am a small owner operator (IC) AND I have worked for decades with hundreds of other small
owner operators (ICs) in order to compete with the BIG Trucking companies in our field, AB5
outlaws my ability to work with these “like” ICs rendering us powerless to compete and therefore

making it impossible to remain profitable.”




                                                               #AB5STORIES
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 303 of 357 Page ID
                                   #:980




          #AB5STORIES
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 304 of 357 Page ID
                                   #:981
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 305 of 357 Page ID
                                   #:982




                    EXHIBIT B
 Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 306 of 357 Page ID
                                    #:983
               . CHAMBER OF COMMERCE
                 Employment Policy Division




Ready, Fire, Aim
How State Regulators Are
Threatening the Gig Economy
and Millions of Workers and
Consumers




                                                          n

                                                      o
                                                                              i' 'i




                                                          0
                                                              o         </>




                                                                                A
                                              • • •
                                              • • •
                                                                  r/A
                                              • • •




                                                                        MS

January 2020
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 307 of 357 Page ID
                                   #:984




Contents

06 The Historical Roots of
       the Gig Economy

10      Defining the Gig


18
18      Criticisms of the Gig
        Economy

22 State Efforts to Regulate
       the Gig Economy

30 Effects of State Regulation
        on the Gig Economy

38 Options for the Gig
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 308 of 357 Page ID
                                   #:985
4   Ready, Fire, Aim       How State Regulators Are Threatening the Gig Economy




                       Ready, Fire, Aim
                       How State Regulators Are Threatening the
                       Gig Economy and Millions of

                                                                                                    and starving state treasuries of much-needed
                       Workers and Consumers                                                        funds.

                                                                                                    What these critics miss, however, is that gig work is
                       A White Paper Prepared for the                                               not a new phenomenon. People have been working
                       U.S. Chamber of Commerce1                                                    independently of an “employer” and providing each
                                                                                                    other goods and services directly for centuries.
                                                                                                    Conceptually, these platforms are not so different
                                                                                                    from the historical marketplace, or even newer
                                                                                                    innovations like newspaper want-ads. They differ only
                       Few workplace phenomena have captured the                                    in their unprecedented efficiency and scale, mediated
                       public’s imagination like the “gig economy.” In only a                       through modern technology.
                       few short years, companies like Uber, Lyft,
                       TaskRabbit, Postmates, Instacart, and others have
                                                                                                    Nevertheless, lawmakers have pursued policies, such
                       remade whole industries. They have offered
                                                                                                    as AB 5 in California, that threaten this emerging and
                       unprecedented flexibility to workers and
                                                                                                    innovative industry along with the benefits the gig
                       unprecedented convenience to consumers. Better
                                                                                                    economy has brought to workers and consumers.
                       still, they have provided an avenue back into the
                                                                                                    Their efforts range from modest reforms, like putting
                       workforce for millions of Americans, such as military
                                                                                                    limits on gig workers’ contracts, to grand social
                       spouses, transitioning service members, and ex-
                                                                                                    experiments, like reclassifying all gig workers as
                       offenders who can sometimes have difficulty                                  employees.
                       connecting with the traditional labor market and
                       nine-to-five jobs. They have provided extra income
                                                                                                    These more radical efforts fail on their own terms.
                       for workers in traditional jobs, served in some ways
                                                                                                    Once their rhetoric is boiled away, it becomes clear
                       as an informal safety net, provided mobility to seniors
                                                                                                    that they do not even begin to solve the problems
                       and those with disabilities, and even saved lives by
                                                                                                    they set out to address. They cannot, for example,
                       reducing drunk driving.
                                                                                                    guarantee that gig workers will share the same
                                                                                                    protections as full-time employees. Many of those
                       But not everyone has welcomed the gig economy’s
                                                                                                    protections kick in only once a person works for a
                       rise. Labor advocates have criticized it for leaving
                                                                                                    certain period, and since many, if not most, gig
                       workers without the job protections or benefits
                                                                                                    workers use platforms on a part-time basis, they
                       often associated with full-time employment.
                                                                                                    often work too infrequently to qualify. Other
                       Academics have attacked it for undermining the
                                                                                                    protections depend on federal law; and for federal-
                       formal social safety net and disadvantaging
                                                                                                    law purposes, gig workers will remain independent
                       businesses that hire traditional employees. And
                                                                                                    contractors for the foreseeable future.2
                       legislators have accused it of misclassifying workers
                       1     Tammy McCutchen and Alex MacDonald are attorneys in the Washington, DC office of Littler Mendelson P.C. Ms. McCutchen previously
                             served as the Wage & Hour Administrator at the U.S. Department of Labor.
                       2     Some lawmakers, of course, have proposed changes at the federal level as well. For example, the Protecting the Right to Organize (PRO)
                             Act, H.R. 2474, 116th Cong. (2019) would adopt an ABC-style test to determine who qualifies as an employee under the National Labor
                             Relations Act. See id. § 4(a)(2) (proposing to amend 29 U.S.C. § 152(3)).
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 309 of 357 Page ID
                                   #:986
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 310 of 357 Page ID
                                   #:987




           it
            Lawmakers can address concerns around gig
            workers while preserving the gig model itself
            They can expand access to benefit systems like
                                                                                             //
            association health and retirement plans.




            Worse, even if these efforts succeed in extending      want and need and do not do more harm than
            employment protections to gig workers, they will       good. They can expand access to benefit
            do more harm than good. Today, workers value           systems like association health and retirement
            gig work most for its flexibility. They like working   plans. They can extend civil-rights protections
            when they want, where they want, and as much           to independent contractors. They can create
            as they want. They like being their own boss.          workers'-compensation funds for gig workers, and
            But that flexibility evaporates when states apply      all of this can be done without creating full-blown
            their wage-and-hour laws. Those laws require           employment relationships. Any of these measures
            companies to pay workers a minimum hourly              would address concerns about the gig economy
            wage, as well as overtime compensation. Once           while avoiding any lasting damage to this nascent
            companies face these regulations and costs,            industry.
            they will no longer be able to let workers choose
            when and where to work. They will have to              Some states are moving in the right direction.
            schedule workers at the places and times when          More should. If we want to preserve what is
            the opportunity for revenue is greatest. They will     good about the gig economy, we have to fashion
            also become more selective in whom they let onto       regulatory solutions for the twenty-first century.
            their platforms. The flexibility and low barriers      We simply cannot continue to rely on existing
            of entry that once marked the gig economy will         employment models alone.
            become a thing of the past.


            It doesn't have to be this way. Lawmakers can
            address concerns around gig workers while
            preserving the gig model itself. However, before
            doing so, especially with respect to traditional
            employee benefits, they must obtain data to
            ensure that any proposals are what gig workers
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 311 of 357 Page ID
                                   #:988
6                                         Ready, Fire, AimHow State Regulators Are Threatening the Gig Economy
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 312 of 357 Page ID
                                   #:989
7                                                                             Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy




            The Historical
            Roots of the Gig
            Economy
            When we discuss the gig economy, we often treat it                          farmers owned the land they worked and
            as a new phenomenon. But in fact, it has deep                               supported themselves—and the state— through
            historical parallels. People have been working                              their production. They persisted into medieval
            independently and providing goods and services to                           Europe, where farms often operated as
            one another for centuries. Understanding this                               independent enterprises.2
            history can help us understand how the gig
            economy fits into the modern workplace.                                   This dynamic survived into fifteenth century
                                                                                      England, where what we know today as master–
                                                                                      servant law began to emerge. Contemporaries used
                                                                                      the word servant in at least two senses: one broad,
            The Tradition of Independent Work
                                                                                      one narrow.3 Used broadly, the term denoted
            The classic independent worker was the small                              anyone providing services to another person.4 Used
            farmer. Roman society, for one, lionized the
            independent farmer as the ideal citizen.1 These

            1                                                                            3   Robert J. Steinfeld, The Invention of Free Labor:
              See Stephanie A. Nelson, God and the Land: The Metaphysics of
                  Farming in Hesiod and Vergil 89 (1998) (quoting Cato the Elder,               The Employment Relation in English and
                  De Agricultura 1.1); Praecipitia in Ruinam: The Decline of the                American Law and Culture, 1350–1870, at
                  Small Roman Farmer and the Fall of the Roman Republic, 92 Int’l               18–19 (1991).
                  Soc. Sci. Rev. 1, 7 (2016) (noting that Roman contemporaries
                  called farming the “most highly respected” occupation).
                                                                                         4   Id. at 20.
            2 See Andrea Komlosy, Work: The Last 1,000 Years 57 (Jacob K. Watson

                  & Loren Balhorn trans., Verso 2018) (describing late medieval
                  farms as small enterprises).
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 313 of 357 Page ID
                                   #:990
                  narrowly, it distinguished dependent workers                                  Workers also lost much of their autonomy. Industrial
                  from independent ones.5                                                       businesses controlled not only workers’ activities,
                                                                                                but also their time.15 Time became the new measure
            In contrast to servants were laborers and artificers—                               of labor.16 Businesses also increasingly found the
            the precursors of modern independent workers. They                                  local labor supply too thin and imported workers
            worked for multiple masters, sometimes several at a                                 from afar.17 Unlike pre-industrial craftsmen, these
            time.6 They supplemented their income through other                                 imported workers owned neither the premises
            activities, such as farming their own land and                                      where they worked nor the tools they used.18 As a
            performing craft work.7                                                             result, they depended more and more on a single
                                                                                                enterprise for their livelihood.19
            Because of this independence, they were not
            considered “in the service” of another person, and                                  It is here that the modern concept of the “job” took
            were thus not “servants” in the narrow sense.10                                     form.20 Before industrialization, people thought of
                                                                                                work as an assignment that needed to be done.21 But
            Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy



            The Industrial Revolution and the                                                   afterward, they began to think of it as a steady
                                                                                                supply of income generated by repeatedly
            Centralization of Work                                                              performing the same or similar tasks.22 People began
            In the mid-nineteenth century, the Industrial                                       to see themselves not as masters, servants, or
            Revolution transformed the English and American                                     laborers, but as “employers” and “employees.”23
            economies. Increasingly, businesses produced goods                                  Indeed, it is in this period that the word
            in centralized and mechanized workshops— i.e.,                                      “employee” was first used in printed sources.24
            factories.8 These factories changed the nature of work
            itself. No longer did a single worker build a product                               The trend toward centralization continued
            from start to finish.12 Instead, the production process                             throughout the nineteenth century. The size of the
            was broken down into its constituent parts, of which a                              average workshop exploded, and the cottage
            given worker learned only one.13 Workers increasingly                               industry began to disappear.25 To take one example,
            specialized and, in the estimation of some, degraded                                shoes were once made in small workshops where
            their skills.14                                                                     workers assembled the entire product.26 But by the
                                                                                                1870s, the industry was dominated by large plants,
                                                                                                which divided production into thirty or forty
          12 See Herbert Applebaum, The Concept of Work: Ancient, Medieval, and Modern 419 (1992). 13 Id.
            14      Id. at 410.
            15      Id. at 339, 419 (“[T]he informality of the small workshop was given up in favor of a time-oriented discipline, involving tighter, more
                    systematic, and more centralized methods of management. Individual skill disappeared in the face of complex, automatic tools and
                    machinery.”).
            16      Id.
            17      Komlosy, supra note 4, at 158.
            18      Applebaum, supra note 12, at 414.
            19      Id.
            20      Richard Donkin, The History of Work at 66–67 (Palgrave 2010).
            21      Id.
            22      Id. at 66 (“The job was changing, almost imperceptibly, from a piece of work that needed doing, to something that began to be perceived
                    as a constant source of employment and income packaged by the parameters of time.”).
            23      Id.
            24      Employee, Oxford English Dictionary (marking the earliest use of the word employee in 1814) (“Baron De Reck . . . has not permitted the
                    slightest change of persons under him, and all the Saxon employees remain in office.).
            25      Applebaum, supra note 12, at 419.
            26      Id.
            27      Id.
            28 Id.
            5 Id. at 19 (explaining that narrow usage applied only to dependent,                1
            live-in servants).                                                                  0
            6   Id. at 35–36.                                                                   I
            7
                                                                                                d
            I                                                                                   .
            d                                                                                   a
            .                                                                                   t
            a                                                                                   4
            t                                                                                   0
            3                                                                                   .
            5                                                                                   8   Id. at 2, 158.
            .
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 314 of 357 Page ID
                                   #:991
9                                                                    Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy

           subdivisions.27 These plants could employ hundreds
           of workers, none of whom knew how to make an
           entire shoe.28 In this way, industrialization separated
           workers even further from their independent
           forebears.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 315 of 357 Page ID
                                   #:992

            The Modern Workforce and the                                                         Employment became as much a matter of law as of
                                                                                                 social norms.41
            Triumph of the “Job”
            In the twentieth century, paid employment outside                                 As regulation increased, worker autonomy fell. As the
            the home—typically for a single employer—                                         historian Ronald Donkin wrote in his History of Work,
            predominated over other forms of work.9                                           the modern worker became “rooted to the spot.”42 He
            Independent craft work all but disappeared.10                                     “came to work at a set time, he worked to a set pace
            People flooded into cities, severing family and social                            that could be increased at the employer’s will, and if
            ties as they went.31 They worked in ever larger                                   he thought at all while working, it was of other things,
            shops and offices in increasingly regimented roles.11                             far beyond the workplace.”43 The American worker
            Employers studied their workers and applied                                       had become, in other words, less akin to Jefferson’s
            scientific management principles, causing even                                    yeoman farmer than to the traditional English servant.
            office work to take on characteristics of the
            factory.12 Workers everywhere began to specialize,                                Yet not all workers fell within these confines. Even as
            work in shifts, and sell their labor in units of time.34                          the modern idea of a “job” entrenched itself, much of
                                                                                              the workforce continued to work independently.
            Government regulation reinforced this trend.35 In                                 There were, of course, independent contractors.
            the United States, Congress passed three landmark                                 Whole industries, such as the taxi industry, remained
            laws that still shape how Americans think about                                   dominated by such workers. And other workers
            work: the Social Security Act,36 the National Labor                               continued to run autonomous or semi-autonomous
            Relations Act (NLRA),37 and the Fair Labor Standards                              enterprises. Indeed, many of these small-business
            Act (FLSA).38 Each of these laws extended new                                     owners were independent farmers—carrying on a
            benefits to workers, but only those who qualified as                              tradition as old as work itself.
            “employees.”39 That move reinforced the idea of
            work as paid employment. The FLSA in particular                                   It is into this world that the gig economy emerged. To
            regimented the way employees sold their labor to                                  understand how the gig economy relates to what
            employers, dictating the minimum price for labor                                  came before, and what may come next, we must
            and setting the standard units of measurement.40                                  begin by defining it.

            35     See Komlosy, supra note 4, at 177 (discussing the role of state regulation in shaping twentieth-century
                   conceptions of the workplace).
            36     Pub. L. 74-271, 49 Stat. 620 (1935) (codified at 42 U.S.C. ch. 7), 37 49 Stat. 449 (1935) (codified at 29
                   U.S.C. §§ 151–69).
            38     52 Stat. 1060 (1938) (codified at 29 U.S.C. § 201–19).
            39     See, e.g., 29 U.S.C. § 152(3) (defining “employee”); 29 U.S.C. § 203(e)(1) (same); 42 U.S.C. § 410 (defining “employment”).
            40     See, e.g., 29 U.S.C. §§ 206 (establishing a minimum hourly wage), 207 (establishing maximum hours beyond which overtime compensation
                   must be paid).
            41     See Komlosy, supra note 4, at 177 (explaining that the new understanding of employment was “anchored through legal definitions”); 42
                   Donkin, supra note 20, at 148. 43 Id.




            9   Komlosy, supra note 4, at 176.                                                   12   Id. at 420; Komlosy, supra note 4, at 176. 34
            10   Applebaum, supra note 12, at 517. 31                                            Donkin, supra note 20, at 66–67.
            Komlosy, supra note 4, at 176.
            11   Applebaum, supra note 12, at 419.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 316 of 357 Page ID
                                   #:993
101                                        Ready, Fire,
                                          Ready,  Fire, Aim How State
                                                        AimHow  State Regulators
                                                                      RegulatorsAre
                                                                                 AreThreatening
                                                                                     Threateningthethe
                                                                                                     GigGig
                                                                                                         Economy
                                                                                                            Economy
 1
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 317 of 357 Page ID
                                   #:994




            Defining the Gig
            Economy
           “If we want to preserve what is good about the gig
            economy, we have to fashion regulatory solutions for the
            twenty-first century. We simply cannot continue to rely on
            existing employment models alone.”
            What do we mean by the “gig economy”?                                            we mean the one-to-one exchange of goods and
                                                                                             services between service providers and endmarket
            Though much ink has been spilled over the gig                                    customers facilitated by virtual-marketplace
            economy, there is still no accepted definition. Some                             companies (or “platform holders”).
            definitions include all person-to-person commerce:
            everything from Uber rides to yard sales.13 Others                               Of course, even within this definition, conditions may
            focus only on digital platforms, confining their scope to                        vary from virtual marketplace to virtual marketplace.
            transactions mediated through an app- or web-based                               The experience of a driver using Uber’s platform
            marketplaces.14 Yet for the purposes of studying gig                             differs in some ways from the experience of someone
            workers, even this definition is too broad. It includes                          using Lyft’s, just as the experience of someone using
            not only workers providing services, but also people                             Postmates’ platform may not perfectly match that of
            who sell goods on eBay or rent out rooms through
                                                                                             someone using Instacart.
            Airbnb.15
                                                                                             Even so, it is possible to describe some general
            While these people and marketplaces raise their                                  features common to this type of gig work. For
            share of policy questions, those questions are not the                           example, the work almost always involves a triangular
            focus of this paper. This paper focuses on workers                               relationship between the service provider, the
            providing services through gig platforms and their                               platform holder, and the customer.16
            relationship with the platform holders. To that end,
            when we use the term “gig economy,”




            13 See Report on the Economic Well-Being of U.S. Households in 2018, Bd. of Governors of the Fed. Reserve Sys. (May 2019), https://
                  www.federalreserve.gov/publications/2019-economic-well-being-of-us-households-in-2018-employment.htm [hereinafter “Federal Reserve
                  Report”] (defining gig work as informal, infrequent paid activities that are personal service activities, such as child care, house cleaning, or
                  ride sharing, as well as goods-related activities, such as selling goods online or renting out property, and including both online and offline
                  activities).
            14 See JPMorgan Chase & Co. Inst., Paychecks, Paydays, and the Online Platform Economy: Big Data on Income Volatility (2016) [hereinafter

                  “JPMorgan Report”] (studying both digital labor platforms, like Uber, and digital capital platforms, like Airbnb and eBay).
            15   Id.
            16   See Deepa Das Acevedo, Who Are the Gig Economy Workers?, Regulatory Review (April 9, 2019), https://www.theregreview.
                    org/2019/04/09/das-acevedo-who-are-gig-economy-workers/ (describing common gig arrangements).
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 318 of 357 Page ID
                                   #:995
1                                                                                       Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy
3




          “The worker, on the other hand, enjoys the ability
           to work when and where she wants. She can
           choose which jobs to take and can work on her
           own schedule. She can even use multiple
           platforms simultaneously.”
               The service provider starts by signing up through                               She might even monitor multiple platforms for
               the platform holder’s system and conveying a                                    different types of services: a food-delivery platform to
               willingness to provide a type of service.17 The                                 pick up an initial gig and a ride-hailing platform to
               customer also signs up and indicates a desire to                                make some extra money on the way back.54
               receive the service.49 The platform holder then
               matches the worker to the customer, and in                                      Gig work also attracts workers through its low barriers
               exchange, keeps a share of the customer’s                                       to entry. While many platforms require workers to
               payment.50                                                                      complete background checks, they do not strictly limit
                                                                                               the number of workers providing services through
               This relationship benefits its participants through                             their systems. Nor do they evaluate workers once the
               convenience and flexibility. The customer can quickly                           workers start providing services. They leave
               and easily find someone willing to perform the service                          evaluations to the customers, who can rate their
               she needs. The worker, on the other hand, enjoys the                            experiences with the workers.55 In the aggregate,
               ability to work when and where she wants. She can                               these ratings signal to other customers how good a
               choose which jobs to take and can work on her own                               worker’s service is.56 The ratings therefore help good
               schedule.51 She can even use multiple platforms                                 workers attract new customers. And in some cases,
               simultaneously.52 She might, for example, monitor                               they help the platform holder maintain a minimum
               both Lyft and Uber to find the most desirable ride                              level of quality on the platform: workers with low
               requests.53                                                                     ratings or multiple complaints may be denied access.57

               50     Id.; see also Terms of Service, Uber.com, https://www.uber.com/legal/terms/us/ (last visited Oct. 20, 2019) (setting out terms of service for
                      driver−partners).
               51     See NLRB Office of the Gen. Counsel, Advice Memorandum, Case Nos. 13-CA-163062, 14 CA-158833, 29-CA-177483, at 7 (April 16, 2019)
                      [hereinafter “NLRB Gen. Counsel Memo”] (describing work arrangements of Uber partner−drivers).
               52     See U.S. Dep’t. of Labor, Wage & Hour Div., Op. Letter FLSA2019-6, at 2 (April 29, 2019) [hereinafter “Wage & Hour Div. Op. Letter”]
                      (describing work arrangements at one particular gig platform).
               53     Id. (explaining that workers may operate through multiple platforms at once).
               54     Id.
               55     NLRB Gen. Counsel Memo, supra note 51, at 11 (describing customer-rating system).
               56     Id.
               57     See Acevedo, supra note 47 (describing how some platforms use low ratings to remove service providers).

               “Courts and agencies have generally
                found gig workers to be properly
                classified as independent contractors.
                    Because the platform holders exercise little control
                    over the work performed, most gig workers are
                    classified as independent contractors.18 In other

          17    Id. 49                                                                             Pa. Apr. 11, 2018) (finding that Uber
                                                                                                   drivers were independent contractors
          Id.
                                                                                                   under federal and Pennsylvania law);
          18   See, e.g., NLRB Gen. Counsel Memo, supra note 51, at 13 (finding                    McGillis v. Fla Dep’t of Econ.
                  that Uber driver−partners were independent contractors); Wage                    Opportunity, 210 So. 3d 220, 226 (Fla.
                  & Hour Div. Op. Letter, supra note 52, at 9 (finding gig workers at              Dist. Ct. App. 2017) (finding that Uber
                  unnamed gig platform were independent contractors); Razak v.                     drivers were independent contractors
                  Uber Techs., Inc., No. CV 16-573, 2018 WL 1744467, at *1 (E.D.                   because, among other things, the
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 319 of 357 Page ID
                                   #:996
14                                                                                  Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy




                words, they operate as independent contracting                              Bureau of Labor Statistics published its first study in
                parties, not as employees of the platform holder.19                         thirteen years tracking
                                                                                            “contingent and alternative employment
                As we will see, that classification has sparked much                        arrangements.”22 The study defined “contingent
                debate. But as a legal matter, it is sound. The legal                       workers” as “those who do not have an explicit or
                test for determining who is an employee varies from                         implicit contract for continuing employment.”23
                statute to statute and state to state; and even within                      Overall, the Bureau found that these workers
                a single state, small changes in the facts can change                       represented 1.3% to 3.8% of the U.S. workforce—
                the result. But in general, the tests have historically                     down from 1.8% to 4.1% in February 2005.64
                focused on control: if the hiring party controls not
                only the result of the work, but also the manner of                         The study also looked at other “alternative work
                its performance, the worker is an employee.20 Other                         arrangements,” including independent
                common considerations are whether the worker                                contractors.24 This figure dropped from 2005,
                owns her tools, whether the worker has special                              falling from 10.7 million to 10.1 million workers
                skills, how the worker is paid, and how long the                            (about 6.9% of the workforce).66
                worker and business maintain their relationship.21
                                                                                            These results, however, almost surely understate the
                Because these tests are multifaceted and flexible,                          gig economy’s size. The survey asked workers only
                results can be inconsistent. But with a few                                 about their “primary” jobs—i.e., their primary source
                exceptions, courts and agencies have generally                              of income.67 By doing so, it excluded “moonlighters”;
                found gig workers to be properly classified as                              i.e., people who use gig work as a secondary source of
                independent contractors.                                                    income.68 And other data suggest that moonlighters
                                                                                            may comprise most the gig workforce—perhaps the
           The gig economy, then, consists of independent                                   vast majority.69 So the Bureau’s survey may have
           workers providing services directly to consumers                                 missed more gig workers than it recorded.
           through digital marketplaces. Gig platform holders
           mediate that exchange, but do not provide the                                    Still, the Bureau is not alone in estimating that only a
           services themselves. We know more and more                                       sliver of the American workforce participates in gig
           workers are providing services this way. But that raises                         work. In 2015, the economists Lawrence Katz and Alan
           the question: exactly how many?                                                  Krueger studied survey data from multiple sources and
                                                                                            concluded only half a percent of all workers
                                                                                            participated in gig work.70 Similarly, the investment
                                                                                            bank JPMorgan estimated in 2016 that only 4% of
           How big is the gig economy?                                                      working adults participated in gig work over a three-
           Estimates on the gig economy’s size vary wildly—in                               year period.71
           part because of disagreements over the definition. For
           example, in 2018, the U.S Department of Labor’s

                  drivers “work[ed] at their own direction” and the company                 d
                  provided “no direct supervision”); Varsity Tutors LLC v. Indus.           .
                  Claim Appeals Office, 2017 COA 104, ¶¶ 50, 62, 2017 WL
                  3184555, at *7–8 (Colo. Ct. App. July 27, 2017) (holding that             a
                  tutors who connected to potential students through online                 t
                  platform were independent contractors—not employees of the                9
                  company operating the platform—because the company
                  exercised “minimal supervision over the tutors’ work”).                   .
           19 See Razak, 2018 WL 1744467, at *5 (observing that drivers                     6
           effectively operated “independent transportation companies”).                    4
           20 Wage & Hour Div. Op. Letter, supra note 52, at 7−8 (examining                 I
                 indicia of control to determine whether the worker was an                  d
                 independent contractor or employee).                                       .
           21 See id. at 6−8 (examining control factors); Razak, 2018 WL 1744467,           a
                 at *8 (setting out eight factors); IRS Pub. 15-A, at 7−8 (2019),
                 https://www.irs.gov/pub/irs-pdf/p15a.pdf (setting out factors              t
                 under common-law test).                                                    1
           22 U.S. Dep’t of Labor, Bureau of Labor Statistics, Contingent and
                                                                                            .
                 Alternative Employment Relationships (June 2018) [hereinafter              24   Id. at 1−2. 66
                 “BLS Survey”].
                                                                                            Id.
           23

           I
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 320 of 357 Page ID
                                   #:997
1                                                                               Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy
5




           But other surveys suggest that gig work is more
           widespread. In May 2019, the Board of Governors of
           the Federal Reserve System published its annual
           Report on the Economic Well-Being of U.S.
           Households.72 The Board found that one in three U.S.
           adults had engaged in at least one gig activity in the
           prior year.73 In other words, the Board found nearly
           ten times the number of gig workers than the Bureau
           of Labor Statistics found, and sixty times the number
           Katz and Krueger found.

           Yet for our purposes, the Board’s number likely
           overstates the gig economy at least as much as the
           Bureau understates it. Of the workers who told the
           Board they had done some gig work, about a third said
           they sold items on eBay.74 These were not workers
           providing services through a digital platform; they
           were people disposing of surplus goods. And when the
           Board asked workers whether they had used a website
           or mobile app to connect with a customer, only 3%
           said yes.75




           67   Id. at 9; but see Stephane Kasriel, The Government’s Brand-New Gig Economy Data is Already Outdated, Fast Company (June 7, 2018),
                https://www.fastcompany.com/40582118/the-governments-brand-new-gig-economy-data-is-already-outdated (criticizing the Bureau’s
                methodology).
           68   See Kasriel, supra note 67 (arguing that the Bureau’s “methodology probably undercounts the size of the freelance economy”).
           69   See, e.g., JPMorgan Report, supra note 45, at 24 (reporting that most workers use income from gig work to supplement their primary
                sources of income).
           70   Lawrence F. Katz & Alan B. Kruger, The Rise and Nature of Alternative Work Arrangements in the United States, 1995-2015 (RAND &
                Princeton Univ., March 29, 2016).
           71   See JPMorgan Report, supra note 45, at 5.
           72   Federal Reserve Report, supra note 44.
           73   Id.
           74   Id.
           75   Id.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 321 of 357 Page ID
                                   #:998
16                                                                          Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy




            Even more bullish than the Board, the firm UpWork
            has estimated that 36% of the U.S. workforce has                         The researchers also found, however, that this trend
            engaged in some type of freelancing—and that more                        began before the gig economy truly took off. The
            than half of working millennials have done so.76                         companies commonly thought to embody the gig
            UpWork also expects freelancing to make up more                          economy—Uber Lyft, DoorDash, and the like—
            than half of the total workforce by 2027.77 The                          launched between 2009 and 2013.85 But 1099 filings
            survey defines freelancers as any individual who has                     began to rise as early as 2000.86 So it’s impossible to
            engaged in supplemental, temporary, project or                           attribute the entire increase in 1099s to gig companies
            contract-based work within the past 12 months. For                       alone.87 Indeed, the researchers speculate that these
            our purposes, however, it is impossible to say how                       companies may be less a cause of the increase in
            many of these freelancers will be gig workers                            1099s than a symptom.88 That is, the companies grew
            because UpWork’s report does not segregate gig                           so quickly because there was already a large
            workers into a separate category.78                                      independent labor force ready to provide services
                                                                                     through their platforms.89 They did not create this
            Other researchers have approached the issue by                           workforce; they merely absorbed it.90
            tracking IRS form 1099s.79 Individuals use Form
            1099-MISC to report income outside traditional                           Ultimately, although the data offer no clear answer on
            employment.80 Gig workers often use it to report                         the gig economy’s size, they offer a few modest
            their earnings from gig work.81 Perhaps                                  conclusions. First, they suggest that the gig economy
            unsurprisingly, then, the number of 1099s filed                          likely falls somewhere between the 1.8% suggested by
            since 2000 has risen by more than 22%.82 And over                        the Bureau of Labor Statistics and the 36% suggested
            the same period, taxpayers filed about 3.5% fewer                        by UpWork.
            Form W-2s—the form used to report income from
            traditional employment.83 From this data,
            researchers at the George Mason University
            Mercatus Center concluded that freelancing and
            other forms of independent contracting have
            accounted for nearly a third of all jobs added in the
            new century.84




            76   Freelancers Predicted to Become the U.S. Workforce Majority within a Decade, with Nearly 50% of Millennial Workers Already Freelancing,
                 Annual “Freelancing in America” Study Finds, UpWork.com (Oct. 17, 2017), https://www.upwork.com/press/2017/10/17/ freelancing-in-
                 america-2017/ [hereinafter “UpWork Survey”].
            77   Id.
            78   Id.
            79   See Eli Dourado & Christopher Koopman, Evaluating the Growth of the 1099 Workforce, Mercatus Ctr., George Mason Univ. (Dec. 10, 2015),
                 https://www.mercatus.org/publication/evaluating-growth-1099-workforce.
            80   Id.
            81   Id.; see also Katz & Krueger, supra note 70, at 10.
            82   Dourado & Koopman, supra note 79.
            83    Id.84 Id.
            85   Id. (reporting that Uber launched in 2009); Katie Warren, How Lyft’s Cofounders, Logan Green and John Zimmer, Went from Organizing
                 Carpools on College Campuses to Running a Ride-Hailing Company Worth $29 Billion, Business Insider (March 29, 2019),
                 https://www.businessinsider.com/lyft-cofounders-logan-green-john-zimmer-career-path-success-2019-3 (reporting that Lyft launched in
                 2012); The DoorDash Story, Medium.com (Oct. 4, 2013), https://medium.com/@DoorDash/the-doordash-storyb370c2bb1e5f (reporting
                 that DoorDash was founded in 2013).
            86   Dourado & Koopman, supra note 79.
            87   Id.
            88 Id.89 Id.
            90 Id. (“Insofar as sharing-economy firms provide innovative and efficient ways to implement and manage those nontraditional
                arrangements, they are promoting economic inclusion for workers who now find fewer opportunities in the traditional labor
                market.”).
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 322 of 357 Page ID
                                   #:999
1                                                                                 Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy
7




          “Gig workers are also more likely to work part time.
           According to the Board of Governors survey, the most
           common reason people do gig work is to supplement an
           existing income source.”
           The Bureau’s survey excluded all moonlighters and                             First, gig workers tend to be younger than the average
           therefore missed a large part of the gig workforce;25                         worker. The Bureau of Labor Statistics found that
           but if more than a third of working adults were doing                         workers in contingent and alternative working
           gig work, we would see a more significant rise in 1099                        relationships were twice as likely to be under age 25 as
           filings.26 Second, whatever its size, we know the gig                         other workers.32 Similarly, the Board of Governors of
           economy is growing.2728                                                       the Federal Reserve found that workers in younger age
                                                                                         cohorts were much more likely to have done some gig
           The JPMorgan survey showed a near fifty-fold increase in                      work.33While 37% of workers ages 18 to 29 reported
           gig work over three years;29 and anecdotally, we have                         some gig work in the prior year, only 27% of workers
           learned that companies like                                                   45 to 59 did so.34 Workers over 60 were even less likely
           Uber and Lyft continue to grow exponentially. 30 Every                        to report doing gig work, with only 21% saying they
           month, they add thousands of service providers as more                        had.100
           and more people use their platforms.31 Yet the question
           remains: Who are these individuals?                                           Gig workers are also more likely to work part time.
                                                                                         According to the Board of Governors survey, the most
                                                                                         common reason people do gig work is to supplement
           Who are the gig workers?                                                      an existing income source.35 About 37% of
                                                                                         respondents gave supplemental income as their top
           To date, no comprehensive survey has captured all gig                         reason for using gig platforms.36 By comparison, only
           workers. As a result, no consensus exists on their                            18% said they used gig work as their primary source
           economic, demographic, or social profiles.                                    of income.37 And nearly twothirds of gig workers
           The data do, however, show certain trends.
                                                                                         under age 30 said they were in school, suggesting
                                                                                         that they gravitated toward gig work to
                                                                                         accommodate their class schedules.38




           25   See Kasriel, supra note 67.
           26   See Dourado & Koopman, supra note 79 (reporting a 22% rise in 1099 filings, some of which predated major gig companies).
           27   See Charles Colby & Kelly Bell, The On-Demand Economy Continues to Grow, Rockbridge (April 5, 2018), https://rockresearch.com/ on-demand-
                   economy-continues-to-grow (reporting that gig economy attracted 41.5 million customers who spent $75.7 billion for on-demand products
                   and services in 2017, a 66% increase in consumers and 55% increase in spending over the prior year); Charles Colby & Kelly Bell, The On-
                   Demand Economy Is Growing, and Not Just for the Young and Wealthy, Harvard Business Rev. (April 14,
                   28 ), https://hbr.org/2016/04/the-on-demand-economy-is-growing-and-not-just-for-the-young-and-wealthy (citing the 2016 National

                   Technology Readiness Survey finding more than 22.4 million consumers spent about $57.6 billion for on-demand products and services).
           29   JPMorgan Report, supra note 45, at 21.
           30   See Keith Cunningham-Parmeter, From Amazon to Uber: Defining Employment in the Modern Economy, 96 Boston Univ. L. Rev. 1673, 1686 (2016)
                   (citing Ellen Huet, Uber Is Adding “Hundreds of Thousands” of New Drivers Every Month, Forbes (June 3, 2015), http://
                   www.forbes.com/sites/ellen3huet/2015/06/03/uber-addinghundreds-of-thousands-of-new-drivers-every-month/#1f94f5df4212[https://
                   perma.cc/5ZGN-W87D).
           31   Id.
           32   BLS Survey, supra note 62, at 3.
           33   Federal Reserve Report, supra note 44.
           34    Id. 100
           Id.
           35   Id.
           36    Id.
           37    Id.
           38    Federal Reserve Report, supra note 44.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 323 of 357 Page ID
                                  #:1000
18                                                                             Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy




           “The data show that gig workers are,
            by and large, happy with their
            working arrangements.”
            The Board also found that few respondents turned to
            gig work consistently.105 Only a third said they had                         jobs, not secondary sources of income.112 It also
            performed gig work in all or most months in the past                         includes all independent contractors, not just those
            year.106 They described their compensation from gig                          who use online gig platforms.113
            work as only a “modest” percentage of their total
            income.107 The median amount of hours spent on gig
                                                                                         In its own survey, JPMorgan found that income from
            work per month was
                                                                                         gig work typically rose and fell in negative correlation
            five.108
                                                                                         with income from other sources.114 That finding
                                                                                         suggests that people turn to gig work to smooth out
            Similar data can be seen in particular regions or                            fluctuations in their primary incomes.115 JPMorgan
            industries. For example, the New York City Taxi and                          also found that the median gig worker earned $533
            Limousine Commission tracks the daily trips taken by                         per month from gig work—about a third of the
            for-hire drivers.109 In 2018, it reported that while taxi                    worker’s total income.116
            drivers were taking on average 91 trips per week,
            drivers using Uber were taking only 44—less than
                                                                                         The data show that gig workers are, by and large,
            half.110 That disparity suggests that unlike taxi drivers,
                                                                                         happy with their working arrangements. The Bureau
            drivers using Uber were working mostly part time.
                                                                                         of Labor Statistics found that eight in ten independent
                                                                                         contractors preferred their gig work to “traditional”
            On earnings, reliable data are scarce. The Bureau of                         employment.117 Only one in ten said they would
            Labor Statistics found that independent contractors                          prefer a traditional job.118 Similarly, UpWork found
            earned “roughly similar” compensation to that of                             that 69% of freelancers viewed their work
            workers in “traditional” employment relationships:                           positively.119 These workers valued above all the
            traditional employees earned $884 per week, while                            flexibility to choose their own projects as well as their
            independent contractors earned $851 per week.111                             place and time of work.120 They enjoyed the additional
            But again, that comparison omits most gig workers, as                        income gig work brought and felt a sense of
            it includes only “primary”                                                   entrepreneurial pride: they liked being their “own
                                                                                         boss.”121

            105 Id. (reporting that “[m]any adults who engage in gig work use it to supplement their income”). 106 Id.
            107 Id. 108
            Id.
            109 See Committee on For-Hire Vehicles, Council of the City of New York, Report on Int. Nos. 144, 634, 838, 854, 855 & 856 (April 30, 2018).
            110 Id. at 7, 10.
            111 BLS Survey, supra note 62, at 8.
            112 See Kasriel, supra note 67.
            113 See BLS Survey, supra note 62, at 8.
            114 JPMorgan Report, supra note 45, at 23−26.
            115 Id.
            116 Id. at 24.
            117 BLS Survey, supra note 62, at 3.
            118 Id.
            119 UpWork Survey, supra note 76.
            120 See id.; see also James Sherk, The Rise of the “Gig” Economy: Good for Workers and Consumers, The Heritage Foundation Backgrounder
                No. 3143, at 4 (Oct. 7, 2016) (reporting that 87% of Uber driver−partners said they worked with Uber “to be my own boss and set my own
                schedule”). 121 See Sherk, supra note 120, at 4.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 324 of 357 Page ID
                                  #:1001
18
181                                        Ready, Fire,
                                          Ready,  Fire, Aim How State
                                                        AimHow  State Regulators
                                                                      RegulatorsAre
                                                                                 AreThreatening
                                                                                     Threateningthethe
                                                                                                     GigGig
                                                                                                         Economy
                                                                                                            Economy
  9
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 325 of 357 Page ID
                                  #:1002




            Criticisms of the
            Gig Economy
            As the gig economy has grown, platform holders                              Looking past the hyperbole, however, the criticisms
            have become some of the most visible companies in                           largely boil down to three concerns:
            the country, if not the world. But this rise has not                        misclassification, instability, and a lack of benefits.
            been welcomed by everyone. Labor advocates,
            academics, and some legislators have all criticized                        Misclassification
            the gig business model—most vociferously for its
            perceived effects on gig workers. They claim that gig                      First, the critics claim that the gig economy is built on
            companies are exploiting workers, undermining                              “misclassification.”39 Again, most gig workers are
            traditional employment, and even profiting at the                          classified as independent contractors. Critics often
            expense of “good actors” who classify their workers                        claim that this classification is incorrect: under existing
            as employees.                                                              legal standards, they say, gig workers should be
                                                                                       considered the employees of gig platform holders.40
                                                                                       They assume—data notwithstanding41—that gig

            39   See, e.g., Seth F. Harris & Alan B. Krueger, A Proposal for                   “just about everyone” would be considered
                   Modernizing Labor Laws for Twenty-First Century Work: The                   an employer under a broader reading).
                   “Independent Worker,” The Hamilton Project 7 (2015) (arguing         41   See, e.g., Aspen Institute Economic
                   that businesses may try to misclassify their gig workers to cover           Opportunities Program, Working in
                   their costs); A.B. 5, 2019–20 Sess., preamble (Cal 2019) (arguing           America: The 1099 Workforce and
                   that reform efforts were necessary because of widespread                    Contingent Workers at 1 (2015) (reporting
                   misclassification).                                                         that 79% of on-demand providers work on-
            40   See Cunningham-Parmeter, supra note 95, at 1677 (arguing that                 demand part time); Katz & Krueger, supra
                   judges construe the control test too narrowly out of a fear that            note 70, at 11 (reporting that more than
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 326 of 357 Page ID
                                  #:1003
2                                                                                   Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy
1
           workers earn most or all of their income from gig                                 public coffers.130 Legislators and advocates in California
           work; and as a result, the workers are effectively                                claim that the state is losing between $2 billion and $7
           beholden to platform holders. The critics argue that                              billion in tax revenue each year because of
           this dependence should result in an employment                                    misclassification.131
           relationship, even if the relationship hasn’t qualified
           under traditional legal tests.42
           20                                                                                                         Ready, Fire, Aim How State Regulators Are Threatening the Gig Econo


           The critics emphasize several effects this perceived                             New Jersey recently sent Uber a $650 million bill for
           misclassification has on the workers and society. First,                         unemployment and disability insurance taxes, claiming
           they argue, if workers are not classified as employees,                          the company misclassified drivers as independent
           they do not enjoy protection under traditional                                   contractors.132
           employment and labor laws.43 Most of these laws—for
           example, Title VII, the NLRA, the FLSA, and the Family                           Third, critics argue that as independent contractors,
           Medical Leave Act (FMLA)—apply only to employees.127                             gig workers lack the bargaining power to improve
           As independent contractors, gig workers fall outside                             their own lots.133 Independent contractors have no
           the laws’ coverage.128                                                           right to join labor unions or bargain collectively.134
                                                                                            Nor do platform holders have any obligation to
           127 See 29 U.S.C. § 152(3) (defining employee for purposes of the NLRA); 29 U.S.C. § 202(e)(1) (defining employee under the FLSA); 42 U.S.C. §
               2000e(f) (defining employee under Title VII); 29 U.S.C. § 2611(2)(A) (defining eligible employee under the FMLA).
           128 Cunningham-Parmeter, supra note 95, at 1686; Stephen F. Befort, Labor and Employment Law at the Millennium: A Historical Review and
               Critical Assessment, 43 B.C. L. Rev. 351, 416 (2002) (arguing that workers classified as independent contractors fall outside the regulatory
               safety net).
           129 See Cunningham-Parmeter, supra note 95, at 1686; National Employment Law Project, Fact Sheet: Independent Contractor
               Misclassification Imposes Huge Costs on Workers and Federal and State Treasuries (July 2015), https://www.nelp.org/wp-content/
               uploads/Independent-Contractor-Costs.pdf.
           130 See Middleton, supra note 125, at 571 (arguing that misclassification deprives government of tax revenues).
           131 See, e.g., S.B. 5690, 66th Leg., 2019 Reg. Sess. § 2 (Wash. 2019). (arguing that misclassification costs the state $2 billion per year); Christian
               Britschgi, New Employment Regulations Could Destroy California’s Gig Economy, Reason.com (June 3, 2019), https://
               reason.com/2019/06/03/new-employment-regulations-could-destroy-californias-gig-economy/ (reporting that California legislators passed
               AB 5 to recoup roughly $6.5 billion per year in new employment taxes); Ashley Cullins, Hollywood Faces “Devastating” Costs from California
               Bill Targeting Gig Economy, Hollywood Reporter (June 19, 2019), https://www.hollywoodreporter.com/news/ hollywood-faces-devastating-
               costs-state-bill-targeting-uber-1219575 (reporting that AB 5 aimed at solving “misclassification,” which legislators estimated costed
               California $7 billion per year).
           132 See Chris Opfer, Uber Hit With $650 Million Employment Tax Bill in New Jersey, BloombergLaw.com (November 14, 2019), https://
               news.bloomberglaw.com/daily-labor-report/uber-hit-with-650-million-employment-tax-bill-in-new-jersey.
           133 See Befort, supra note 128, at 419; Harris & Krueger, supra note 122, at 2 (advocating an extension of collective-bargaining rights to gig
               workers).
           134 See Harris & Krueger, supra note 122, at 2; 29 U.S.C. § 152(3) (excluding independent contractors from coverage under the NLRA).
           135 See 29 U.S.C. § 152(3).
           136 See Harris & Krueger, supra note 122, at 2 (arguing that legislators should extend collective-bargaining rights to gig workers).
           137 See Government Accountability Office, Contingent Workforce: Size, Characteristics, Earnings, and Benefits, GAO-15-168R (2015).
           138 See Abdullahi Muhammed, Does the Gig Economy Really Lead to Higher Job Insecurity?, Forbes (Jan. 24, 2019), https://www.
             forbes.com/sites/abdullahimuhammed/2019/01/24/does-the-gig-economy-really-contribute-to-higher-job-insecurity/#76840a774328
             (reviewing arguments that gig economy causes job insecurity).
           Second, critics argue that when gig workers are                                   recognize or bargain with a collection of gig
           classified as independent contractors, states lose out                            workers.135 Gig workers must therefore bargain with
           on tax revenue. States tax the employment                                         platform holders one on one.136
           relationship in various ways, including payroll taxes,
           unemployment taxes, and workers’compensation
           taxes. These taxes do not apply to independent
           contractors.129 What’s more, businesses do not                                   Instability
           withhold income taxes from their payments to                                     Related to this lack of bargaining power, the critics
           independent contractors. The responsibility for paying                           claim, is a lack of stability—both economic and
           those taxes lies with the independent contractor, who,                           legal. Gig workers are not shift workers: they have
           critics argue, may be less likely to report his or her                           no assigned work hours, and so no way to
           income. So when businesses classify workers as                                   accurately predict their income from week to week.
           independent contractors, the argument follows, they                              Critics point out that gig workers are more likely
           starve the state of revenue that should be feeding the                           than other workers to worry about whether their

                  half of Uber driver–partners work between 1 and 15 hours per                      Contingent Workers in A Changing Economy: Endure, Adapt, or
                  week).                                                                            Organize?, 22 N.Y.U. Rev. L. & Soc. Change 557, 568–69 (1996)
           42   See Cunningham-Parmeter, supra note 95, at 1674 (arguing that                       (criticizing traditional legal tests as being open to manipulation).
                                                                                             43   See id. at 1686.
                  companies should be considered employers when they
                  “meaningfully influence working conditions”); Jennifer Middleton,
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 327 of 357 Page ID
                                  #:1004
              jobs will last.137 Such worries could cause them to                         their own benefits.142 However, under the definition
              make economic choices geared toward the short                               used in this paper (namely, workers providing
           term. As gig work makes up a larger and larger share                           services through gig platforms) many gig workers do
           of the economy, such short-term decision-making                                not use gig work as the primary source of income,
           could skew the economy and society in unexpected                               and may well get these benefits from their primary
           directions—or so the critics claim.138                                         employer or another source, such as Tricare,
                                                                                          Medicare, or a spouse.
            Nor, the critics say, do gig workers always know
            whether they are employees or independent                                   Critics also argue that the platform providers are “free
            contractors. Because the traditional employment                             riding” on traditional employers—in this case those
            tests involve multi-factor balancing, even lawyers                          who are providing coverage for gig workers through
            struggle to predict how courts will evaluate some                           their primary jobs. In addition, they continue, the
            work relationships.44 This analysis is even more                            platform providers that do not classify gig workers as
            difficult for the average gig worker, who is likely to                      employees have an advantage over traditional
            be young, inexperienced, and lacking any legal                              employers with 50 or more full-time equivalent
            training.140                                                                employees because such employers are subject to the
                                                                                        Patient Protection and Affordable Care Act (ACA)
                                                                                        employer mandate that requires employers to either
                                                                                        provide affordable and adequate health care coverage
            Lack of Benefits                                                            to full-time employees (generally those who work
            Finally, critics focus on the difficulty some gig                           more than 30 hours per week) or possibly pay a
            workers have in securing benefits, such as health                           penalty143 (this particular argument ignores the fact
            insurance, retirement coverage and workers’                                 that many gig workers do not work the requisite hours
            compensation.                                                               to be classified as full time under the ACA).


            In the U.S., most individuals under age 65 obtain                           These criticisms have sparked calls for reform in many
            health care coverage from their employer.141 Unlike                         states and localities. The efforts at carrying those
            employees, some gig workers may be responsible for                          reforms into effect are the subject of our next section.

            141 See Sarah R. Collins, et al., Health Insurance Coverage Eight Years After the ACA, The Commonwealth Fund (Feb. 7, 2019),
                https://www.commonwealthfund.org/publications/issue-briefs/2019/feb/health-insurance-coverage-eight-years-after-aca (reporting that
                “[m] ore than half of Americans under age 65 — about 158 million people — get their health insurance through an employer”).
            142 See Gig Economy Protections: Did the EU Get It Right?, Wharton, Univ. of Penn. (May 6, 2019),
                https://knowledge.wharton.upenn.edu/article/eu-gig-economy-law/ (stating that gig workers, such as those who work with platform
                providers, “don’t enjoy health care benefits for themselves or their families”, but ignoring the fact that many may have primary employment
                with another employer that provides coverage). However, the portion of the study from the US focused on self-employed individuals, which,
                as noted previously, is broader than this paper’s definition.
            143 See Harris & Krueger, supra note 122, at 6 (arguing that gig companies should pay “five percent of independent workers’ earnings (net of
                commissions) to support health insurance subsidies in the exchanges as a solution to the free rider problem and to support health
                insurance.”) This argument, however, ignores that most “gig workers” do not work the requisite hours to be classified as fulltime under the
                ACA.




            44   See Middleton, supra note 125, at 568–69. 140 See
            Befort, supra note 128, at 419.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 328 of 357 Page ID
                                  #:1005
 2
22                                         Ready, Fire,
                                          Ready,  Fire, Aim How State
                                                        AimHow  State Regulators
                                                                      RegulatorsAre
                                                                                 AreThreatening
                                                                                     Threateningthethe
                                                                                                     GigGig
                                                                                                         Economy
                                                                                                            Economy
 3
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 329 of 357 Page ID
                                  #:1006




            State Efforts to
            Regulate the Gig
            Economy
            As criticisms of the gig economy have taken hold in                               that test in favor of a restrictive ABC test.48
            statehouses across the country, lawmakers have
            proposed a multiplicity of new regulatory regimes,                                Under California’s ABC test, a worker is presumed to
            ranging from small administrative tweaks to broader-                              be an employee. If the hiring entity wants to classify
            reaching legislation. The most radical of these efforts                           the worker as anything else, it must prove that the
            has emerged in California, where lawmakers adopted                                worker satisfies three criteria:
            an employment test that raises a significant threat to
            the gig model—a narrowed “ABC” test.45
                                                                                              1.     the worker is free from control and direction in
                                                                                                     connection with the service performed;

            California and the ABC Test                                                       2.     the worker performs the service outside the usual
                                                                                                     course of the hiring entity’s business; and
            In 2018, the California Supreme Court handed down
            its opinion in Dynamex v. Superior Court,46 an
                                                                                              3.     the worker is customarily engaged in an
            epochal decision that sparked what may prove to be                                       independently established trade, occupation,
            the most consequential labor-market shift in modern                                      profession, or business of the same type involved
            history. The decision involved the definition of                                         in the service being performed.49
            “employ” under California’s wage orders, which
            govern minimum wages, overtime, and working                                       The worker must satisfy each of these criteria.50 If the
            conditions in certain industries.146 California had                               worker fails any one, she will be considered an
            historically followed a multi-factor test, focusing on                            employee.51
            whether the hiring entity had the right to control the
            worker.47 Dynamex scrapped




            45   Our summary of the existing federal and state tests for employee versus independent contractor status covers over 400 pages, and thus cannot
                   be included in any detail here. Federal law includes three separate tests: the IRS 20-factor test; the economic reality test that applies under
                   the Fair Labor Standards Act; and the Darden common law test applicable to all other employment laws. All are multi-factor balancing tests.
                   States may have different test under different laws also – under tax, unemployment, workers’ compensation, wage and hour, and equal
                   employment laws. Some of the state laws follow the IRS 20-factor test or the FLSA economic reality test, or have adopted different multi-
                   factor balancing tests. Other state laws use the traditional “ABC” test, which requires that three conjunctive requirements be met before a
                   worker can be classified as an independent contractor; but, a few states have adopted a narrowed ABC test or a different conjunctive with
                   multiple required factors. Some state laws presume independent contractor status if the parties so state in a contract. Other states
                   presume employment status. This tangle of federal and state laws makes compliance in all jurisdictions by national employers challenging.
                   The appendix places current state laws into six categories: the IRS 20-factor test, the economic reality test, other multi-factor balancing test,
                   the traditional ABC test, a narrowed ABC test, and other conjunctive tests.
            46   416 P.3d 1 (Cal. 2018), reh’g denied (June 20, 2018). 146 Id.
            at 5.
            47 See S.G. Borello & Sons, Inc. v. Dep’t of Indus. Relations, 769 P.2d 399, 407 (Cal. 1989) (adopting multi-factored common-law-style test).

            48   Dynamex, 416 P.3d at 35–36.
            49   Id.
            50   Id.
            51   Id. at 35–36, 40.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 330 of 357 Page ID
                                  #:1007
2                                                                                     Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy
5



          “Dynamex sparked widespread concern and some
           confusion in the business community,
           including among gig companies.”



           Dynamex sparked widespread concern and some                                        After a chaotic legislative process in which intense
           confusion in the business community, including                                     lobbying led legislators to carve out a menagerie of
           among gig companies.52 Of chief concern was                                        exemptions, the Legislature enacted a bill adopting
           whether the test would apply retroactively.53 The                                  the ABC test not only for wage orders, but for all
           U.S. Court of Appeals for the Ninth Circuit first held                             purposes under California’s Labor Code, including
           that the decision was retroactive, but later withdrew                              unemployment and workers’ compensation.56
           its opinion and certified the issue to the California
           Supreme Court.54 In the interim, two lower California                              That move could result in the reclassification of
           appellate courts held that Dynamex did apply                                       nearly two million workers—10% of California’s
           retroactively.55
                                                                                              workforce,57 which could include many gig
                                                                                              workers.58 While the law’s reach is by no means
           Ostensibly trying to resolve this confusion, the California                        limited to gig workers, they seem to have been the
           Legislature stepped in. But it did more than simply codify                         legislature’s primary target: most discussions
           Dynamex.                                                                           leading up to the final vote centered on them. Some
                                                                                              large platform holders publicly stated that they
                                                                                              believed their service providers would still pass the
                                                                                              new, stricter test.59 These same companies also
                                                                                              pledged $90 million to overturn AB 5 through a
                                                                                              ballot measure—the Protect AppBased Services
                                                                                              Act.6061



                The ABC test is not, of course, entirely new. About                             purposes.161 A handful of other states have adopted it
                twenty states already use it for unemployment                                   for broader purposes, including wage-and-hour law.162


           52   See, e.g., Britschgi supra note 131; Nicole Karlis, How California’s Gig Economy Bill Will Affect the Rest of the Country, Salon.com (July 13, 2019),
                  https://www.salon.com/2019/07/13/how-californias-gig-economy-bill-will-affect-the-rest-of-the-country/ (reporting on fallout from
                  Dynamex and subsequent legislative efforts).
           53   See Erin Mulvaney, Dynamex Ruling Applies Retroactively, Another California Court Says, Bloomberg Law (Oct. 9, 2019) (reporting on
                  subsequent decisions determining retroactivity of Dynamex).
           54   See Vasquez v. Jan-Pro Franchising Int’l, Inc., No. 17-1609 (9th Cir. July 22, 2019) (withdrawing prior panel decision and certifying question to
                  California Supreme Court).
           55   See Gonzales v. San Gabriel Transit, Inc., No. B282377, 2019 CA App Lexis 989 (Cal. App. 2d Dist. Oct. 08, 2019); Garcia v. Border Transp. Grp.,
                  LLC, 239 Cal. Rptr. 3d 360 (Cal. App. 2018).
           56   See A.B. 5, 2019–20 Sess. (Cal. 2019).
           57   See, e.g., 2 Million California Gig Workers Face Uncertain Future Under Assembly Bill 5, Times of San Diego (Sept. 7, 2019), https://
                  timesofsandiego.com/business/2019/09/07/2-million-california-gig-workers-face-uncertain-future-under-assembly-bill-5/; Judy Lin, From
                  Strip Clubs to Strip Malls, How 2 Million Workers Could be Sept Up in a Bill Aimed at the Gig Economy, Cal Matters (June 30, 2019),
                  https://calmatters.org/economy/2019/06/california-dynamex-gig-worker-classification-independent-contractors-uber-lyftstrippers-truckers-
                  freelancers/; see also A.B. 5, 2019–20 Sess., preamble (Cal. 2019) (estimating that the bill will reclassify “several million” workers).
           58   See 2 Million California Gig Workers Face Uncertain Future Under Assembly Bill 5, Times of San Diego (Sept. 7, 2019).
           59   Id.
           60   See Kate Conger & Noam Scheiber, California Bill Makes App-Based Companies Treat Workers as Employees, N.Y. Times (Sept.
                  61 , 2019), https://www.nytimes.com/2019/09/11/technology/california-gig-economy-bill.html; Kate Conger, Uber, Lyft and DoorDash Pledge

                  $90 Million to Fight Driver Legislation in California, N.Y. Times (Aug. 29, 2019), https://www.nytimes.com/2019/08/29/ technology/uber-lyft-
                  ballot-initiative.html?auth=login-email&login=email&module=inline; Jeremy B. White, Uber, Lyft Pitch Landmark California Worker
                  Proposal—and Tech Industry’s First Ballot Threat, Politico (Oct. 29, 2019), https://www.politico.com/states/california/
                  story/2019/08/29/uber-lyft-pitch-landmark-california-worker-proposal-and-tech-industrys-first-ballot-threat-1160752. See Section IV.A, infra,
                  for more discussion of the Protect App-Based Drivers and Services Act.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 331 of 357 Page ID
                                  #:1008
26                                                                               Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy


            These states include New Jersey,163 Massachusetts,164
            and Connecticut.165                                                            If a business could not prove the worker did these
                                                                                           things, it could be liable for “misclassification”—an
            Other states are considering the same approach that                            offense carrying civil penalties and fees.169
            California took with A.B. 5. For example, in the 2019
            legislative session, lawmakers in Washington                                   Similar legislation was introduced in Oregon170 and
            State introduced the “Employee Fair Classification                             Kentucky.171 In the latter state, House Bill 355 would
            Act.”166 That bill would have adopted a new, stricter                          have adopted the ABC test for wageand-hour
            form of the ABC test.167 Businesses would not only                             purposes; and like the Washington bill, it would have
            have had to satisfy the ABC prongs; they would also                            imposed penalties and fees for “misclassification.”172
            have had to show that the worker filed a schedule of                           Workers would also have been able to bring an
            expenses with the IRS and registered an active                                 independent cause of action for misclassification, for
            account with the state Department of                                           which they could recover liquidated damages, costs,
            Revenue.168                                                                    and attorneys’ fees.173




            161 See Rebecca Smith, Washington State Considers ABC Test for Employee Status, Nat’l Emp. L. Project (Jan. 28, 2019), https://www.
                nelp.org/blog/washington-state-considers-abc-test-employee-status/ (summarizing state laws using ABC test—including California,
                Washington, Idaho, Nevada, Arizona, New Mexico, Colorado, Nebraska, Oklahoma, Louisiana, Minnesota, Illinois, Iowa, Indiana, Ohio,
                Alabama, Georgia, Pennsylvania, Maryland, New Jersey, New York, Vermont, Rhode Island, Connecticut, New Hampshire, Massachusetts, and
                Maine).
            162 Id.
            163 See N.J. Admin. Code § 43:21-19(i)(6)(A)–(C) (adopting ABC test under state wage-payment law); Hargrove v. Sleepy’s, LLC, 106 A.3d 449, 458
                (N.J. 2015) (adopting ABC test under state wage-and-hour law).
            164 See Mass. Gen. Laws ch. 149, § 148B(a)(1)–(3) (adopting ABC test under state wage-and-hour law).
            165 See Conn. Dep’t of Labor, Joint Enforcement Commission on Employee Misclassification (April 20, 2010), https://www.ctdol.state.
                ct.us/wgwkstnd/JEC/WorkerMisClassFAQs.pdf.
            166 See S.B. 5690, 66th Leg., 2019 Reg. Sess. (Wash. 2019).
            167 Id. § 4(8)(a).
            168 Id. § 4(9).
            169 Id. § 7. So far, the bill has generated opposition from both sides of the ideological divide. Even traditionally liberal groups worry that it will
                convert independent professionals leasing space from other professionals into employees. See Protect Washington State’s Small Businesses.
                Oppose 1515, 5513, 1601 and 5690, Change.org, https://www.change.org/p/washington-state-house-protectsmall-washington-state-s-small-
                businesses-oppose-1515-5513-1601-and-5690 (opposing H.B. 5690); HB 1601, SB 5690—Universal Worker Protections Act, Nat’l Fed’n of
                Indep. Bus. (Feb. 2019), https://www.nfib.com/assets/UWPA-independent-contractors-HB-1601SB-5690-1.pdf (same).
            170 H.B. 2498, 80th Leg., 2019 Reg. Sess. (Or. 2019).
            171 See H.B. 355, 2019 Reg. Sess. (Ky. 2019).
            172 Id. §§ 1, 2(1)(f). 173 Id.

          “Perhaps the biggest battleground will be New
           York, where advocates are already pushing for AB
           5–style legislation.”
           More legislation of this type is likely on the way.                            Extending Coverage to Independent
           Perhaps the biggest battleground will be New
           York, where advocates are already pushing for AB 5–
                                                                                          Contractors
           style legislation.174 Commentators expect fierce                               Rather than reclassify gig workers across the board,
           lobbying and legislative debates, perhaps on the                               some jurisdictions are simply extending employment-
           same or a larger scale than those seen around AB 5.175                         style rules to independent contractors. New York City
                                                                                          has been particularly active in this space. In May
           In the meantime, states have launched other efforts                            2018, it directed its Taxi and Limousine Commission
           to regulate the industry—most of them less radical                             to set a minimum per-trip payment for ride-sharing
           than wholesale reclassification, but still potentially                         services.176 This minimum payment must be enough
           disruptive to the gig model. We examine those efforts                          to ensure that ride-share drivers earn at least as
           next.                                                                          much per hour as taxi drivers.177 And that amount
                                                                                          must be at least the minimum wage.178
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 332 of 357 Page ID
                                  #:1009
2                                                                                   Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy
7
                                                                                              benefits automatically; it would have directed the
           Other states have extended their antidiscrimination                                state department of labor to study the issue first.183
           laws to independent contractors. Maryland took that
            step in April 2019,179 and Tennessee180 considered a                              The concept of a third class of workers is not original
           similar bill in the same legislative session.                                      to New York. It comes from a paper by Seth Harris,
                                                                                              President Obama’s Deputy Labor Secretary, and
           Still other states are trying to extend coverage by                                economist Alan Krueger, where the authors proposed
           creating a new classification for workers. According to                            extending civil-rights protections and collective-
           media reports, New York lawmakers plan to introduce                                bargaining rights to dependent workers, including
           legislation to create “dependent workers.”181 These                                many gig workers.184 The authors also proposed
           workers would enjoy at least some of the same                                      allowing gig companies to withhold employment
           benefits as employees, though exactly which ones is                                taxes and make payroll-tax contributions for these
           so far unclear.182 New York considered a similar bill in                           workers without creating a full-blown employment
           2019, though that version would not have extended                                  relationship.185

           174 See Chris Opfer & Keshia Clukey, New York Said to Become Next Battleground for Gig Worker Law, Bloomberg Law (Oct. 9, 2019)
               (reporting advocates are pushing New York lawmakers to adopt something like California’s AB 5).
           175 Id.; see also H.R. 8721, 2019–20 Reg. Sess. (N.Y. 2019) (proposing to adopt ABC test for unemployment purposes).
           176 NYC Int. No. 856.
           177 Id.
           178 Id.
           179 H.B. 679, 2019 Reg. Sess. (Md. 2019).
           180 H.B. 387, 110th Gen (Tenn. 2019).
           181 See Opfer & Clukey, supra note 174.
           182 See id. (reporting that the details of the bill have not yet been released).
           183 Id. (citing A.B. 8343, 2019–20 Reg. Sess. (N.Y. 2019)).
           184 See Harris & Krueger, supra note 122, at 1–2. 185 Id. at 6.

           “In the meantime, some lawmakers are aiming their
            efforts at the contractual relationship between gig
            workers and platform holders.”
                They did not, however, recommend covering these                                    The law would bar companies from refusing to pay a
                workers under state wage-and-hour laws, which they                                 “freelance worker” within the time specified in the
                saw as incompatible with the gig model.62 How much                                 contract.192
                of this proposal ends up in the New York bill remains
                to be seen.                                                                        Freelance workers could sue to enforce this
                                                                                                   requirement; and if they won, they could recover
                In the meantime, some lawmakers are aiming their                                   fees, costs, and liquidated damages.193 But
                efforts at the contractual relationship between gig                                importantly, like the New York City law, the
                workers and platform holders. In New York City,                                    Minneapolis proposal disclaims any intent to
                lawmakers passed the Freelance Isn’t Free Act, which                               reclassify independent contractors as
                requires companies to reduce their agreements with                                 employees.194
                independent contractors to writing.63 It also requires
                companies to pay contractors on the date listed in the                             Finally, other states are testing ways to extend
                contract.64 If no date is listed, they must pay within 30                          workers’ compensation to gig workers. Again, New
                days after the contractor provides the services.65                                 York is out in front. It established the “Black Car
                Companies that fail to pay on time face civil penalties                            Fund,” a nonprofit organization providing workers
                and liquidated damages.190                                                         compensation to for-hire drivers.195 The fund now
                                                                                                   boasts more than 70,000 participants.196 Similarly, in
                This model may be catching on. In 2019, the city of                                Massachusetts, Uber itself launched a pilot program
                Minneapolis considered a similar law containing                                    allowing drivers to buy into a workers’ compensation
                nearly identical payment and penalty provisions.191


           62   Id. at 2.                                                                     64   Id.
           63   N.Y. City Adm. Code tit. 20, ch. 10.                                          65   Id.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 333 of 357 Page ID
                                  #:1010
28                                                                                Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy


            fund.197 The fund offers injured drivers up to $1
            million to cover medical costs and lost earnings.198

            190 Id.; see also Nancy Cremins, The On-Demand Economy Continues to Grow, but Legal Consequences Abound for Employers and Employees
                in the U.S. and Abroad, Boston Bar J. (Feb. 2, 2018), https://bostonbarjournal.com/tag/lyft/ (describing efforts by cities to regulate gig
                economy, including the Freelance Isn’t Free Act).
            191 See Minneapolis Ordinance No. 2019-00699.
            192 Id.
            193 Id.194 Id.
            195 See Who We Are, Black Car Fund, http://www.nybcf.org/about (last visited Oct. 21, 2019).
            196 Id.
            197 See Cremins, supra note 190 (reporting on Uber pilot program). 198 Id.

          “At the federal level, both the Department of Labor’s
           Wage and Hour Division and the National Labor Relations
           Board’s general counsel issued opinions finding that gig
           workers were properly classified as independent
           contractors”
           Maintaining the Status Quo                                                     First, the Wage and Hour Division concluded in an
                                                                                          opinion letter that workers on an unnamed gig
           A few other states have moved in the opposite                                  platform were independent contractors under the
           direction. For example, Florida now designates for-                            FLSA.71 The Division reasoned that as a matter of
           hire drivers on digital platforms as independent                               “economic realities,” the workers worked for their
           contractors if they meet certain criteria.66 The Florida                       customers, not the platform holder.72 The platform
           law mirrors similar measures passed in other states,67                         holder served largely as a referral service.73 It
           most of which create a classification “safe harbor”                            exercised little control over the services provided, and
           when certain criteria are met.68 Common criteria                               so could not be considered an employer.74
           include that the driver does not have to accept
           particular tasks, does not have to work at any
                                                                                          Soon after, in a case involving drivers using the Uber
                                                                                          platform, the Board’s general counsel concluded that
                                                                                          the drivers were properly classified as independent




              66                                                                             68   See, e.g., Ariz. Rev. Stat. § 23-1603 (presuming that virtual-
                   See H.B. 221, 2017 Leg. (Fla. 2017).
              67   These states include Alaska, Arizona, Colorado, Delaware, Florida,               marketplace contractors are independent contractors when
                      Georgia, Idaho, Illinois, Indiana, Kansas, Kentucky, Michigan,                specified conditions are met); Colo. Rev. Stat. § 40-10.1-602
                      Mississippi, Missouri, Montana, Nebraska, Nevada, New                         (specifying that virtual-marketplace contractors “need not” be
                      Hampshire, New Mexico, North Carolina, North Dakota, Ohio,                    considered employees); Mich. Comp. Laws Serv. § 257.2137
                      Oklahoma,                                                                     (specifying that “transportation network company drivers” are
                      Rhode Island, South Dakota, Tennessee, Texas, Utah, West                      independent contractors when certain criteria are satisfied);
                      Virginia, Wisconsin, and Wyoming. See Gali Racabi, TNC and                    Mo. Rev. Stat. § 387.432 (specifying that transportation
                      MC State Laws: Preemption of Local Government Regulations                     network companies (TNCs) are not employers of driver–
                      and Treatment of Employment Status of Drivers (Oct. 2018)                     partners unless the parties agree otherwise in writing).
                      (collecting state laws preserving the status of drivers                71   Wage & Hour Div. Op. Letter, supra note 52, at 9.
                      participating in transportation network companies’ platforms           72   Id. at 7.
                      as independent contractors as long as certain conditions are           73
                      met).                                                                       Id.
                                                                                             74    Id. at 7–9.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 334 of 357 Page ID
                                  #:1011
2                                                                                 Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy
9




           particular time or location, and is not limited to using                       contractors under the NLRA.75 The general counsel
           one platform at a time.69                                                      applied the common-law test, under which the
                                                                                          “animating principle” is “whether the position
           At the federal level, both the Department of                                   presents the opportunities and risks inherent in
           Labor’s Wage and Hour Division and the National                                entrepreneurialism.”76 The general counsel
           Labor Relations Board’s general counsel issued                                 emphasized that Uber’s model allowed drivers to
           opinions finding that gig workers were properly                                schedule their own work: drivers could work when
           classified as independent contractors.70 These                                 they wanted and however much they wanted, and so
           opinions reinforce that, by traditional measures, gig                          controlled their own opportunities for profit or loss.77
           workers are not employees.




           “The general counsel emphasized that Uber’s
            model allowed drivers to schedule their own
            work: Drivers could work when they wanted and
            however much they wanted, and so controlled
            their own
            opportunities for profit or loss.”
                For its part, Uber exercised none of the control
                typical of an employment relationship.78 It did not
                require drivers to work at certain places or times, nor
                did it evaluate the drivers’ performance: it left that
                task to customers, who could rate their experiences
                with drivers through the Uber app.79 Altogether, this
                system left the drivers independent from Uber’s
                control and, therefore, properly classified as
                independent contractors.80




           69   See authorities cited in note 200, supra.
           70   See NLRB Gen. Counsel Memo, supra note 51, at 13; Wage & Hour Div. Op. Letter, supra note 52, at 9.
           75   NLRB Gen. Counsel Memo, supra note 51, at 13.
           76   Id. at 4.
           77   Id. at 7–8, 10.
                78Id. at 11–12.
                79   Id. at 11.
                80   Id. at 13.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 335 of 357 Page ID
                                  #:1012
30                                                                              Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy




            The approach reflected in these opinions marks a shift
            from the prior administration’s view. In 2015, the
            Department of Labor issued an interpretive bulletin
            advising that most workers were employees.81 While
            purporting to apply the economic-realities test, it
            reached a result contrary to prevailing classification
            practices in the gig economy.82 After the 2016
            election, however, the Department withdrew the
            bulletin.83 So at least for now, as a matter of federal
            law, it seems that gig workers will remain
            independent contractors.




            81   See U.S. Dep’t of Labor, Wage & Hour Div., Administrator’s Interpretation No. 2015-1 (2015).
            82   Id.
            83   See Press Release, U.S. Dep’t of Labor, Office of Public Affairs, U.S. Secretary of Labor Withdraws Joint Employment, Independent Contractor
                     Informal Guidance (June 7, 2017), https://www.dol.gov/newsroom/releases/opa/opa20170607 (announcing withdrawal of prior guidance).
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 336 of 357 Page ID
                                  #:1013
30                                        Ready, Fire, AimHow State Regulators Are Threatening the Gig Economy
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 337 of 357 Page ID
                                  #:1014
32                                                                                   Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy




                Effects of State
                Regulation on the
                Gig Economy
           “These new laws overshoot their ostensible goals
            and will likely hurt those they are designed to
            help—either by reducing the availability of gig
            work or eliminating the work’s most attractive
            features”
                Unsurprisingly, some of these state regulatory                                Efforts to reclassify gig workers as
                approaches are better designed than others. While
                some have taken a prudent, incremental approach,
                                                                                              employees are based on false
                others aim to effect wide-scale economic and social                           premises.
                change in one stroke. These broader efforts, such as
                                                                                              Misclassification. Again, proponents of wide-scale
                California’s AB 5, pose more danger than their
                                                                                              reclassification efforts like AB 5 argue that reforms are
                proponents are willing to admit. These new laws
                                                                                              necessary to address “misclassification.”84 But this
                overshoot their ostensible goals and will likely hurt
                                                                                              argument puts the tail before the dog. Whether a
                those they are designed to help—either by reducing
                                                                                              worker is an independent contractor or an employee
                the availability of gig work or eliminating the work’s
                                                                                              depends, of course, on whether the worker meets the
                most attractive features. Worse, they fail to address
                                                                                              existing legal definitions. Businesses classify workers
                the problems supposedly motivating them in the
                                                                                              by applying existing standards. If those standards
                first place. These failures stem largely from the
                                                                                              show that the worker is an independent contractor,
                faulty assumptions underlying their approach—in
                                                                                              and the business classifies the worker accordingly, no
                particular, the assumption that lawmakers can “fix”
                                                                                              “misclassification” occurs.
                the gig economy simply by transforming gig workers
                into employees.

           84   See, e.g., A.B. 5, § 1, 2019–20 Sess. (Cal. 2019) (citing harms to                 (Wash. 2019) (arguing that ABC test is necessary to
                  “misclassified” workers); S.B. 5690, 66th Leg., 2019 Reg. Sess.                  address misclassification).
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 338 of 357 Page ID
                                  #:1015
3                                                                                 Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy
3




           Traditional legal tests often classify gig workers as                           Undermining traditional employment.
           independent contractors.85 Those tests ask whether                              Reclassification proponents also presume there is
           the worker operates independently of gig platforms;                             something inherently wrong with gig platforms’
           focusing mainly on how much control the platform                                business model. They claim that by relying on
           holder exercises.219 Applying that framework, both the                          independent contractors, gig companies put
           Wage and Hour Division and the National Labor                                   businesses that classify their workers as employees
           Relations Board’s general counsel have found that gig                           at a competitive disadvantage.225 These competitive
           workers were independent contractors220—as have                                 pressures, they argue, may cause other business to
           many courts.221 So under existing tests, platform                               abandon the traditional employment model, which
           holders have done nothing wrong by legally classifying                          could ultimately undermine the social safety net.226
           gig workers as independent contractors. Put simply,
           there is no “misclassification.”222                                             But this hyperbole does not match the data.
                                                                                           Businesses are not abandoning traditional
           But ultimately, what the critics object to is not how                           employment in droves.227 While the gig economy is
           platform holders are applying existing law. When                                surely growing, it remains a small fraction of the
           they say that platform holders are misclassifying                               overall labor market.228 By some estimates, it still
           workers, they do not mean that gig workers are                                  includes less than half a percent of all workers.229 Yet
           employees under current legal standards. Gig                                    even if one assumes, as this paper does, that those
           workers are properly classified under those                                     estimates undercount the gig economy, traditional
           standards; it is the standards themselves that critics                          employment still dwarfs gig work by any measure.230
           object to as flawed. 223                                                        Indeed, even gig-economy companies maintain
                                                                                           healthy workforces of traditional employees as

           220 See NLRB Gen. Counsel Memo, supra note 51, at 13; Wage & Hour Div. Op. Letter, supra note 52, at 9.
           221 See, e.g., Razak, 2018 WL 1744467, at *1 (finding that Uber drivers were independent contractors under federal and Pennsylvania law);
               McGillis, 210 So. 3d at 226 (finding that Uber drivers were independent contractors because, among other things, the drivers “work[ed] at
               their own direction” and the company provided “no direct supervision”); Varsity Tutors LLC, 2017 WL 3184555, at *7–8.
           222 Of course, because gig work arrangements change from platform to platform, some gig workers may work less independently than others.
               Whether any given worker qualifies as an employee depends on that worker’s circumstances.
           223 See, e.g., Cunningham-Parmeter, supra note 95, at 1674 (arguing that companies should be considered employers when they “meaningfully
               influence working conditions”); Middleton, supra note 125, at 568–69 (criticizing traditional legal tests as open to manipulation).
           224 See Middleton, supra note 125, at 571 (arguing that misclassification is widespread under current legal standards); S.B. 5690, 66th Leg., 2019
               Reg. Sess. (Wash. 2019) (citing misclassification as a reason to adopt ABC test).
           225 See, e.g., A.B. 5, § 1(b), 2019–20 Sess. (Cal. 2019) (citing the “the loss to the state of needed revenue from companies that use
               misclassification to avoid obligations such as payment of payroll taxes, payment of premiums for workers’ compensation, Social Security,
               unemployment, and disability insurance”); Mass. Office of the Attorney Gen., An Advisory from the Attorney General’s Fair Labor Division on
               M.G.L. c. 149, s. 148B 2008/1, at 1 (2008) [hereinafter “Mass AG Advisory Op.”] 226 See Mass AG Advisory Opinion, supra note 225, at 1.
           227 See Dourado & Koopman, supra note 79 (observing that W-2 filings still dwarf 1099 filings).
           228 See, e.g., Katz & Krueger, supra note 70, at 17 (concluding that only half a percent of American workers participated in gig work).
           229 Id.
           230 See Federal Reserve Report, supra note 44 (reporting that while nearly a third of workers reported participating in some type of gig work,
               only three percent reported using a web- or app-based platform to connect with customers).


           But in these terms, “misclassification” is a misnomer.                          software code writers, marketers, finance, and so on.
           There is no archetypal employee. The distinction
           between an employee and an independent contractor                                  Even other types of alternative working relationships
           is a social and legal construct. How the federal and                               still dwarf gig work.231 More workers still participate
           state governments define these terms is a policy                                   in on-call work and work through temp agencies
           judgment. If lawmakers choose to transform gig                                     than work through online platforms.232 The gig
           workers into employees, they are choosing to change                                economy is simply too small to pose any systemic
           the rules of the road.                                                             threat to the traditional employment model.

           They are not, contrary to their assertions,224                                     Nor is there evidence that, even in these small
           addressing widespread misconduct by gig companies.                                 portions, gig work is replacing traditional
                                                                                              employment. It is true that, by some estimates,


           85    See authorities cited in note 58, supra. 219 See
           id.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 339 of 357 Page ID
                                  #:1016
34                                                                             Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy




            alternative work arrangements have accounted for a                            But these revenues do not represent new money:
            great deal of American job growth over the last                               they have to come from somewhere. Most likely,
            decade.233 But there is no evidence that gig work’s                           they will come out of workers’ pockets. When
            growth has come at the expense of traditional                                 economists examine the effects of increased payroll
            employment. The American labor market has been                                taxes, they often find that employers ultimately pass
            becoming less dynamic for decades; companies                                  those taxes on to workers, usually by reducing
            were creating jobs at slower rates before there ever                          wages.242 And the costs not passed to workers will be
            was an Uber or a Lyft.234 These companies, then, are                          passed to the consumer. It is not, then, platform
            likely less a cause of slow job growth than a                                 holders who will provide new revenues to the state:
            symptom.235 Gig companies did not undermine the                               it is ordinary taxpayers, the consumer and the
            traditional labor market; they provided new                                   worker.243 In this sense, reclassification acts as a
            opportunities to workers.236                                                  hidden tax increase for everyone.



            231 See BLS Survey, supra note 62, at 1 (estimating that 10.1 percent of workers participated in any form of alternative working arrangements).
            232 See id.
            233 See Katz & Krueger, supra note 70, at 7.
            234 Dourado & Koopman, supra note 79.
            235 Id.
            236 Id. (“These companies are able to offer employment on more flexible terms only because there is a willing supply of workers eager to accept
                them. Without the nontraditional arrangements offered by the sharing economy, workers would be worse off.”).
            237 See Cunningham-Parmeter, supra note 95, at 1684 (citing rapid growth of gig companies as evidence of their pernicious effects).
            238 Indeed, if traditional employment were as attractive to all workers as the critics believe, classifying workers as independent contractors would
                put gig companies at a competitive disadvantage. Workers would abandon gig platforms at the first opportunity to enter the traditional
                workforce. The “problem” would correct itself.
            239 See Mass AG Advisory Op., supra note 225, at 1.
            240 See A.B. 5, § 1(b), 2019–20 Sess. (Cal. 2019).
            241 S.B. 5690, 66th Leg., 2019 Reg. Sess. (Wash. 2019).
            242 See Sherk, supra note 120, at 5 (reporting that when companies are forced to pay increased payroll taxes, they offset wages by a nearly equal
                amount).
            243 Id.
            244 See Jay M. Feinman, The Development of the Employment at Will Rule, 20 Am. J.L. Hist. 118, 118 (1976).
            245 In recent years, some jurisdictions have enacted “predictive scheduling” laws requiring specified notice before scheduling an employee for
                work (or canceling an employee’s shift). See, e.g., S.B. 828, 79th Legl. Assembly, 2017 Reg. Sess. (Ore. 2018) (adopting predictive-scheduling
                requirements). But these laws remain the exception; and indeed, their very existence shows that employment alone does not guarantee any
                stability in hours or work schedules.
            Reformers do not grapple with these data when                                 Stability. Reclassification proponents also
            they criticize gig companies. Instead, they assume                            overestimate the stability traditional employment
            that the companies’ success itself proves that the                            offers. The default rule in the United States is
            companies enjoy some unfair advantage.237 But                                 employment at will: either an employer or an
            boiled down, this assumption shows only that gig                              employee can terminate the relationship at any time
            companies have worked within the law to fashion                               and for any reason not specifically prohibited by
            innovative business models. That these models                                 law.244 And employment guarantees no minimum
            succeed is not an indictment of their progenitors,                            hours or set schedule.245
            but an endorsement.238
                                                                                          So in some ways, an employee enjoys less stability
           Lost revenues. Finally, reclassification proponents                            than an independent contractor. The employee is at
           assume that reclassification is necessary to recover                           the employer’s beck and call; her schedule is subject
           “lost” tax revenue.239 In California, AB 5’s proponents                        to the employer’s whims. The gig worker, by contrast,
           openly lamented the billions of dollars gig platforms                          can count on being able to log in through the platform
           “cost” the state by classifying their workers as                               of her choice to earn income when she needs to. She
           independent contractors.240 Legislators in Washington                          therefore enjoys greater freedom and greater
           State likewise emphasized the additional revenue the                           predictability.
           state would collect after widespread
           reclassification.241                                                           Employees do, of course, enjoy some legal rights that
                                                                                          independent contractors do not. But again, these
                                                                                          rights rarely guarantee a continued job. Nothing stops
                                                                                          an employer from cutting hours or headcount to
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 340 of 357 Page ID
                                  #:1017
3                                                                                Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy
5




           adjust to market conditions. Making gig workers into                            supplement to their other sources of income.250 It is
           employees will not insulate them from those risks.                              likely, then, that many gig workers will never qualify
                                                                                           for employment benefits tied to working consistently
                                                                                           on a platform over a period of time. Unemployment
                                                                                           benefits also fall in this category.251
           Reclassification efforts fail to address
           the major criticisms of the gig economy.                                        Nor, indeed, will reclassification at the state level
           These logical failings might be forgivable if                                   automatically qualify workers for protections at the
           reclassification efforts fixed the problems they were                           federal level. As we have seen, federal law continues
           meant to solve. Unfortunately, they do not.                                     to use traditional employment tests, like the
                                                                                           common-law test and the economic-realties
           It is true that gig workers report concerns about                               test.252
           benefits and job stability, even while expressing a
                                                                                             And under those tests, most gig workers will
           248 See JPMorgan Report, supra note 45, at 23 (reporting that only 56% of workers who performed gig work in a given month also reported it
               in the next month).
           249 See Federal Reserve Report, supra note 44 (finding that only 30% of workers earning money from gig activities earned money from those
               activities in all or most months of the year, and that the median number of hours was five).
           250 See, e.g., JPMorgan Report, supra note 45, at 24.
           251 Middleton, supra note 125, at 572 (noting that many states require employees to work for 20 weeks before qualifying for unemployment
               benefits). See also id. at 575 (“Therefore, workers who move in and out of the workforce or who work part-time may not be eligible to
               receive social security retirement benefits or disability insurance, despite having paid into the system.”).
           252 See Wage & Hour Div. Op. Letter, supra note 52, at 4 (citing Parrish v. Premier Directional Drilling, L.P., 917 F.3d 369, 379–80 (5th Cir.
               2019); Saleem v. Corp. Transp. Grp., Ltd., 854 F.3d 131, 138–40 (2d Cir. 2017); Keller v. Miri Microsystems LLC, 781 F.3d 799, 806–07 (6th
               Cir. 2015)).
           preference for flexible work. Were reclassification                               continue to be independent contractors, no matter
           able to preserve this flexibility while extending                                 how they are classified under state law.253
           benefits and job protections, it might be worth the                               Furthermore, many assume that an employee that
           trade-off. In reality, however, it does little to move                            is reclassified under state law automatically would
           the needle on these issues. Instead, it will likely                               be covered under an employer-sponsored benefit
           undermine the gig model while extending few if any                                plan, such as a health or retirement plan.
           benefits to gig workers.                                                          However, Section 514 of the Employee Retirement
                                                                                             Income Security Act of 1974, as amended (ERISA)
           No automatic protections. Proponents of                                           likely would preempt any state law requiring
           reclassification often assume that making a worker                                coverage, and an employer would be free to define
           an employee automatically gives the worker all the                                “employee” within the confines of ERISA.
           benefits traditionally associated with employment.86
           But a more careful analysis belies that assumption.                               This result is particularly important for collective-
                                                                                             bargaining purposes. Proponents of reclassification
           For starters, not every employee qualifies for every                              have often cited the need to allow gig workers to
           employment benefit. To take one example, the                                      bargain collectively with platform holders as a way
           Family Medical Leave Act protects an employee’s                                   to correct imbalances in bargaining power.254 But
           leave only after the employee works 1,250 hours in a                              collective bargaining remains chiefly the domain of
           12-month period.247 Many gig workers will likely                                  federal law.255 And as long as gig workers remain
           never meet that threshold.                                                        independent contractors under federal law,
                                                                                             collective bargaining by gig workers will remain
           They tend to engage in gig work only sporadically:                                legally suspect. Further, even if the right to organize
           one study showed that half of all workers who                                     were granted, gig workers might decide to exercise
           earned income through an online labor platform in a                               their federally protected right not to unionize, as
           given month earned no income from a similar
           platform in the next month.248 That finding matched
           other studies, which have shown that few gig
           workers use gig platforms consistently.249 To the
           contrary, they more often turn to gig work only to

           86   See, e.g., A.B. 5, § 1(e), 2019–20 Sess. (Cal. 2019). 247 29
           U.S.C. § 2611(2)(A).
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 341 of 357 Page ID
                                  #:1018
36                                                                              Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy




            most American private-sector employees have                                   NLRA’s definition of employee, the challengers
            done.                                                                         argued, states could not give them bargaining rights
                                                                                          without interfering with Congress’s design.259 Second,
                                                                                          the Sherman Antitrust Act forbids combinations in
                                                                                          restraint of trade.260 By allowing what were in effect
                                                                                          independent businesses to combine and bargain
                                                                                          collectively, the city had licensed a price-fixing
                                                                                          cartel.261

                                                                                          While the Ninth Circuit ultimately rejected the
           To illustrate the point, in 2015, Seattle adopted the
                                                                                          preemption argument,262 it found merit in the
           nation’s first law extending collectivebargaining rights
                                                                                          antitrust argument.263 The city admitted that
           to for-hire drivers working for gig platforms.256
                                                                                          allowing drivers to set prices collectively would
           Business groups immediately challenged the law on
                                                                                          ordinarily violate the Sherman Act, but it argued
           two grounds. First, they argued, the local law was
                                                                                          that its ordinance was exempt from that Act
           preempted by federal labor law.257 The NLRA
                                                                                          under an exception for state action.264 The court
           preempts all state laws regulating either a subject
                                                                                          disagreed. The state-action rule did not apply
           covered by federal labor law or a subject Congress
                                                                                          when private actors supervised the
           meant to leave unregulated.258 And because Congress
                                                                                          anticompetitive activity.265
           explicitly excluded independent contractors from the
            253 See id.; NLRB Gen. Counsel Memo, supra note 51, at 13 (finding Uber driver–partners to be independent contractors under federal labor law).
            254 See Harris & Krueger, supra note 122, at 2 (advocating extending collective-bargaining rights to “dependent workers”). Cf. also Dynamex, 416
                P.3d at 32.
            255 See Chamber of Commerce of U.S. v. Brown, 554 U.S. 60, 65 (2008) (explaining that the NLRA preempts state and local laws regulating
                conduct also regulated by the NLRA).
            256 See Chamber of Commerce of the U.S. of Am. v. City of Seattle, 890 F.3d 769, 775 (9th Cir. 2018) (citing Seattle Mun. Code §
                6.310.735(H)(1)).
            257 Id.
            258 See Lodge 76, Int’l Ass’n of Machinists & Aerospace Workers, AFL-CIO v. Wisconsin Employment Relations Comm’n, 427 U.S. 132, 138 (1976)
                 (explaining that the NLRA preempts states from regulating conduct Congress meant to leave unregulated); San Diego
                  Bldg. Trades Council, Millmen’s Union, Local 2020 v. Garmon, 359 U.S. 236, 245 (1959) (“When an activity is arguably subject to s 7 or s 8
            of the Act, the States as well as the federal courts must defer to the exclusive competence of the National Labor Relations Board if the danger of
            state interference with national policy is to be averted.”). 259 City of Seattle, 890 F.3d at 775. 260 15 U.S.C. § 1.
            261 City of Seattle, 890 F.3d at 775.
            262 The Ninth Circuit’s opinion hardly resolves the preemption question. In the past, the Supreme Court has proven willing to read NLRA
                preemption more widely than the circuit court. See, e.g., Brown, 554 U.S. at 75−76 (reversing Ninth Circuit to hold that California statute
                forbidding recipients of state funds to use the funds “to assist, promote, or deter union organizing” was preempted by the NLRA).
            263 City of Seattle, 890 F.3d at 789–90.
            264 Id. at 780–81. 265 Id. at 790.


          “Platform holders will become responsible for
           providing an hourly minimum wage and
           overtime.”
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 342 of 357 Page ID
                                  #:1019
3                                                                                   Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy
7




           And the city failed to show that state actors exercised                          Proponents of reclassification assume that gig work
           any authority over the terms negotiated between the                              would retain these features even after workers
           drivers and gig platforms.87 To the contrary, those terms                        become employees. The evidence, however, suggests
           would be controlled by private, non-state parties.88                             the opposite.

           Any similar law would face the same legal challenges. It                         Logically, platform holders would have to make some
           is unlikely, then, that states can give gig workers the                          changes to their models. If gig workers become
           right to bargain collectively simply by changing their                           employees, they will be subject to state wage-and-
           designation under state law. Instead, doing so will likely                       hour laws.93 Platform holders will become responsible
           require a change in federal law—an unlikely result in the                        for providing an hourly minimum wage and
           near term.89                                                                     overtime.94 So to ensure they can continue making a
                                                                                            profit, platform holders will have to take more
           Undermining the gig model. In survey after survey,                               control over when and where gig employees work.95
           gig workers report that the primary benefit of gig                               They will have to limit the time gig workers can
           work is flexibility. They gravitate to gig work because                          spend working and schedule the workers at places
           it allows them to make their own schedules and                                   and times where opportunities for revenue are
           choose their own projects.90 They like feeling like                              greatest.96 Gig employees will therefore no longer
           their own boss.91 And for many of them, this is not                              control their own schedules or projects or where
           simply a preference: they may be students, parents,                              they work; they will become more like shift
           or workers with other full-time jobs.92                                          workers.97


           “The traditional trade-off in employment relationships
            has always been security for control. If states force
            platform holders
            to provide the security associated with employment,
            they should expect platform
            holders to exercise the corresponding control.”




           87   Id.
           88   Id.
           89   See NLRB Gen. Counsel Memo, supra note 51, at 13 (finding drivers using Uber’s platform to be independent contractors under federal labor law).
           90   See, e.g., Tito Boeri, et al., Social Protection for Independent Workers in the Digital Age, European Conference of Fondazione Rodolfo Debenedetti
                   Pavia 45 (2018) (reporting that the most common reason workers choose gig work is to complement existing income sources, work from
                   home, and have flexible hours).
           91   Sherk, supra note 120, at 4.
           92   See, e.g., id. (reporting that 87% of Uber drivers work part time); Federal Reserve Report, supra note 44 (reporting that large numbers of gig
                  workers are also enrolled in school); JPMorgan Report, supra note 45, at 24 (finding that most gig workers use gig work to supplement income
                  from other sources).
           93   See, e.g., Dynamex, 416 P.3d at 35–36 (adopting ABC test under state wage orders); A.B. 5, § 1(e), 2019–20 Sess. (Cal. 2019) (explaining that one
                  purpose of reclassifying workers is to provide them with rights under state wage-and-hour law).
           94   Cf. NYC Int. No. 856 (requiring ride-sharing services to provide driver–partners with a minimum hourly wage).
           95   See Sherk, supra note 120, at 7 (projecting that if gig companies are forced to convert their workers into employees, they will take more control
                  over the workers’ schedules).
           96   Id.
           97   Id.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 343 of 357 Page ID
                                  #:1020
38                                                                                Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy




            Gig companies may also more strictly control access                              And those controls will necessarily change the nature
            to their platforms. Today, one of the gig economy’s                              of gig work—often to the detriment of gig workers.100
            primary benefits is its low barrier to entry.9899                                Military spouses, transitioning service members, ex-
            Platform holders have an incentive to open their                                 offenders, students, parents, and moonlighters may
            platforms to as many workers as possible; doing so                               no longer have access to the gig economy.101
            improves utility and convenience for consumers by                                Legislators will have closed an avenue for millions of
                                                                                             Americans to supplement their incomes or sustain
            increasing their options. But once platform holders
                                                                                             themselves when they are in between jobs. In that
            have to guarantee wages and other benefits, they
                                                                                             sense, they may actually be raising costs for the state,
            will behave more like traditional employers and be                               which may need to provide social services to people
            more selective about whom they partner with.                                     who no longer have alternate work opportunities. And
            They will have to ensure that every new service                                  they will, perhaps, have smothered a nascent industry
            provider can generate enough revenue to justify his                              in its
            or her wages and benefits, and that will make them                               cradle.102
            more careful about offering work opportunities.”

            We should not be surprised by this result. The
            traditional trade-off in employment relationships has
            always been security for control. If states force
            platform holders to provide the security associated
            with employment, they should expect platform holders
            to exercise the corresponding control.




            98    See Harris & Krueger, supra note 122, at 7 (observing that Uber drivers tend to be younger than taxi drivers and attributing that phenomenon in
                    part to lower barriers of entry).
            99    Cf. Dourado & Koopman, supra note 79 (noting that dynamism in the traditional labor market has declined for decades, and that gig companies
                     are likely picking up the slack) (“Insofar as sharing-economy firms provide innovative and efficient ways to implement and manage those
                     nontraditional arrangements, they are promoting economic inclusion for workers who now find fewer opportunities in the traditional labor
                     market.”).
            100   See Sherk, supra note 120, at 7.
            101   Id.
            102   Id. at 1.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 344 of 357 Page ID
                                  #:1021
38                                        Ready, Fire, AimHow State Regulators Are Threatening the Gig Economy
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 345 of 357 Page ID
                                  #:1022
40                                                                            Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy




            Options for the
            Gig Economy
            Before coming up with solutions in search of
            problems, lawmakers should first determine if gig                          expand coverage in the individual market through
            work, namely, workers providing services through gig                       market reforms, premium subsidies for individuals
            platforms, is the problem or if there are other ways                       and families with income below 400% of the federal
            to provide health insurance, retirement coverage,                          poverty level, and Medicaid expansion at a state’s
            workers’ compensation, and unemployment                                    option. Of course, the ACA is not without its
            insurance to independent contractors and self-                             problems, and as premiums have increased
            employed individuals. And to answer this question,                         (combined with other factors), coverage in the
            more data is needed to determine if gig workers are                        individual market has begun to decrease.
            engaging with marketplace platforms because they
            expect benefits from the work, or if they simply want
                                                                                       Outside the ACA, the administration has pursued
            supplemental or other income, which seems to be
                                                                                       additional health care options. In 2018, final
            the case. Unfortunately, by looking to change
                                                                                       regulations were issued for Association Health Plans
            classification standards, some cities and states are
                                                                                       (AHPs), which would allow small businesses to band
            trying to provide benefits to gig workers who may
                                                                                       together and buy group coverage otherwise available
            not even want or need them and ignoring existing
                                                                                       only to large employers. The regulations also would
            coverage options for independent contractors and
                                                                                       allow health plans to include working business
            self-employed individuals.
                                                                                       owners who employed no other people.282

                                                                                       Many Americans have access to retirement benefits
            Exploring Coverage under Current                                           through their employer. However, there also are a
            Options                                                                    variety of savings vehicles available in the individual
                                                                                       market, such and traditional Individual Retirement
            Before creating new programs, lawmakers should                             Accounts (IRAs), and Roth IRAs – both of which have
            look at existing benefit options for gig workers who                       tax advantages. Selfemployed individuals may also
            actually need coverage and explore why such                                establish a solo 401(k), which allows higher
            individuals are not using these options. As noted in                       contribution amounts than an IRA.
            previous sections, a majority of Americans under age
            65 receive their health care coverage from their
            employers. The ACA was an attempt to


            282 See Definition of Employer under Section 3(5) of ERISA—Association Health Plans, 83 Fed. Reg. 28912 (June 21, 2018). The rule has been
                 challenged in court by a coalition of states.

          “Lawmakers could allow self-employed individuals to
           buy into plans on the same terms offered to
           employers. Individuals would enjoy the savings the
           plans offer while preserving their
           independence from any single employer.”
           In addition, in July 2019, the Department of Labor                        (ARPs), which would allow small businesses to band
           issued its final rule on Association Retirement Plans                     together to offer their employees retirement
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 346 of 357 Page ID
                                  #:1023
4                                                                               Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy
1
           coverage. Like AHPs, ARPs also include working
           owners.                                                                     income284 Independent contractors, by contrast, pay
                                                                                       the entire cost of coverage (unless eligible for an
           Expanding AHPs and ARPs further to allow self-                              Exchange subsidy).285 However, self-employed
           employed gig workers who do not consider                                    individuals are allowed a deduction for the cost of
           themselves to be business owners to participate in                          coverage under Internal Revenue Code Section
           such plans could allow them to buy into plans on the                        162(l).
           same terms offered to employers. Individuals would
           enjoy the savings the plans offer while preserving                          Some states are exploring the idea of allowing gig
           their independence from any single employer. Gig                            platforms to contribute to a worker’s retirement or
           workers could continue to use multiple platforms as                         health coverage without risking an employment
           frequently or infrequently as they wanted without                           relationship. For example, a recently introduced
           putting their benefits at risk.283 However, such a                          Washington State bill would require platform holders
           change likely would require Congressional action.                           to contribute a percentage of the fees they collect
                                                                                       from consumers to a nonprofit thirdparty benefit
                                                                                       provider.286 This provider would guarantee qualifying
           Contributions by Platform Holders.                                          workers health coverage, paid time off, and
                                                                                       retirement benefits, as well as any other benefit it
           Of course, even if policymakers succeed in expanding                        decides to offer.287 Workers could receive
           access to association plans, affordability may still be a                   contributions from more than one platform holder
           concern, as it is with the ACA Exchanges. In addition                       and could carry their benefits with them from job to
           to the tax advantages of employer-provided                                  job.288 Before considering such an option, however,
           coverage, employers also generally provide a portion                        lawmakers should ensure that this does not
           of the premium for health care coverage, which is not                       undermine gig workers’ ability to earn supplemental
           includible as                                                               income and force platform providers to pay for
                                                                                       coverage that may not be needed.

           283 See, Bruce Sarchet et al., Littler Mendelson, P.C., AB 5: The Great Employment Experiment—A Littler Workplace Policy Institute Report
               (2019), https://www.littler.com/publication-press/publication/ab-5-great-california-employment-experiment-littler-workplacepolicy (arguing
               that expansion of association-based health and retirement plans would “help decouple access to these benefits from traditional employment
               and address one of the most common concerns about independent contracting”).
           284 According to the Kaiser Family Foundation 2019 Employer Health Benefit Survey, in 2019, covered workers contributed 18% of premiums for
               single coverage and 30% for family coverage. See 2019 Employer Health Benefits Survey, Section 6, Published Sept.
                  25, 2019 available at https://www.kff.org/report-section/ehbs-2019-section-6-worker-and-employer-contributions-for-premiums/
           285 See BLS Survey, supra note 62, at 8 (noting that workers in alternative work arrangements seldom receive health insurance through their
               jobs).
           286 Universal Worker Protections Act, H.R. 1601 (2019–2020).
           287 Id. § 29. 288 Id.


           “If policymakers want to preserve gig workers’
            flexibility while also expanding access to benefits,
            they should first determine if such
            expansion is needed, what current options are
            available, and whether new proposals may do
                                             holders to provide healthcare subsidies to Cover
            more harm than good.”            California similar to those received by
                                                                                          employees.290 The level of subsidy would depend
             Platform holders have been open to these ideas as                            on how many hours the individual provided
             well. Following the passage of AB 5 in California, a                         services through a particular platform.291 Like the
             group of gig companies sponsored the Protect App-                            Washington bill, the Act would allow the individual
             Based Drivers and Services Act, a ballot initiative                          to collect subsidies from multiple platform holders
             designed to protect workers’ independence while                              and carry benefits from job to job.292
             also providing them with certain benefits.289 Among
             other things, the Act would require platform
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 347 of 357 Page ID
                                  #:1024
42                                                                              Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy




             Collectively, these types of proposals are being                            contractors.103 Few objections can be raised against
             considered because it is perceived that gig workers                         requiring platform holders not to discriminate on the
             may have less access to benefits than employees do.                         basis of protected categories like race or sex. Nothing
             However, we lack data to support this contention. If                        about antidiscrimination laws upsets the gig model,
             policymakers want to preserve gig workers’                                  and nothing about such laws interferes with worker
             flexibility while also expanding access to benefits,                        flexibility.297
             they should first determine if such expansion is
             needed, what current options are available, and                             Setting up separate funds for independent
             whether new proposals may do more harm than                                 contractors. Still other states are experimenting with
             good.                                                                       workers’ compensation funds to protect independent
                                                                                         contractors. Here again, New York offers a model—
           Crafting Worker Protections to Fit the                                        the Black Car Fund,298 discussed above. States could go
                                                                                         even further by allowing platform holders to
           Gig Model
                                                                                         contribute to such funds without turning their
           Beyond benefits, some jurisdictions are finding ways                          independent contractors into full-blown employees.299
           to protect gig workers without converting them into                           Again, most platform holders avoid offering any type
           employees. To date, three general approaches have                             of coverage because they fear creating an
           emerged: regulating the independent-contractor                                employment relationship.300 By eliminating that risk,
           relationship, extending statutory protections to                              states would motivate gig companies to contribute
           independent contractors, and setting up separate                              voluntarily as a benefit of using their platforms.
           funds to protect independent contractors.
                                                                                         Studying and Experimenting with the
           Regulating the Contract Relationship. New York City’s
           Freelancing Isn’t Free Act, discussed above, offers a
                                                                                         Gig Economy
           good example of the first approach. While the Act                             The gig economy remains new and changing. Its
           explicitly disavows any intent to change independent                          largest company, Uber, came into existence only ten
           contractors into employees, it requires companies                             years ago. Much remains to be understood about the
           contracting with individuals to follow certain                                gig economy’s potential and risks. So before burying
           guidelines.293 For example, the companies must pay                            the field in a blizzard of regulation, lawmakers should
           the amounts they owe to independent contractors by                            make sure they understand the lay of the land.
           a given date or face civil penalties.294 This type of
           approach—building protections into the contractual                            Today, however, some states are taking a readyshoot-
           relationship to prevent abuse—preserves the gig                               aim approach. They are trying to fit a twenty-first
           model while addressing concerns about the                                     century phenomenon into a twentiethcentury model.
           imbalances in bargaining power between gig workers                            What they should be doing instead is studying the
           and platform holders.295                                                      problem. While many states have launched
                                                                                         “misclassification” studies,301 the gig economy’s
           Extending Protections to Independent Contractors. In                          problem is not misclassification. In fact, policy makers
           other states, lawmakers have simply extended existing                         know so little about the gig economy that they don’t
           worker protections outside the employment                                     know what its problems really are. Lawmakers need
           relationship. For example, Maryland recently tweaked                          more comprehensive data.
           its anti-discrimination laws to cover independent



             289 Protect App-Based Drivers and Services Act (2019), https://protectdriversandservices.com/wp-content/uploads/2019/10/ProtectApp-Based-
             Drivers-Services-Act_Annotated.pdf?mod=article_inline; see also Sebastian Herrera, Uber, Lyft Unveil Ballot Initiative to Counter California Gig-
             Economy Law, Wall Street J. (Oct. 29, 2019), https://www.wsj.com/articles/uber-lyft-unveil-ballot-initiative-tocounter-california-gig-economy-
             law-11572386291 290 Id. § § 7454(a)(1)–(2).
             291 Id.
             292 Id. § 7454(f).
             293 See N.Y. City Adm. Code tit. 20, ch. 10.
             294 Id.
             295 Befort, supra note 128, at 419.

           103   H.B. 679, 2019 Reg. Sess. (Md. 2019).
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 348 of 357 Page ID
                                  #:1025
4                                                                                      Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy
3




           297 See Harris & Krueger, supra note 122, at 5 (“[P]roviding protection against workplace discrimination would help ensure neutrality
               between employment relationships and independent worker relationships while providing more-expansive protection against
               discriminatory acts in the workplace and labor market.”).
           298 Who We Are, Black Car Fund, http://www.nybcf.org/about (last visited Oct. 21, 2019).
           299 Cf. Boeri et al., supra note 269, at 59 (proposing the creation of “shared security accounts”).
           300 Sherk, supra note 120, at 7.
           301 See, e.g., S.B. 493, 80th Leg. (Nev. 2019) (proposing to create a misclassification task force); HB 716, 2019 Sess. (Pa. 2019) (same).
             The most obvious candidate to provide this data is the
             Bureau of Labor Statistics. The Bureau, however,
             cannot simply rerun its 2017 contingent-worker survey.
             For the reasons already discussed, that survey failed to
             capture large swaths of the gig workforce. By focusing
             on “primary” jobs, it left out all part-timers,
             moonlighters, and people looking only to supplement
             other sources of income.104 Any future surveys must
             therefore include both workers who use digital
             platforms as their primary sources of income and those
             who use the platforms only occasionally. The data
             suggests that more gig workers fall into the latter
             category than the former.105 Such data would also likely
             indicate that gig workers are not seeking benefits from
             platform providers, but are instead seeking
             supplemental income.

             By capturing the whole gig workforce, we may begin to
             understand the incentives driving people to gig work,
             as well as the economic headwinds they face. Only with
             the full picture will lawmakers and regulators be better
             equipped to tackle the problems that critics believe
             plague the gig economy. And only then can we create a
             regulatory regime made for the gig economy of the
             twenty-first century.




           Appendix
           Summary of State Independent
           Contracting Laws
           State laws on independent contractor status are a
           confused morass and changing rapidly. Most states
           have different standards under different laws –
           wage and hour, workers’ compensation,
           unemployment, equal employment opportunity,
           workplace safety, and/or tax laws may each have
           different requirements. Some of these laws are
           “balancing tests,” which include a number of
           factors for courts to consider and determine


             104   See Kasriel, supra note 67 (criticizing Bureau for crafting its survey to cover only primary jobs)
             105   See, JPMorgan Report, supra note 45, at 24 (finding that most gig workers use gig work only to supplement other sources of income).
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 349 of 357 Page ID
                                  #:1026
44                                                                 Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy




           independent contractor status considering the
           totality of the circumstances.




           Balancing Tests
                                                                           Other laws are “conjunctive tests,” with three or
                                                                           more required factors all of which must be met for a
                                                                           worker to be classified as an independent contractor.
                                                                           Based on a detailed survey of independent
                                                                           contractor standards in every state, below we
                                                                           roughly classify the tests under different state laws
                                                                           (as they existed as of the publication of this paper)
                                                                           into three types of balancing tests and three types of
                                                                           conjunctive tests.




           The IRS 20-factor balancing test considers the following factors:
           1.   Instructions: If the person for whom the      5.                  Continuing relationship: A continuing
                services are performed has the right to require                   relationship between the worker and the person
                compliance with instructions, this indicates employee             for whom the services are performed indicates
                status.                                                           employee status.

           2.   Training: Worker training (e.g., by requiring                     Set hours of work: The establishment of set hours
                attendance at training sessions) indicates that the               for the worker indicates employee status.
                person for whom services are performed wants the
                services performed in a particular manner (which
                indicates employee status).
                                                                            6.
           3.   Integration: : Integration of the worker’s services into
                the business operations of the person for whom
                services are performed is an indication of employee
                status.
                                                                            7.
           4.   Services rendered personally: : If the services are
                required to be performed personally, this is an
                indication that the person for whom services are
                performed is interested in the methods used to
                accomplish the work (which indicates employee
                status).

           Hiring, supervision, and paying assistants: If the person for
           whom services are performed hires, supervises or pays
           assistants, this generally indicates employee status. However,
           if the worker hires and supervises others under a contract
           pursuant to which the worker agrees to provide material and
           labor and is only responsible for the result, this indicates
           independent contractor status.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 350 of 357 Page ID
                                  #:1027
4                                                                Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy
5




                           “State laws on independent contractor status are a confused
                            morass and changing rapidly. Most states have different
                            standards under different laws – wage
                            and hour, workers’ compensation, unemployment, equal
                            employment opportunity, workplace safety, and/ or tax
                            laws may each have different requirements.”
            8. Full time required: If the worker must devote                     15. Significant investment: Investment in
               substantially full time to the business of the person for             facilities used by the worker indicates
               whom services are performed, this indicates employee                  independent contractor status.
               status. An independent contractor is free to work when
               and for whom he or she chooses.                                   16. Realization of profit or loss: A worker who
                                                                                     can realize a profit or suffer a loss as a
            9. Doing work on employer’s premises: If the work is                     result of the services (in addition to profit
               performed on the premises of the person for whom the                  or loss ordinarily realized by employees) is
               services are performed, this indicates employee status,               generally an independent contractor.
               especially if the work could be done elsewhere.
                                                                                 17. Working for more than one firm at a time:
            10. Order or sequence test: If a worker must perform                     If a worker performs more than de minimis
                services in the order or sequence set by the person for              services for multiple firms at the same
                whom services are performed, that shows the worker is                time, that generally indicates independent
                not free to follow his or her own pattern of work, and               contractor status.
                indicates employee status.
                                                                                 18. Making service available to the general
            11. Oral or written reports: A requirement that the worker               public: If a worker makes his or her
                submit regular reports indicates employee status.                    services available to the public on a regular
                                                                                     and consistent basis, that indicates
            12. Payment by the hour, week, or month: Payment by the                  independent contractor status.
                hour, week, or month generally points to employment
                status; payment by the job or a commission indicates             19. Right to discharge: The right to discharge a
                independent contractor status.                                       worker is a factor indicating that the
                                                                                     worker is an employee.
            13. Payment of business and/or traveling expenses. If the
                person for whom the services are performed pays                  20. Right to terminate: If a worker has the
                expenses, this indicates employee status. An employer, to            right to terminate the relationship with the
                control expenses, generally retains the right to direct the          person for whom services are performed at
                worker.                                                              any time he or she wishes without
                                                                                     incurring liability, that indicates employee
            14. Furnishing tools and materials: The provision of                     status.
                significant tools and materials to the worker indicates
                employee status.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 351 of 357 Page ID
                                  #:1028
46                                               Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy




            States Laws Adopting the IRS 20-Factor Test


            Alabama                                     Unemployment, Tax

            Arizona                                     Tax

            Arkansas                                    All
            Connecticut                                 Tax
            Delaware                                    Tax

            District of Columbia                        Tax
            Florida                                     Tax
            Georgia                                     Tax
            Hawaii                                      Tax
            Idaho                                       Tax, Wage & Hour
            Illinois                                    Tax

            Indiana                                     Tax, Workers’ Comp

            Iowa                                        Tax

            Maryland                                    Tax

            Massachusetts                               Tax
            Michigan                                    Tax, Unemployment

            Minnesota                                   Tax

            Mississippi                                 Tax

            Missouri                                    Tax, Unemployment

            Nebraska                                     Tax

            New York                                     Tax

            North Carolina                               Tax

            Pennsylvania                                Tax

            Rhode Island                                Tax, Unemployment

            Tennessee                                   All except Workers’ Comp

            Texas                                       Unemployment, Wage & Hour
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 352 of 357 Page ID
                                  #:1029
4                                                           Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy
7




            Utah                                                  Tax

            Virginia                                              Unemployment, Tax

            West Virginia                                         Tax

            Wisconsin                                             Tax

            The FLSA economic reality test balances the following seven (7) factors:
           1.     The extent to which the services
                  rendered are an integral part of the
                  principal’s business.

           2.     The permanency of the relationship.

           3.     The amount of the alleged contractor’s
                  investment in facilities and equipment.

           4.     The nature and degree of control by the
                  principal.

           5.     The alleged contractor’s opportunities
                  for profit and loss.


                State Laws Adopting the FLSA Economic Reality Test


                Alaska                                            Wage & Hour

                District of Columbia                              Wage & Hour

                Florida                                           EEO, Wage & Hour
                Illinois                                          MW & OT
                Iowa                                              MW & OT

                Louisiana                                         Unemployment
                Michigan                                          EEO, Wage & Hour
                Ohio                                              Wage & Hour
                Pennsylvania                                      Wage & Hour
                Tennessee                                         Workers’ Compr
                Washington                                        Wage & Ho

           6.     The amount of initiative, judgment, or
                  foresight in open market competition
                  with others required for the success of
                  the claimed independent contractor.

           7.     The degree of independent business
                  organization and operation.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 353 of 357 Page ID
                                  #:1030
48                                                                            Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy


     The federal common law “control” test (the “Darden test”) balances twelve (12) factors to
     determine the amount of control a company has over the independent contractor:
           1.   The contractor’s right to control when, where,                     10. Whether the individual’s work is part of the
                and how the individual performs the job.                               regular business of the contractor..

                    State Laws Adopting The Common Law “Control” Or
                    Other Balancing Test

                    Alabama                                  Common Law

                    Alaska                                   Workplace Safety

                    Arizona                                  All except Tax
                    Connecticut                              EEO, Workers’ Comp
                    Delaware –                               EEO, Wage & Hour, Workers’ Comp

                    District of Columbia                     EEO, Unemployment, Workers’ Comp
                    Florida                                  EEO, Unemployment
                    Hawaii                                   Workers’ Comp
                    Idaho                                    Workers’ Comp
                    Illinois                                 Workers’ Comp
                    Indiana                                  Wage Payment

                    Iowa                                     EEO, Unemployment, Wage Payment, Workers’ Comp

                    Kansas                                   EEO, Unemployment, Wage & Hour, Workers’ Comp

                    Kentucky                                 EEO, Unemployment, Wage & Hour, Workers’ Comp

                    Louisiana                                EEO, Wage Payment

                    Maryland                                 Wage & Hour, Workers’ Comp

                    Massachusetts                            EEO, Workers’ Comp

           2.   The skill required for the job.                                    11. Whether the contractor is in business..

           3.   The source of the instrumentalities and tools.                     12. The provision of employee benefits to the
                                                                                       individual.
           4.   The location of work.

           5.   The duration of the relationship between the
                parties.

           6.   Whether the contractor has the right to assign
                additional projects to the individual.

           7.   The extent of the individual’s discretion over
                when and how long to work.

           8.   The method of payment.

           9.   The contractor’s role in hiring and paying
                assistants.
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 354 of 357 Page ID
                                  #:1031




             State Laws Adopting The Common Law “Control” Or Other Balancing Test Continued


             Minnesota                        EEO, Unemployment, Wage & Hour, Workers’ Compensation

             Mississippi                      Unemployment, Wage & Hour

             Missouri                          EEO, Wage & Hour, Workers’ Comp

             Montana                          All

             Nebraska                         EEO, MW & OT, Workers’ Comp

             Nevada                           Workers’ Comp

             New Jersey                       EEO, Tax, Workers’ Comp

             New Mexico                       Tax, Workers’ Comp

             New York                         EEO, Unemployment, Wage & Hour, Workers Comp

             North Carolina                   EEO, Unemployment, Wage & Hour, Worker’s Comp

             North Dakota                      EEO, Unemployment, Wage & Hour, Workers’ Comp

             Ohio                             EEO, Tax, Unemployment, Workers’ Comp

             Oklahoma                         All

             Oregon                           EEO, Wage & Hour

             Pennsylvania                     Workers’ Comp

             Rhode Island                     Wage & Hour, Workers’ Comp

             South Carolina                   All

             South Dakota                     EEO

             Texas                            EEO

             Vermont                          EEO

             Virginia                         Workers’ Comp

             Washington                       EEO, Workplace Safety

             West Virginia                    Wage & Hour, Workplace Safety

             Wisconsin                        EEO

             Wyoming                          EEO
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 355 of 357 Page ID
                                  #:1032
50                                                                 Ready, Fire, Aim How State Regulators Are Threatening the Gig Economy




           Conjunctive Tests
           The traditional state “ABC” test requires all three of the following:
           a.     The individual has been and will continue to be        b.
                  free from control and direction in connection with the
                  performance of such service, both under his contract for
                  the performance of service and in fact;


                                                                          c.
           The service is performed either outside the usual course of
           the business for which the service is performed or is
           performed outside of all the places of business of the
           enterprise for which the service is performed; and

           The individual is customarily engaged in an independently
           established trade, occupation, or profession.




                State Laws Adopting the Traditional ABC Test


                Alaska                                   Unemployment

                Colorado                                 All (A&C prongs only)

                Connecticut                              Wage & Hour, Unemployment
                Delaware                                 Unemployment
                Hawaii                                   Unemployment

                Idaho                                    Unemployment (A&C prongs only)
                Illinois                                 EEO, Unemployment, Wage Payment
                Indiana                                  MW & OT (A&C prongs only), Unemployment
                Kansas                                   Tax (A&C prongs only)
                Maryland                                 Unemployment
                Massachusetts                            Unemployment

                Nebraska                                 Unemployment, Wage Payment

                New Hampshire                            Unemployment

                New Jersey                               Unemployment, Wage & Hour

                New Mexico                               Unemployment
                Pennsylvania                             Unemployment (A&C prongs only

                South Dakota                             Unemployment, Wage & Hour, Workers Comp (A&C only)

                Utah                                     Unemployment (A&C prongs only)

                Vermont                                  Unemployment, Tax, Wage & Hour

                Washington                               Unemployment (may also apply 6-part conjunctive test)

                West Virginia                            Unemployment
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 356 of 357 Page ID
                                  #:1033


            Two states have adopted a narrowed “ABC” test, which eliminates the option under the B prong
            for a company to classify a worker as independent contractor if they perform work outside of
            the company’s places of business:
            a.      the person is free from the control and             b.     The person performs work that is outside the
                    direction of the hiring entity in connection with          usual course of the hiring entity’s business;
                    the performance of the work, both under the
                    contract for the performance of the work and        c.     The person is customarily engaged in an
                    in fact;                                                   independently established trade, occupation,
                                                                               or business of the same nature as that
                                                                               involved in the work performed.

                 States Adopting the Narrow ABC Test


                 California                                             All

                 Massachusetts                                          Wage & Hour

            Other state laws have adopted some other multi-factor conjunctive test.

                 State Laws Adopting Other Multi-Factor Conjunctive Test


                 Alaska                                                      Workers’ Comp

                 Florida – Workers’ Comp                                     Workers’ Comp

                 Georgia –Unemployment, Workers’ Comp                        Workers’ Comp
                 Louisiana – Workers’ Comp                                   Workers’ Comp
                 Maine – All                                                 All

                 Michigan – Workers’ Comp                                    Workers’ Comp
                 Nevada – All (two alternative tests, including the
                 traditional ABC test)                                       All

                 New Hampshire – Wage & Hour, Workers’
                                                                             Workers’ Comp
                 Comp
                 Oregon – Unemployment, Tax, Workers’ Comp                   Workers’ Comp
                 Texas – Workers’ Comp                                       Workers’ Comp
                 Utah – Workers’ Comp                                        Workers’ Comp

                 Vermont – Workers’ Comp                                     Workers’ Comp

                 Washington – Unemployment, Workers’ Comp                    Unemployment, Workers’ Comp

                 West Virginia – Workers’ Comp                               Workers’ Comp

                 Wisconsin – Unemployment, Worker’s Comp                     Unemployment, Workers’ Comp

                 Wyoming – Unemployment, Workers’ Comp                       Unemployment, Workers’ Comp
Case 2:19-cv-10956-DMG-RAO Document 32-1 Filed 02/05/20 Page 357 of 357 Page ID
                                  #:1034
